Exhibit 10.1

 

 

LEASE AGREEMENT

 

by and between

 

EQUASTONE 2200 FARADAY, LLC

 

(“Landlord”)

 

and

 

DOT HILL SYSTEMS CORPORATION

 

(“Tenant”)

 

Dated as of September 1, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

OCCUPANCY, USE AND DELIVERY CONDITIONS

 

2.

TERM AND POSSESSION

 

3.

TENANT IMPROVEMENTS/DESIGN AND CONSTRUCTION PROCESS

 

4.

RENT; RENT ADJUSTMENTS; ADDITIONAL CHARGES FOR EXPENSES AND TAXES

 

5.

SECURITY DEPOSIT

 

6.

RESTRICTIONS ON USE

 

7.

COMPLIANCE WITH LAWS

 

8.

ALTERATIONS

 

9.

REPAIR AND MAINTENANCE

 

10.

LIENS

 

11.

ASSIGNMENT AND SUBLETTING

 

12.

INSURANCE AND INDEMNIFICATION

 

13.

WAIVER OF SUBROGATION

 

14.

SERVICES AND UTILITIES

 

15.

ESTOPPEL CERTIFICATES

 

16.

HOLDING OVER

 

17. [a05-16463_1ex10d1.htm#a17__153413]

SUBORDINATION [a05-16463_1ex10d1.htm#a17__153413]

 

18. [a05-16463_1ex10d1.htm#a18__153415]

RULES AND REGULATIONS [a05-16463_1ex10d1.htm#a18__153415]

 

19. [a05-16463_1ex10d1.htm#a19__153418]

RE-ENTRY BY LANDLORD [a05-16463_1ex10d1.htm#a19__153418]

 

20. [a05-16463_1ex10d1.htm#a20__153422]

DEFAULT. [a05-16463_1ex10d1.htm#a20__153422]

 

21. [a05-16463_1ex10d1.htm#a21__153427]

REMEDIES [a05-16463_1ex10d1.htm#a21__153427]

 

22. [a05-16463_1ex10d1.htm#a22__153436]

INSOLVENCY OR BANKRUPTCY [a05-16463_1ex10d1.htm#a22__153436]

 

23. [a05-16463_1ex10d1.htm#a23__153438]

DAMAGE BY FIRE, ETC. [a05-16463_1ex10d1.htm#a23__153438]

 

24. [a05-16463_1ex10d1.htm#a24__153441]

EMINENT DOMAIN [a05-16463_1ex10d1.htm#a24__153441]

 

25. [a05-16463_1ex10d1.htm#a25__153443]

LIABILITY OF LANDLORD [a05-16463_1ex10d1.htm#a25__153443]

 

26. [a05-16463_1ex10d1.htm#a26__153445]

RIGHT OF LANDLORD TO PERFORM [a05-16463_1ex10d1.htm#a26__153445]

 

27. [a05-16463_1ex10d1.htm#a27__153451]

SURRENDER OF PREMISES [a05-16463_1ex10d1.htm#a27__153451]

 

28. [a05-16463_1ex10d1.htm#a28__153453]

WAIVER [a05-16463_1ex10d1.htm#a28__153453]

 

29. [a05-16463_1ex10d1.htm#a29__153455]

NOTICES [a05-16463_1ex10d1.htm#a29__153455]

 

30. [a05-16463_1ex10d1.htm#a30__153457]

TAXES PAYABLE BY TENANT [a05-16463_1ex10d1.htm#a30__153457]

 

31. [a05-16463_1ex10d1.htm#a31__153458]

ABANDONMENT [a05-16463_1ex10d1.htm#a31__153458]

 

32. [a05-16463_1ex10d1.htm#a32__153501]

SUCCESSORS AND ASSIGNS [a05-16463_1ex10d1.htm#a32__153501]

 

33. [a05-16463_1ex10d1.htm#a33__153505]

ATTORNEY’S FEES [a05-16463_1ex10d1.htm#a33__153505]

 

34. [a05-16463_1ex10d1.htm#a34__153506]

LIGHT AND AIR [a05-16463_1ex10d1.htm#a34__153506]

 

35. [a05-16463_1ex10d1.htm#a35__153508]

CORPORATE AUTHORITY; FINANCIAL INFORMATION [a05-16463_1ex10d1.htm#a35__153508]

 

36. [a05-16463_1ex10d1.htm#a36__153514]

PARKING [a05-16463_1ex10d1.htm#a36__153514]

 

37. [a05-16463_1ex10d1.htm#a37__153517]

MISCELLANEOUS [a05-16463_1ex10d1.htm#a37__153517]

 

38. [a05-16463_1ex10d1.htm#a38__153520]

REAL ESTATE BROKERS [a05-16463_1ex10d1.htm#a38__153520]

 

39. [a05-16463_1ex10d1.htm#a39__153524]

LEASE EFFECTIVE DATE [a05-16463_1ex10d1.htm#a39__153524]

 

40. [a05-16463_1ex10d1.htm#a40__153526]

SIGNAGE [a05-16463_1ex10d1.htm#a40__153526]

 

41. [a05-16463_1ex10d1.htm#a41__153528]

HAZARDOUS SUBSTANCE LIABILITY [a05-16463_1ex10d1.htm#a41__153528]

 

42. [a05-16463_1ex10d1.htm#a42__153531]

TELECOMMUNICATIONS [a05-16463_1ex10d1.htm#a42__153531]

 

43. [a05-16463_1ex10d1.htm#a43__153535]

EXTENSION OPTION [a05-16463_1ex10d1.htm#a43__153535]

 

 

i

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit “A” [a05-16463_1ex10d1.htm#Exhibita_153540]

Premises [a05-16463_1ex10d1.htm#Exhibita_153540]

 

Exhibit “B” [a05-16463_1ex10d1.htm#Exhibitb_153543]

Project [a05-16463_1ex10d1.htm#Exhibitb_153543]

 

Exhibit “C” [a05-16463_1ex10d1.htm#Exhibitc_172001]

Tenant Improvement Agreement [a05-16463_1ex10d1.htm#Exhibitc_172001]

 

Exhibit “D” [a05-16463_1ex10d1.htm#Exhibitd_172006]

Commencement Date Memorandum [a05-16463_1ex10d1.htm#Exhibitd_172006]

 

Exhibit “E” [a05-16463_1ex10d1.htm#Exhibite_172007]

Rules and Regulations [a05-16463_1ex10d1.htm#Exhibite_172007]

 

Exhibit “F” [a05-16463_1ex10d1.htm#Exhibitf_172009]

Telecommunications Rules [a05-16463_1ex10d1.htm#Exhibitf_172009]

 

Exhibit “G”

Telecommunications Access Licens

 

 

ii

--------------------------------------------------------------------------------


 

BASIC LEASE INFORMATION

 

Lease Date:

 

September 1, 2005

 

 

 

Landlord:

 

Equastone 2200 Faraday, LLC

 

 

 

Landlord’s Address:

 

c/o Equus Realty Advisors, LLC
800 Silverado Street, Suite 300
La Jolla, CA 92037-4234
Attn: Mr. Roger Simsiman

 

 

 

With a copy to:

 

Sheppard, Mullin, Richter & Hampton LLC
12544 High Bluff Drive, Suite 300
San Diego, CA 92130-3051
Attn: Scott Biel, Esq.

 

 

 

Tenant:

 

Dot Hill Systems Corporation

 

 

 

Tenant’s Address:

 

6305 El Camino Real
Carlsbad, CA 92009
Attn: CFO

 

 

 

Building:

 

That certain 229,753 square foot office building (the “Building”) located at
2200 Faraday Avenue, Carlsbad, CA 92008

 

 

 

Premises:

 

Suite 100

 

 

 

Rentable Area of the Premises:

 

58,452 rentable square feet (“Rentable Area”).

 

 

 

Project:

 

Faraday Corporate Center

 

 

 

Parking Spaces:

 

175 non-exclusive passes to use as many spaces in the parking facilities of the
Building (approximate ratio of 3 passes per 1,000 usable square feet of
Premises). In the event Landlord permits another tenant in the Project to
designate parking spaces for its own use, then Tenant shall have the right to
designate that number of parking spaces for its own use which when divided by
the Rentable Area of the Premises equals the ratio of such other tenant’s number
of designated parking spaces to the total number of rentable square feet of such
other tenant’s premises, and the location of Tenant’s designated spaces shall be
determined by mutual agreement of Landlord and Tenant in order to be consistent
with the location of reserved spaces granted to other tenants of the Project.

 

 

 

Tenant’s Use of the Premises:

 

Any use permitted under the Project’s zoning and the CC&R’s (but in any case
excluding uses that involve the use of Hazardous Substances, as defined in
Article 41, beyond levels typical for office/electronics and engineering uses;
provided that any Hazardous Substances not typically associated with general
office use shall be disclosed to Landlord on a Hazardous Materials List (as
defined in Article 41) before such Hazardous Substances may be introduced into
the Premises by Tenant).

 

 

 

Lease Term:

 

Seven (7) years four (4) months (the “Initial Term”). The Initial Term, and the
any Extension Term and/or any holdover period shall collectively be defined as
the “Term”.

 

 

 

Commencement Date:

 

January 1, 2006 subject to any Landlord Delays pursuant to the terms of the Work
Letter

 

iii

--------------------------------------------------------------------------------


 

Renewal Options:

 

Two (2) Five (5) year options to renew

 

Monthly Base Rent:  The Monthly Base Rent is set forth below and is payable in
accordance with the terms of Article 4 (the fifth (5th) month’s Monthly Base
Rent shall be paid by Tenant upon the Tenant’s execution and delivery of this
Lease):

 

Months of Term

 

Amount of Monthly Base Rent
Payable Per Month (Per Square Foot of Rentable
Area)

 

Amount of Base Rent Payable Per
Month

 

1-12

 

1.25

 

$

73,065.00

*

13-24

 

1.36

 

$

79,494.72

 

25-36

 

1.39

 

$

81,248.28

 

37-48

 

1.43

 

$

83,586.36

 

49-60

 

1.46

 

$

85,339.92

 

61-72

 

1.50

 

$

87,678.00

 

73-84

 

1.54

 

$

90,016.08

 

85-88

 

1.58

 

$

92,354.16

 

 

--------------------------------------------------------------------------------

*  See Section 4.2 regarding Abatement Period for Months 1 through 4.

 

Prepaid Rent:

 

$73,065.00 (Monthly Base Rent payable during fifth month of Initial Term).

 

 

 

Tenant’s Share:

 

25.44%

 

 

 

Security Deposit:

 

$83,586.36

 

 

 

Normal Business Hours of Building:

 

Monday – Friday 8:00 a.m. to 6:00 p.m.; Saturday 9:00 a.m. to 1:00 p.m. (Sundays
and holidays excepted)

 

 

 

Landlord’s Work:

 

See Work Letter

 

 

 

Guarantor of Lease:

 

None.

Landlord’s Broker:

 

CB Richard Ellis

 

 

 

Tenant’s Broker:

 

Irving Hughes

 

 

 

Broker’s Fee or Commission paid by:

 

Payable by Landlord pursuant to a separate agreement

 

iv

--------------------------------------------------------------------------------


 

The foregoing Basic Lease Information is hereby incorporated into and made a
part of this Lease.  Each reference in this Lease to any of the Basic Lease
Information shall mean the respective information hereinabove set forth and
shall be construed to incorporate all of the terms provided under the particular
section pertaining to such information.  In the event of any conflict between
any Basic Lease Information and the Lease, the latter shall control.

 

TENANT:

LANDLORD:

 

 

 

 

DOT HILL SYSTEMS CORPORATION,
a Delaware corporation

EQUASTONE 2200 FARADAY, LLC,
a Delaware limited liability company

 

 

By:

/s/ James L. Lambert

 

By:

Equastone Faraday, LLC,

Name:

James L. Lambert

 

 

a Delaware limited liability company,

Its:

Chief Executive Officer

 

 

its Manager

 

 

By:

/s/ Preston S. Romm

 

 

By:

/s/ Chad M. Carpenter

 

Name:

Preston S. Romm

 

 

Name:

Chad M. Carpenter

 

Its:

Chief Financial Officer

 

 

Its:

President and CEO

 

 

 

 

 

 

By:

/s/ Roger C. Simsiman

 

 

 

Name:

Roger C. Simsiman

 

 

 

Its:

Chief Operating Officer

 

 

v

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (the “Lease”) is made and entered into as of September 1,
2005, by and between Equastone 2200 Faraday, LLC, a Delaware limited liability
company (herein called “Landlord”), and Dot Hill Systems Corporation, a Delaware
corporation (herein called “Tenant”).

 

Upon and subject to the terms, covenants and conditions hereinafter set forth,
Landlord hereby leases to Tenant and Tenant hereby hires from Landlord those
premises as depicted on Exhibit A (the “Premises”) comprising a portion of the
first floor of the two-story building (hereinafter referred to as the
“Building”) specified in the Basic Lease Information attached hereto. Prior to
the execution of this Lease, Tenant has reviewed and approved the Rentable Area
specified in the Basic Lease Information, which shall be conclusive and binding
on the parties for purposes of calculating Rent and the Tenant Allowance.  The
Project, consisting of the Building, and such other buildings as may be
constructed as part of the Project improvements from time to time is located
within the area outlined on Exhibit B, subject to modification in accordance
with Section 1.1 below.  The term “Common Area” shall mean all areas and
facilities provided by Landlord for the common use of Landlord and tenants and
their respective employees and invitees within the Project, to the extent such
facilities are not designated by Landlord for the exclusive use of Tenant or any
other tenant or other occupant of the Building, and such common use improvements
may include, but are not limited to a Building lobby, hallways, stairwells,
restrooms, elevators, parking areas, access and perimeter roads, pedestrian
sidewalks, landscaped areas, trash enclosures, recreation areas and the like,
and to the extent the tenants have non-exclusive rights to use the driveways,
sidewalks and common areas of the Project, such appurtenant rights of record are
hereby granted non-exclusively to Tenant during the Term of this Lease.

 

1.                                      OCCUPANCY, USE AND DELIVERY CONDITIONS.

 

1.1                                 Permitted Use.  Tenant may use and occupy
the Premises during the Term for the purposes specified in the Basic Lease
Information (“Permitted Use”), subject to the terms and conditions of this
Lease, and for no other use or purpose without the prior written consent of
Landlord.  Tenant shall be entitled to the nonexclusive use of the Common Area
with Landlord and other occupants (if any) of the Project in accordance with the
Rules and Regulations established by Landlord from time to time. 
Notwithstanding anything to the contrary in the Basic Lease Information or in
this Lease, Tenant understands and agrees that (a) one or more Reciprocal
Easement Agreements and Declarations of Covenants, Conditions and Restrictions
(collectively, the “CC&Rs”) and/or (b) a mortgage and/or ground lease may
encumber all or a portion of the Project now or in the future, and (c) Tenant
shall fully comply with any and all restrictions on the use of the Premises
specified in such CC&Rs and/or ground lease, provided that Tenant shall have
been provided with a true, correct and complete copy of any existing CC&Rs,
ground lease or Mortgage (as defined in Article 17 hereof) prior to the date
hereof, and any approval given by Landlord hereunder shall be limited to the
matters covered by such approval with respect to this Lease only and shall not
be interpreted to include any approval or consent in respect of the CC&R’s
and/or ground lease and/or Mortgage.  If necessary, Tenant shall execute such
documents as are reasonably necessary to cause this Lease to become subordinate
to such CC&R’s and/or ground lease and/or mortgage, subject to Tenant’s rights
set forth in Article 17 hereof.

 

Landlord hereby reserves the following rights with respect to the Common Areas: 
to establish reasonable rules and regulations for the use thereof; to use or
permit the use by others to whom Landlord may have granted such rights; to close
all or any portion thereof as may be deemed necessary by Landlord to prevent a
dedication thereof or the accrual of any rights by any person or the public
therein; and to change the layout of the Common Areas, including the right to
reasonably add to or subtract from their shape and size, whether by the addition
of building improvements or otherwise provided in all such cases reasonably
equivalent access to the Premises shall be maintained.  Landlord shall operate,
manage, equip, light, repair and maintain the Common Areas, and all equipment
and fixtures serving the Common Areas, for their intended purposes a manner 
consistent with Class A buildings of comparable type in the Carlsbad and San
Diego California areas.  Landlord may from time to time change the size,
location, nature and use of the Common Areas and may make installations therein
and move and remove the same, so long as such actions do not substantially
adversely affect the overall character of the Common Areas or Tenant’s access to
or use of the Premises or Common Areas.

 

1.2                                 Intentionally Deleted.

 

1

--------------------------------------------------------------------------------


 

1.3                                 BOMA.  For purposes of this Lease, “rentable
square feet” and “usable square feet” shall be calculated pursuant to the
Building Owners’ and Managers’ Association (BOMA) Standard Method of Measuring
Floor Area in Office Building in effect at the time of measurement.  Within
thirty (30) days after substantial completion of the Tenant Improvements,
Landlord’s space planner/architect shall measure and certify the rentable and
usable square feet of the Premises in accordance with the provisions of this
Section 1.3 and the results thereof shall be presented to Tenant in writing.  In
the event that it is determined that the square footage amounts are different
from those set forth in this Lease, whether higher or lower, all amounts,
percentages and figures appearing or referred to in this Lease based upon such
incorrect amount shall be modified in accordance with such determination.  If
such determination is made, it will be confirmed in writing by Landlord to
Tenant, and shall not be changed, at any time, for any reason other than a
change in the physical size of the Premises or the Common Area.

 

2.                                      TERM AND POSSESSION.

 

2.1                                 Term; Requirement of Completion of
Landlord’s Work.  The Term of this Lease shall begin on the Commencement Date
specified in the Basic Lease Information (unless extended as a result of a
Landlord’s Delay as described in the Work Letter attached hereto as Exhibit C)
and shall terminate on the Expiration Date specified in the Basic Lease
Information, unless extended or sooner terminated in accordance with the
provisions of this Lease.  Landlord shall tender possession of the Premises with
all the work to be performed by Landlord pursuant to Exhibit C to this Lease
substantially completed (“Landlord’s Work”).  Tenant shall, at Landlord’s
request, execute and deliver a memorandum agreement provided by Landlord in the
form of Exhibit D attached hereto, setting forth the Commencement Date,
Expiration Date and, if necessary, a revised rent schedule.  Should Tenant fail
to do so within thirty (30) days after Landlord’s request, the information set
forth in such memorandum provided by Landlord shall be conclusively presumed to
be agreed to and correct.

 

2.2                                 Landlord’s Work in Common Areas and
Premises.  Landlord shall cause the Landlord’s Work to be Substantially
Completed in accordance with the terms, covenants and conditions of the Tenant
Work Letter.  Landlord shall otherwise deliver the Premises to Tenant broom
clean condition, free of all debris.  Tenant agrees to accept possession of the
Premises in its current “as is” condition, “with all faults”, and “without any
representations or warranties” except as expressly set forth herein or in the
Tenant Work Letter, Tenant hereby agrees and warrants that it has inspected the
condition of the Project, Building and Premises, including, without limitation,
all Building systems and structural elements, the parking facilities of the
Project, and the safety, security and suitability of Building and Project for
Tenant’s purposes, and Tenant does hereby waive and disclaim any objection to,
cause of action based upon, or claim that its obligations hereunder should be
reduced or limited because of the condition of the Premises or the Project or
the including the as to the nature, quality, or suitability for Tenant’s
business of the Project, the Building, or the Premises.  Notwithstanding the
foregoing, Landlord, at Landlord’s sole cost, will cause the Premises (as
delivered to Tenant on the Entry Date set forth below) and the Common Area
(including the parking areas) to comply with all current codes and conditions,
including with respect to fire and life safety and the Americans With
Disabilities Act of 1990 and its implementing regulations (the “ADA
Requirements”), as applicable to the Premises and Common Area on the date of
this Lease, but without liability of Landlord for any ADA Requirements
associated with the design of the Tenant Improvements or any increased occupancy
density or other unusual Tenant requirement associated with its occupancy of or
business in the Premises.

 

2.3                                 Moving Allowance.  Provided that Tenant is
not in Default under this Lease (after the expiration of any applicable cure
period) as of the Commencement Date, then following the Commencement Date and
Tenant’s occupancy of the Premises, Landlord shall reimburse Tenant, within
fifteen (15) business days following Landlord’s receipt of an itemized invoice
and copies of receipts from all vendors and contractors providing such services
and property, for Tenant’s Relocation Costs (as defined below)  associated with
its occupancy of the Premises in an amount not to exceed Ten Dollars ($10.00)
per rentable square foot of the Premises (the “Relocation Allowance”).  Tenant’s
“Relocation Costs” shall be limited to Tenant’s out-of-pocket costs for the cost
of moving Tenant’s property to the Premises, the cost of Tenant’s voice and data
cabling in the Premises, Tenant’s furniture, trade fixtures and equipment in the
Premises, and Tenant’s Building signage; provided, however, that Tenant’s voice
and data cabling and any Tenant furniture, trade fixtures and equipment, the
cost of which is reimbursed out of the Relocation Allowance, shall at Landlord’s
election be Landlord’s property and remain in the Premises following the
expiration or earlier termination of this Lease.

 

2

--------------------------------------------------------------------------------


 

3.                                      TENANT IMPROVEMENTS.

 

3.1                                 Tenant Improvements; Allowances.  Tenant
shall construct and own during the Term (with the understanding that (i) such
ownership shall not in any way reduce any bonus rent payable to Landlord
pursuant to any subletting or assignment by Tenant, and (ii) upon any
termination of this Lease, the Tenant Improvements shall be surrendered by
Tenant without cost to Landlord, who shall own the Tenant Improvements), and
will pay for certain improvements (the “Tenant Improvements”) to be constructed
in the Premises prior to Tenant’s occupancy of the Premises in accordance with
the terms, covenants and conditions of the Tenant Work Letter attached hereto as
Exhibit C, and subject to Landlord’s agreement to reimburse Tenant for the costs
of design, permitting and construction of the Tenant Improvements in an amount
not to exceed Twenty Two Dollars ($22.00) per rentable square foot of the
Premises (the “T.I. Allowance”) in accordance with the terms, covenants and
conditions of the Tenant Work Letter.  The Tenant Improvements shall consist of
all interior improvements constructed by Tenant in the Premises which are not
part of the Building’s structure or shell and which can be removed and the
Premises restored to its current shell condition without damage to the Building
structure or systems.

 

3.2                                 Entry Date.  Within ten (10) days after the
date by which this Lease has been fully executed and delivered, Landlord will
allow Tenant access to the Premises (the “Entry Date”) in order to install
Tenant Improvements (subject to the terms of Section 2.2 and Article 3),
fixtures, furnishings and equipment and to otherwise prepare the Premises for
Tenant’s occupancy; provided that such early entry, access and possession shall
be subject to all the provisions of this Lease as though the Commencement Date
had occurred, other than the payment of Monthly Base Rent and Tenant’s Share of
Building Expenses and Real Estate Taxes as set forth in Section 4.3, including,
without limitation, during such period of early entry and possession for
Tenant’s work, Tenant shall pay for all services and utilities provided to the
Premises and required to be paid by Tenant pursuant to Article 14.  As a
condition to Tenant’s entry into the Premises on or after the Entry Date, Tenant
shall have provided Landlord with certificates of the insurance required to be
carried by Tenant pursuant to the Work Letter.  Said early possession prior to
the Commencement Date shall not advance the Expiration Date.

 

4.                                      RENT; RENT ADJUSTMENTS; ADDITIONAL
CHARGES FOR EXPENSES AND TAXES.

 

4.1                                 Monthly Base Rent and Additional Charges. 
Commencing on the Commencement Date and throughout the Term of this Lease,
Tenant shall pay the monthly base rent specified in the Basic Lease Information,
as adjusted pursuant to Section 4.2 (as so adjusted from time to time, “Monthly
Base Rent”), on the first day of each month, in advance, with the  Monthly Base
Rent for the fifth month of the Term due upon execution of this Lease, in lawful
money of the United States (without any prior demand, notice or invoice therefor
and without deduction or offset whatsoever, except as expressly provided in this
Lease) to Landlord or its property manager at the address specified in the Basic
Lease Information or to such other firm or to such other place as Landlord may
from time to time designate in writing.  In addition, Tenant shall pay to
Landlord all charges and other amounts whatsoever as provided in this Lease
(“Additional Charges”) at the place where the Monthly Base Rent is payable, and
Landlord shall have the same remedies for a Default in the payment of Additional
Charges as for a Default in the payment of Monthly Base Rent.  As used herein,
the term “Rent” shall include all Monthly Base Rent and Additional Charges
(including, without limitation, Additional Charges for Real Estate Taxes and
Expenses pursuant to Section 4.3 below, and Additional Charges pursuant to
Article 8, Section 9.4, and Articles 10, 12 and 26).   If the Commencement Date
occurs on a day other than the first day of a calendar month, or the Expiration
Date occurs on a day other than the last day of a calendar month, then the
Monthly Base Rent and Additional Charges for such fractional month shall be
prorated on a daily basis.

 

Landlord and Tenant hereby agree and acknowledge that, so long as no Default
shall have occurred under this Lease, during the first (1st) through fourth
(4th) months, inclusive, of the Lease Term, Tenant’s obligation to pay Monthly
Base Rent shall be conditionally abated (“Conditional Rent Abatement Period”). 
Notwithstanding the foregoing, Tenant hereby agrees and acknowledges that, if a
Default by Tenant results in the termination of this Lease, specifically as part
of the remedies to which Landlord is entitled pursuant to Article 21 of this
Lease, Landlord shall be entitled to recover the unamortized amount of the
abated Monthly Base Rent that would have been due during the Conditional Rent
Abatement Period (i.e., Two Hundred Ninety Two Thousand Two Hundred Sixty
Dollars ($292,260.00)) (“Conditionally Abated Rent Amount”).  The Conditionally
Abated Rent

 

3

--------------------------------------------------------------------------------


 

Amount shall amortize on a straight-line basis, in equal monthly installments at
the discount rate set forth in Section 21.1 of this Lease, over the entire Lease
Term, commencing with the Fifth (5th) month thereof.

 

4.2                                 Annual Adjustments in Monthly Base Rent. 
The Monthly Base Rent under Section 4.1 shall be adjusted throughout the Term
(including any Extension Term(s)) as provided in the Basic Lease Information
under the heading “Monthly Base Rent”.

 

4.3                                 Additional Charges for Expenses and Real
Estate Taxes.

 

4.3.1                        Definitions of Additional Charges:  For purposes of
this Section 4.3, the following terms shall have the meanings hereinafter set
forth:

 

(i)                                     “Expenses” shall mean the reasonable and
customary costs and expenses paid or incurred by Landlord in connection with the
management, operation, maintenance and repair of the Building, Parcel and
Project, including, without limitation (a) the cost of air conditioning,
electricity, steam, heating, mechanical, ventilating, elevator systems and all
other utilities provided to the Common Area, and the cost of supplies and
equipment and maintenance and service contracts in connection therewith; (b) the
cost of repairs and general maintenance and cleaning; (c) the cost of fire,
extended coverage, boiler, sprinkler, public liability, property damage, rent,
earthquake (if Landlord elects to obtain it) and other insurance for the
Building or Project obtained by Landlord, or otherwise obtained by Landlord in
connection with the Project, all including, without limitation, insurance
premiums and any deductible amounts paid by Landlord, including, without
limitation, the insurance required by Article 12; (d) fees, charges and other
costs directly related to the operation of the Project (as distinct from the
operation of the entity which owns the Building), including management fees,
consulting fees, legal fees and accounting fees, fees of all independent
contractors engaged by Landlord directly related to the operation of the
Building and/or Parcel or reasonably charged by Landlord if Landlord performs
management services in connection with the Building (provided that the
management fees, whether charged by charged by Landlord if Landlord provides
such management services or charged by a third party, provided that the annual
cost of Tenant’s Share of management fees shall not exceed three percent (3%) of
the gross rents payable by Tenant in any calendar year of the Lease Term);
(e) the cost of any capital improvements made to the Building or Project after
the Commencement Date (i) as a labor saving device or to effect other economies
in the operation or maintenance of the Project (from which a reasonable person
would anticipate that savings would actually result), (ii) to repair or replace
capital items which are no longer capable of providing the services required of
them (other than in connection with a casualty which is addressed by
Article 23), or (iii) that are made to the Building or Project after the date of
this Lease and are required under any Laws (as defined in Article 7) (excluding,
however, any capital improvements required by Laws that are Tenant’s
responsibility under Article 7, which shall be paid directly by Tenant pursuant
to Article 7), where such capital improvements were not required under any such
Laws to be completed with respect to the Project prior to the date the Lease was
executed; and the cost of capital improvements incurred by Landlord, which are
the responsibility of Tenant pursuant to this Lease, shall be amortized over the
useful life of the capital item in question as determined in accordance with
generally accepted accounting principles (“GAAP”), but not to exceed ten
(10) years, together with interest on the unamortized balance at the greater of
(A) the rate paid by Landlord on funds borrowed from an institutional lender for
the purpose of constructing such capital improvements; or (B) 6% per annum; and
(f) any other reasonable expenses of any other kind whatsoever reasonably
incurred in managing, operating, maintaining and repairing the Project.  Any
“deductible” amounts relating to capital improvements required to be paid by
Tenant hereunder in connection with any property or earthquake insurance policy
carried by Landlord shall be amortized over the useful life of the restoration
work to which such deductible amount relates in accordance with GAAP (but not to
exceed ten (10) years) in the same manner as other capital improvements that are
included in Expenses as provided above.

 

Notwithstanding anything to the contrary herein contained, Expenses shall not
include, and in no event shall Tenant have any obligation to pay for pursuant to
this Section 4.4.1 or Section 9.2, (aa) the initial construction cost of the
Building or Landlord’s Work or acquisition cost of the land on which the
Building is located; (bb) the cost of providing tenant improvements to Tenant or
any other tenant and costs of preparing any other premises in the Building for
occupancy by any other tenant, including brokerage commissions, attorneys fees
and other fees incurred in connection with the leasing thereof; (cc) any rent
payable pursuant to a ground lease, and debt service (including, but without
limitation, interest, principal and any impound payments) required to be made on
any mortgage or deed of trust recorded with respect to all or any portion of the
Project other than debt service and

 

4

--------------------------------------------------------------------------------


 

financing charges imposed pursuant to Section 4.4.1 (iv) (e) above; (dd) the
cost of special services, goods or materials provided to any tenant; (ee)
depreciation; (ff) the portion of a management fee paid to Landlord or affiliate
in excess of three percent (3%) of Monthly Base Rent and Additional Charges for
Expenses and Taxes (excluding the management fee); (gg) costs occasioned by
Landlord’s fraud or willful misconduct under applicable laws; (hh) costs for
which Landlord has a right of and has received reimbursement from others;
(ii) costs to correct any construction or design defects in the original
construction of the Building structure; (jj) repairs, replacement and upgrades
to the structural elements of the Building (e.g. steel frame and slab) and
structural components of the roof (not including the roof membrane), other than
capital maintenance, repairs and replacements made pursuant to Section 4.4.1
(iv) (e) above; (kk) environmental pollution remediation related costs for which
Landlord has released Tenant pursuant to Section 41.1, including costs arising
from the presence of Hazardous Substances (as defined in Section 41.1) in, on,
under or about the Building; provided that the presence of such Hazardous
Substances predates the Commencement Date; (ll) advertising or promotional
expenditures; (mm) leasing commissions; (nn) costs to the extent Landlord
receives (or is reasonably likely to receive) reimbursement from any source
(less Landlord’s reasonable expenses in obtaining such reimbursement); (oo)
costs incurred in connection with Landlord’s compliance as to all Laws, as they
exist and are interpreted prior to the Commencement Date; provided, however,
that any costs incurred in connection with any amendments to Laws on or after
the Commencement Date, or as a result of any new or different interpretations of
Laws as they currently exist, shall be costs included in Expenses; (pp)
electrical power costs that otherwise would have been allocated to the Premises
but for the Premises being served by an electrical submeter; and (qq) costs
fairly attributable to other Tenant occupied buildings in the Project.  All
costs and expenses shall be determined in accordance with GAAP which shall be
consistently applied (with accruals appropriate to Landlord’s business).

 

(ii)                                  “Expense Year” shall mean each twelve (12)
consecutive month period commencing January 1 of the calendar year during which
the Commencement Date of the Lease occurs, provided that Landlord, upon notice
to Tenant, may change the Expense Year from time to time to any other twelve
(12) consecutive month period, and, in the event of any such change, Tenant’s
Share of Expenses shall be equitably adjusted for the Expense Years involved in
any such change.

 

(iii)                               “Real Estate Taxes” shall mean all taxes,
assessments and charges levied upon or with respect to the Project or any
personal property of Landlord used in the operation thereof, or Landlord’s
interest in the Project or such personal property.  Real Estate Taxes shall
include, without limitation, all general real property taxes and general and
special assessments, charges, fees or assessments for transit, housing, police,
fire or other governmental services or purported benefits to the Project
(provided, however, that any refunds of Real Estate Taxes paid by Tenant shall
be credited against Tenant’s further obligation to pay Real Estate Taxes during
the Term or refunded to Tenant if received by Landlord within one year after the
Expiration Date), service payments in lieu of taxes, and any tax, fee or excise
on the act of entering into this Lease, or any other lease of space in the
Building, or on the use or occupancy of the Building or any part thereof, or on
the rent payable under any lease or in connection with the business of renting
space in the Building, that are now or hereafter levied or assessed against
Landlord by the United States of America, the State of California, or any
political subdivision, public corporation, district or any other political or
public entity, and shall also include any other tax, fee or other excise,
however described, that may be levied or assessed as a substitute for, or as an
addition to, in whole or in part, any other Real Estate Taxes, whether or not
now customary or in the contemplation of the parties on the date of this Lease. 
Real Estate Taxes shall not include any franchise, transfer, inheritance or
capital stock taxes or income taxes measured by the net income of Landlord from
all sources unless, due to a change in the method of taxation, any of such taxes
is levied or assessed against Landlord as a substitute for, in whole or in part,
any other tax that would otherwise constitute a Real Estate Tax.

 

(iv)                              “Real Estate Tax Year” shall mean each twelve
(12) consecutive month period commencing January 1st of the calendar year during
which the Commencement Date of this Lease occurs, provided that Landlord, upon
notice to Tenant, may change the Real Estate Tax Year from time to time to any
other twelve (12) consecutive month period and, in the event of any such change,
Tenant’s Share of Real Estate Taxes (as hereinafter defined) shall be equitably
adjusted for the Real Estate Tax Years involved in any such change.

 

(v)                                 “Tenant’s Share” shall mean the percentage
figure so specified in the Basic Lease Information.

 

5

--------------------------------------------------------------------------------


 

4.3.2                        Payment of Expenses and Real Estate Taxes:  Tenant
shall pay as additional rent for each Expense Year, Tenant’s Share of Expenses
and Real Estate Taxes incurred for such Expense Year.

 

4.3.3                        Annual Determination:  The annual determination of
Expenses shall be made by Landlord and shall be binding upon Landlord and
Tenant, subject to the provisions of this Section 4.3.3.  During the Term,
Tenant may review, at Tenant’s sole cost and expense (subject to reimbursement
by Landlord if the results of such audit reveal that Tenant was overcharged by
5% or more), the books and records supporting such determination in an office of
Landlord, or Landlord’s agent, during normal business hours, upon giving
Landlord five (5) days advance written notice within sixty (60) days after
receipt of such determination, but in no event more often than once in any one
(1) year period, subject to execution of a confidentiality agreement acceptable
to Landlord in its reasonable discretion, and provided that if Tenant utilizes
an independent accountant to perform such review it shall be one of national
standing which is reasonably acceptable to Landlord, is not compensated on a
contingency basis and is also subject to such confidentiality agreement. 
Landlord shall cooperate in good faith with Tenant and the Tenant’s accountant
to provide the information upon which the certification is to be based. 
However, if such certification of the actual Expenses by the accountant proves
that Tenant’s Share of the Expenses set forth in the Statement were overstated
by more than five percent (5%), then Tenant’s reasonable out-of-pocket costs for
the performance of the review of Landlord’s books and records shall be paid for
by Landlord.  Promptly following the parties receipt of such certification, the
parties shall make such appropriate payments or reimbursements, as the case may
be, to each other, as are determined to be owing pursuant to such
certification.  Tenant agrees that this section shall be the sole method to be
used by Tenant to dispute the amount of any Expenses payable by Tenant pursuant
to the terms of this Lease, and Tenant hereby waives any other rights at law or
in equity relating thereto.  If Tenant fails to object to Landlord’s
determination of Expenses within ninety (90) days after receipt, Tenant shall be
deemed to have approved such determination and shall have no further right to
object to or contest such determination. In the event that during all or any
portion of any Expense Year or Base Year, the Building is not fully rented and
occupied Landlord shall make an appropriate adjustment in occupancy-related
Expenses for such year for the purpose of avoiding distortion of the amount of
such Expenses to be attributed to Tenant by reason of variation in total
occupancy of the Building, by employing consistent and sound accounting and
management principles to determine Expenses that would have been paid or
incurred by Landlord had the Building been at least ninety-five percent (95%)
rented and occupied, and the amount so determined shall be deemed to have been
Expenses for such Expense Year.

 

4.3.4                        Estimate of Expenses and Real Estate Taxes: Prior
to the actual determination thereof for an Expense Year or Real Estate Tax Year,
as applicable, Landlord may from time to time estimate Tenant’s liability for
Expenses and/or Real Estate Taxes under Section 4.3.2, Article 8 and Article 29
for the Expense Year or Real Estate Tax Year, as applicable, or portion
thereof.  Landlord will give Tenant written notification of the amount of such
estimate and Tenant agrees that it will pay, by increase of its Monthly Base
Rent due in such Expense Year or Real Estate Tax Year, as applicable, additional
rent in the amount of such estimate.  Any such increased rate of Monthly Base
Rent pursuant to this Section 4.3 shall remain in effect until further written
notification to Tenant pursuant hereto.

 

4.3.5                        Payment of Expenses and Real Estate Taxes.  When
the above mentioned actual determination of Tenant’s liability for Expenses
and/or Real Estate Taxes is made for any Expense Year or Real Estate Tax Year,
as applicable, and when Tenant is so notified in writing, then:

 

(i)                                     If the total additional rent Tenant
actually paid pursuant to Section 4.3.3 on account of Expenses and/or Real
Estate Taxes for the Expense Year or Real Estate Tax Year, as applicable, is
less than Tenant’s liability for Expenses and/or Real Estate Taxes, then Tenant
shall pay such deficiency to Landlord as additional rent in one lump sum within
thirty (30) days of receipt of Landlord’s bill therefor; and

 

(ii)                                  If the total additional rent Tenant
actually paid pursuant to Section 4.3.3 on account of Expenses and/or Real
Estate Taxes for the Expense Year or Real Estate Tax Year, as applicable, is
more than Tenant’s liability for Expenses and/or Real Estate Taxes, then
Landlord shall credit the difference against the then next due payments to be
made by Tenant under this Article 4, or, if the Lease has terminated, refund the
difference in cash.

 

6

--------------------------------------------------------------------------------


 

4.3.6                        If the Commencement Date is other than January 1 or
if the Expiration Date is other than December 31, Tenant’s liability for
Expenses and Real Estate Taxes for the Expense Year or Real Estate Tax Year, as
applicable, in which said Date occurs shall be prorated based upon a three
hundred sixty-five (365) day year.

 

4.4                                 Late Charges.  Tenant acknowledges and
agrees that late payment of any Monthly Base Rent or Additional Charges will
result in additional expenses to Landlord not contemplated by this Lease, the
exact amount of which additional expense is extremely difficult and economically
impractical to ascertain.  Those additional expenses may include, but are not
limited to, administrative, processing and accounting charges, and late charges
which may be imposed on Landlord by the terms of any ground lease, mortgage or
trust deed covering the Premises.  Tenant therefore agrees that if any Monthly
Base Rent or Additional Charges remain unpaid three (3) days after such amount
is due, the amount of such unpaid Monthly Base Rent or Additional Charges shall
be increased by a late charge to be paid to Landlord by Tenant in an amount
equal to five percent (5%) of the amount of the delinquent Monthly Base Rent or
Additional Charges.  In addition, any outstanding Monthly Base Rent, Additional
Charges, late charges and other outstanding Rent amounts shall accrue interest
at an annualized rate equal to the lesser of (i) ten percent (10%) until paid to
Landlord, or (ii) the maximum rate permitted by law (the “Default Rate”). 
Tenant agrees that such amount is a reasonable estimate of the loss and expense
to be suffered by Landlord as a result of such late payment by Tenant and may be
charged by Landlord to defray such loss and expense.  The provisions of this
Section 4.4 in no way relieve Tenant of the obligation to pay Monthly Base Rent
or Additional Charges on or before the date on which they are due, nor do the
terms of this Section 4.4 in any way affect Landlord’s remedies pursuant to
Article 20 in the event any Monthly Base Rent or Additional Charges are unpaid
after the date due.  Notwithstanding the foregoing, the late fee referenced
above shall not be charged with respect to the first occurrence (but without
such limitation for any subsequent occurrence) during any 12-month period of
Tenant’s failure to timely pay rent if Tenant cures such failure within five
(5) calendar days following Landlord’s delivery of notice that such amount was
not received by Landlord when due.

 

5.                                      SECURITY DEPOSIT.  Concurrently with
Tenant’s delivery of the Lease, Tenant shall deposit with Landlord the sum of
Eighty Three Thousand Five Hundred Eighty Six and 36/100 Dollars ($83,586.36) to
be retained by Landlord without responsibility for payment of interest thereon,
as security for Tenant’s payment and performance of all its obligations under
the terms, covenants and conditions of this Lease, including payment of all rent
due under the terms hereof.  Deductions may be made by Landlord from the amount
so retained for the reasonable cost of repairs to the Premises (ordinary wear
and tear excepted), for any rent delinquent under the terms hereof and/or for
any sum used in any manner to cure any default of Tenant under the terms of this
Lease.  Upon any default by Tenant, following notice from Landlord to Tenant (if
required by the terms and conditions of this Lease) and the lapse of any
applicable grace period without timely cure by Tenant, the Security Deposit
shall be deemed to be automatically and immediately applied, without waiver of
any rights Landlord may have under this Lease or at law or in equity as a result
of the default, as a setoff for full or partial compensation for that default. 
In the event deductions are so made, the Tenant shall, within five (5) days of
notice from the Landlord, redeposit with the Landlord such amounts so expended
so as to maintain the deposit in the amount as herein provided for, and failure
to so redeposit shall be deemed a failure to pay rent under the terms hereof. 
Nothing herein contained shall limit the liability of Tenant as to any damage to
the Premises, and Tenant shall be responsible for the total amount of any damage
and/or loss occasioned by actions of Tenant.  Landlord may deliver the funds
deposited hereunder by Tenant to any purchaser of Landlord’s interest in the
Leased Premises in the event such interest shall be sold, and thereupon Landlord
shall be discharged from any further liability with respect to such deposit.  If
Tenant fully performs its obligations under this Lease, the Security Deposit
shall be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s interest in this Lease) after the expiration of the Term, provided that
Landlord may retain the Security Deposit to the extent and until such time as
all amounts due from Tenant in accordance with this Lease have been determined
and paid in full.  Notwithstanding anything to the contrary contained herein,
Tenant hereby waives the provisions of Section 1950.7 of the California Civil
Code, or any similar or successor Regulations or other laws now or hereinafter
in effect.

 

6.                                      RESTRICTIONS ON USE.  Tenant shall only
use the Premises for the permitted Use set forth in the Basic Lease Information,
and for no other purpose without Landlord’s prior written approval.  Tenant
shall not do or permit anything to be done in, on or about the Premises which
will obstruct or interfere with the rights of other tenants or occupants of the
Building or the Project or injure or annoy them, nor use or allow the Premises
to be used for any  unlawful purpose, nor shall Tenant cause or maintain or
permit any nuisance in, on or about the Premises or

 

7

--------------------------------------------------------------------------------


 

Project.  Tenant shall not commit or suffer the commission of any waste in, on
or about the Premises or Project.  Tenant shall provide and maintain all
licenses and permits legally required or necessary for the operation of its
business and allow Landlord to inspect the same from time to time upon
reasonable prior notice.  Tenant shall be solely responsible to determine all
zoning information and secure all necessary or required permits and approvals
for the Permitted Uses.  Landlord makes no representations or warranties as to
the suitability of, or the ability to obtain regulatory approval for, the
Permitted Uses.  Tenant shall not place or store, nor permit any other person or
entity to place or store, any property, equipment, materials, supplies, personal
property or any other items or goods outside of the Premises for any period of
time except in any outside enclosures that are fully fenced and screened in
compliance with all CC&R’s and Laws, and which enclosures are designed for such
purpose, and which have been approved by Landlord for such use.  Other than
seeing-eye dogs for the blind, Tenant shall not permit any animals, including,
but not limited to, any household pets, to be brought or kept in or about the
Premises.  Tenant shall place no loads upon the floors, walls, or ceilings in
excess of the maximum designed load permitted by the applicable Uniform Building
Code or which may damage the Buildings or outside areas; nor place any harmful
liquids in the drainage systems; nor dump or store waste materials, refuse or
other such materials, or allow such to remain outside the Building, except for
ordinary quantities of any non-hazardous or non-harmful materials which may be
stored in refuse dumpsters or in any enclosed trash areas.

 

7.                                      COMPLIANCE WITH LAWS.

 

7.1                                 Tenant’s Compliance Obligations.  Tenant
shall not use the Project or permit anything to be done in or about the Project
which will in any way conflict with any present and future laws, statutes,
ordinances, resolutions, regulations, proclamations, orders or decrees of any
municipal, county, state or federal government or other governmental or
regulatory authority with jurisdiction over the Project, or any portion thereof,
whether currently in effect or adopted in the future and whether or not in the
contemplation of the parties hereto (collectively, “Laws”), and Tenant shall
promptly, at its sole expense, maintain the Premises, any Alterations (as
defined in Article 9 below) permitted hereunder and Tenant’s use and operations
thereon in strict compliance at all times with all Laws.  “Laws” shall include,
without limitation, all Laws relating to health and safety, disabled
accessibility (including, without limitation, the Americans with Disabilities
Act, 42 U.S.C. section 12101 et seq.), Hazardous Substances, and all present and
future life safety, fire, sprinkler, seismic retrofit, building code and
municipal code requirements; provided however, that Tenant’s obligation to
comply with Laws relating to Hazardous Substances is subject to the terms and
conditions of Article 41, and Tenant shall not be responsible for compliance
with clean-up provisions of any Laws with respect to Hazardous Substances except
to the extent of any release caused by the Tenant or any of its servants,
employees, contractors, agents, licensees or invitees (collectively, including
Tenant, the “Tenant Parties”) or otherwise included in Tenant’s indemnity
contained in Article 41.  Notwithstanding the foregoing, Landlord, and not
Tenant, shall be responsible for correcting any condition with respect to
violations of Laws relating to the Common Area, any Building systems or
equipment serving the Common Areas, the improvements to the Common Areas, and
the exterior or structural portions of the Building (but not with respect to the
interior of the Premises), (subject to Tenant’s obligation to pay such costs to
the extent they are included as Expenses under Section 4.3.1(i)), except to the
extent such violation is caused by the negligent or intentional acts or
omissions of the Tenant Parties, or such violation results from Tenant’s
particular use of the Premises, or such violation arises in connection with the
installation of or any Alterations. Tenant shall be responsible for compliance
of the Tenant’s Alterations with all Laws.  Notwithstanding the first sentence
of this Section 7.1, Tenant shall not be required to make any structural
alterations to the Premises in order to comply with Laws unless the requirement
that such alterations be made is triggered by any of the following (or, if such
requirement results from the cumulative effect of any of the following when
added to other negligent or intentional acts, omissions, or events, to the
extent such alterations are required by any of the following): (i) the
installation, use or operation of, any Alterations, or any of Tenant’s trade
fixtures or personal property; (ii) the negligent or intentional acts or
omissions of any of the Tenant Parties; or (iii) the particular use or
particular occupancy or manner of use or occupancy of the Premises by the Tenant
Parties.  Any alterations that are Tenant’s responsibility pursuant to this
Article 7 shall be made in accordance with Article 8 below, at Tenant’s sole
cost.  The parties acknowledge and agree that Tenant’s obligation to comply with
all Laws as provided in this section (subject to the limitations contained
herein) is a material part of the bargained-for consideration under this Lease.

 

7.2                                 Insurance Requirements.  Tenant shall not do
or permit anything to be done in or about the Premises or bring or keep anything
therein which will in any way increase the rate of any insurance upon the
Project or any of its contents (unless Tenant agrees to pay for such increase)
or cause a cancellation of any insurance

 

8

--------------------------------------------------------------------------------


 

on the Project or otherwise violate any requirements, guidelines, conditions,
rules or orders with respect to such insurance.  Tenant shall at its sole cost
and expense promptly comply with the requirements of the Insurance Services
Office (ISO), board of fire underwriters, or other similar body now or hereafter
constituted relating to or affecting Tenant’s use or occupancy of the Project
(other than in situations where compliance involves repair, maintenance or
replacement of items that Landlord is expressly required to repair, maintain or
replace under this Lease).

 

7.3                                 No Limitation on Obligations.  The
provisions of this Article 7 shall in no way limit Tenant’s maintenance, repair
and replacement obligations under Article 9 or Tenant’s obligation to pay
Expenses under Section 4.3.  The judgment of any court of competent jurisdiction
or the admission of Tenant in an action against Tenant, whether Landlord is a
party thereto or not, that Tenant has so violated any such Law shall be
conclusive of such violation as between Landlord and Tenant.

 

8.                                      ALTERATIONS.

 

8.1                                 Landlord Consent.  Tenant shall not make or
suffer to be made any alterations, additions or improvements in, on or to the
Premises or any part thereof (“Alterations”), other than Diminimus Changes, as
defined below, without Landlord’s prior written consent and approval by Landlord
of Tenant’s designated contractor and major subcontractors performing the work
of such Alterations and fully detailed and dimensioned plans and specifications
pertaining to the work in question, prepared and submitted by Tenant at its sole
cost and expense.  If Landlord fails to give its approval or disapproval of the
Alterations as set forth on the proposed plans and the contractors performing
such work within fifteen (15) calendar days after receipt of Tenant’s written
request for approval, Tenant may deliver an additional notice to Landlord
specifying such failure by Landlord and stating, in bold 12 point, all cap type
on such notice:  “LANDLORD’S FAILURE TO RESPOND TO THIS REQUEST SHALL BE DEEMED
LANDLORD’S CONSENT TO THE TENANT’S REQUESTED ALTERATIONS.” If Landlord does not
approve or disapprove Tenant’s proposed Alterations within five (5) business
days of receipt of such second notice, then Tenant such failure shall constitute
approval by Landlord of the work of the Alterations and the contractors
designated by Tenant.  Subject to the terms of Section 8.5 below, any
Alterations in, on or to the Premises, except for Tenant’s trade fixtures and
movable furniture and equipment, shall be the property of Tenant during the Term
and shall become the property of Landlord without compensation to Tenant upon
the termination of this Lease.  Landlord shall not unreasonably withhold or
delay its consent to Alterations that (i) do not materially affect the structure
of the Building or its electrical, plumbing, HVAC, security or other systems,
(ii) are not visible from the exterior of the Premises and do not otherwise
affect the exterior appearance of the Building, (iii) are consistent with
Tenant’s Permitted Use hereunder; (iv) do not require any application to a
political jurisdiction for rezoning, general plan amendment, variance,
conditional use permit or architectural review approval, (v) will not interfere
with the use and occupancy of any other portion of the Project by Landlord or by
any other tenants or occupants or their invitees, or by any other party with the
right to use any portion of the Project, (vi) comply with any ground lease,
CC&Rs and Mortgages, (vii) do not increase the occupant density of the Premises
in excess of the parking rights of Tenant, and (vii) do not adversely affect the
value or marketability of the Premises in Landlord’s reasonable determination
(or if required by any mortgagee holding a security interest in the Building,
such mortgagee).  No consent of Landlord shall be required in connection with
alterations which cost $10,000 or less annually and which comply with clauses
(i) through (vi) in the previous sentence (“Diminimus Changes”)

 

8.2                                 Landlord’s Additional Approval Rights.  If
Landlord consents to the making of any Alterations by Tenant, the same shall be
made by Tenant, at Tenant’s sole cost and expense, in accordance with plans and
specifications reasonably approved by Landlord, and any contractor or person
selected by Tenant to make the same must first be approved in writing by
Landlord in its sole discretion (including, if required by Landlord, the
exclusive use of landlord’s contractor).  With respect to any Alterations that
affect the structure of the Building, the Building Systems, or any portion of
the Project outside the Premises, at Landlord’s option the Alterations shall be
made by Landlord, or by a contractor specified by Landlord, for Tenant’s account
and Tenant shall reimburse Landlord for the cost thereof as an Additional
Charge, within twenty (20) days after receipt of a statement from Landlord
therefor.

 

8.3                                 Building Electrical Limitations. 
Notwithstanding anything to the contrary herein, Tenant shall make no
alterations or additions to the electrical equipment or systems in the Premises
or the Building without the prior written consent of Landlord in each instance. 
Tenant shall not install in the Premises or the

 

9

--------------------------------------------------------------------------------


 

Building any equipment which represents or uses a substantial amount of
electrical current, including, without limitation, computer or data processing
equipment and Tenant shall ascertain from Landlord the maximum amount of load or
demand for or use of electrical current which can be accommodated or permitted
in the Premises, taking into account, among other items, the capacity of the
electrical feeders, risers, conduits, wiring and other facilities and equipment
of the Premises and the Building and the needs of other tenants (both present
and future) of the Building.  Tenant’s use of electrical current at the Premises
shall not exceed the maximum amount of load or demand for or use of electrical
current which can be accommodated or permitted at the Premises by the Premises
Supply Panels (as defined in Section 14.3 below).

 

8.4                                 Landlord Supervision.  Tenant shall
reimburse Landlord upon demand for any reasonable out-of-pocket expenses
incurred by Landlord in the review of any Alterations made by Tenant, including,
but not limited to Tenant’s electrical equipment, and including, but not limited
to, fees charged by Landlord’s contractors or consultants to review plans and
specifications, and such obligation shall be an Additional Charge.  With the
exception of Deminimus Changes not requiring Landlord consent as provided in
Section 8.1 above, Landlord shall be entitled to receive an
administrative/supervision fee based upon the total cost of (i) all Alterations
work performed; (ii) materials, plans and drawings furnished; and (iii) all
other costs and expenses related to such Alterations (collectively, the
“Alterations Costs”).  Such fee shall be (A) ten percent (10%) of the
Alterations Costs if such costs are not in excess of Fifty Thousand Dollars
($50,000.00), and (B) five percent (5%) if such costs exceed Fifty Thousand
Dollars ($50,000.00).  Landlord’s consent to any Alterations shall not obligate
Landlord to repair, maintain, insure or otherwise assume any responsibility or
liability with respect to any such Alteration.  In addition, notwithstanding
Landlord’s review, Tenant and not Landlord shall be responsible for compliance
of the Alterations, and plans and specifications therefor, with all applicable
Laws, and Landlord shall not be responsible for any omissions or errors
therein.  If any governmental entity requires, as a condition to any proposed
Alterations, additions or improvements to the Premises or Common Areas, and if
Landlord consents to such improvements to the Premises or Common Areas, then
Tenant shall, at Tenant’s sole expense, make such required improvements to the
Premises or Common Areas in such a manner, utilizing such materials, and with
such contractors, (including, if required by Landlord, Landlord’s contractors)
as Landlord may require in its commercially reasonable discretion.

 

8.5                                 Construction Insurance.  In addition to the
requirements of Article 12 of this Lease, in the event that Tenant makes any
Alterations, prior to the commencement of such Alterations, Tenant shall provide
Landlord with evidence that Tenant carries “Builder’s All Risk” insurance in an
amount approved by Landlord covering the construction of such Alterations, and
such other insurance as Landlord may require, it being understood and agreed
that all of such Alterations shall be insured by Tenant pursuant to Article 12
of this Lease immediately upon completion thereof.  In addition, if the cost of
any Alteration exceeds One Hundred Thousand Dollars ($100,000.00), Landlord may,
in its discretion, require Tenant to obtain a lien and completion bond or some
alternate form of security satisfactory to Landlord in an amount sufficient to
ensure the lien-free completion of such Alterations and naming Landlord as a
co-obligee.

 

8.6                                 Removal/Surrender of Alterations.  Upon the
expiration or sooner termination of the Term, Tenant shall upon demand by
Landlord, at Landlord’s election either (i) at Tenant’s sole cost and expense,
forthwith and with all due diligence remove any Alterations made by or for the
account of Tenant, designated by Landlord to be removed (provided, however, that
upon the written request of Tenant prior to installation of such Alterations,
Landlord shall advise Tenant at that time whether or not  such Alterations must
be removed upon the expiration or sooner termination of this Lease), and restore
the Premises to substantially its original condition as of the Commencement
Date, subject to normal wear and tear and the rights and obligations of Tenant
concerning casualty damage pursuant to Article 23 or (ii) pay Landlord the
reasonable estimated cost thereof.  Landlord hereby confirms that no portion of
the initial Tenant Improvements to the extent previously approved by Landlord
shall be required to be removed as a condition to Tenant’s surrender of the
Premises, provided that this Lease is not terminated as a result of the exercise
by Landlord of any of its remedies under Article 21 below (which shall be
subject to all of Landlord’s rights set forth therein).

 

10

--------------------------------------------------------------------------------


 

9.                                      REPAIR AND MAINTENANCE.

 

9.1                                 Landlord’s Obligations.

 

9.1.1                        Common Area, Roof, Structural Elements.  Landlord
shall maintain, repair and replace, the exterior (excluding windows and window
frames), roof structure (including the roof membrane) and structural portions of
the Building including load bearing walls and foundations) as an Operating
Expense (but subject to the limitations thereto and exclusions therefrom set
forth in Section 4.2 above), and any parking areas, courtyards, sidewalks,
entryways, lawns, fountains, landscaping and other similar facilities located in
the Common Area.  The Project shall at all times be maintained by Landlord in
the condition of a first-class office space project.

 

9.1.2                        Building Systems.  Landlord shall maintain, repair
and replace the Building electrical, mechanical, HVAC and plumbing systems and
all controls appurtenant thereto, and any elevators in the Building
(collectively, including elevators, “Building Systems”) provided, however, that
Landlord shall not be responsible for any Building Systems installed by or for
Tenant as Alterations unless Landlord elects to assume such responsibility at
the time of Landlord’s consent to such Alterations.  Tenant’s Share of all costs
incurred by Landlord in connection with the foregoing obligations shall be
payable by Tenant as Additional Charges in accordance with Section 4.3. 
Landlord shall not be in default of its obligations under this Section 9.1 with
respect to any particular repair, replacement or maintenance requirement until
Tenant notifies Landlord in writing of any circumstances which Tenant believes
may trigger Landlord’s obligations, and Landlord fails to perform Landlord
obligations associated with Tenant’s written notice, if any, within a reasonable
time, not to exceed thirty (30) days; provided, however, that if such failure is
curable but cannot be cured within such thirty (30) day period, Landlord shall
have such additional time as may be reasonably required to perform its
obligations relating to Tenant’s notice so long as Landlord commences such cure
within such thirty (30) day period and diligently prosecutes such cure to
completion.

 

9.2                                 Tenant’s Obligations.  Tenant shall
maintain, repair and replace, at its sole cost and expense, all portions of the
Premises which are not Landlord’s obligations under Section 9.1, including,
without limitation, (i) the windows and window frames of the Premises; and
(ii) the interior portions of the Premises, the Alterations, and any additional
tenant improvements, fixtures or equipment installed by or on behalf of Tenant
within the Premises.  Tenant shall be responsible for the expense of
installation, operation, and maintenance of its telephone and other
communications cabling from the point of entry into the Building to the Premises
and throughout the Premises; though Landlord shall have the right to perform
such work on behalf of Tenant in Common Areas, provided Landlord performs such
work in coordination with Tenant and its contractors in such a manner as will
accommodate Tenant’s reasonable objectives with respect thereto.  The Premises
shall at all times be maintained by Tenant in the condition of a first-class
office space.

 

9.3                                 Additional Obligations of Tenant.  The
purpose of Section 9.1 and 9.2 is to define the obligations of Landlord and
Tenant to perform various repair and maintenance functions; the allocation of
the costs therefor are covered under this Section 9.3.  Tenant shall bear the
full cost of repairs and maintenance, interior or exterior, structural or
otherwise, to preserve the Premises and the Building in good working order and
first-class condition, arising out of (i) the existence, installation, removal,
use or operation of any Tenant Improvements, Alterations, or any of Tenant’s
trade fixtures or personal property; (ii) the moving of Tenant’s property or
fixtures in or out of the Building or Project or in and about the Premises;
(iii) the particular use or particular occupancy or manner of use or occupancy
of the Premises by any Tenant Party; or (iv) except to the extent any claims
arising from any of the foregoing are reimbursed by insurance carried by
Landlord, are covered by the waiver of subrogation in Article 13 or are
otherwise provided for in Article 23, the acts, omissions or negligence of any
Tenant Parties.

 

9.4                                 Cure Rights.  Tenant shall have a period of
thirty (30) days from the date of written notice from Landlord within which to
cure any failure to fulfill any of its obligations under this Article 9;
provided, however, that if such failure is curable but cannot be cured within
such thirty (30) day period, Tenant shall have such additional time as may be
reasonably required to cure so long as Tenant commences such cure within such
thirty (30) day period and diligently prosecutes such cure to completion; but
further provided, that if the failure to cure such failure (i) threatens the
integrity (water-tight or otherwise) or stability of the Buildings structural
elements, (ii) adversely affects the operation or efficiency of any Building
Systems serving portions of the Building not included in the Premises, or
(iii) involves a risk to the safety or security of persons or property, Landlord
may

 

11

--------------------------------------------------------------------------------


 

immediately commence curing all or a portion of such failure as an emergency
cure.  Landlord shall have the rights set forth in Article 26 with respect to
any failure of Tenant to perform its obligations under this Article 9.  The
remedies described in this section are cumulative and in addition to any other
remedies Landlord may have at law or under this Lease.

 

9.5                                 No Abatement.  Except to the extent any
claims arising from any of the foregoing are reimbursed by rental abatement
insurance proceeds actually received by Landlord, are covered by the waiver of
subrogation in Article 13 or are otherwise provided for in Article 23, there
shall be no abatement of Rent with respect to, and except for Landlord’s gross
negligence or willful misconduct, Landlord shall not be liable for any injury to
or interference with Tenant’s business arising from, any repairs, maintenance,
alteration or improvement in or to any portion of the Project, including the
Premises, or in or to the fixtures, appurtenances and equipment therein.  Tenant
hereby waives any and all rights under and benefits of subsection 1 of
Section 1932 and Sections 1941 and 1942 of the California Code of Civil
Procedure, or any similar or successor Regulations or other laws now or
hereinafter in effect.

 

10.                               LIENS.  Tenant shall keep the Premises free
from any liens arising out of any work performed, material furnished or
obligations incurred by Tenant.  In the event that Tenant shall not, within
fifteen (15) days following the imposition of any such lien, cause the same to
be released of record by payment or posting of a proper bond, Landlord shall
have, in addition to all other remedies provided herein and by law, the right,
but not the obligation, to cause the same to be released by such means as it
shall deem proper, including without limitation by the payment of the claim
giving rise to such lien or by the posting of a bond.  All such sums paid by
Landlord and all expenses incurred by Landlord in connection therewith shall be
considered Additional Charges and shall be payable to Landlord by Tenant on
demand with interest from the date incurred by Landlord at the Default Rate. 
Landlord shall have the right at all times to post and keep posted on the
Premises any notices permitted or required by law, or which Landlord shall deem
proper, for the protection of Landlord, the Premises, the Project and any other
party having an interest therein, from mechanics’ and materialmen’s liens, and
Tenant shall give written notice to Landlord at least fifteen (15) business days
prior to commencement of any construction on the Premises.  In addition to
Tenant’s obligations under Article 8 of this Lease, upon completion of any
Alterations, Tenant shall deliver to the Landlord a reproducible copy of the “as
built” drawings of the Alterations as well as all permits, approvals and other
documents issued by any governmental agency in connection with the Alterations,
if such Alterations are of a type for which as-built plans are reasonably
available.

 

11.                               ASSIGNMENT AND SUBLETTING.

 

11.1                           Consent Required.  Except in connection with a
Permitted Transfer (defined below) Tenant shall not voluntarily or by operation
of law, (1) mortgage, pledge, hypothecate or encumber this Lease or any interest
herein or (2) assign or transfer this Lease or any interest herein, sublease the
Premises or any part thereof, or any right or privilege appurtenant thereto, or
allow any other person (the employees and invitees of Tenant excepted) to occupy
or use the Premises, or any portion thereof, without first obtaining the written
consent of Landlord, which consent shall not be withheld unreasonably as set
forth below in this Article 11, provided that (i) Tenant is not then in default
under this Lease, and (ii) as a result of any requested sublease (or
sub-sublease), the Premises shall not contain more then two (2) separately
demised sublease premises of ten thousand (10,000) rentable square feet or
less.  A transfer of greater than a twenty-five percent (25%) interest (whether
stock, partnership interest, membership interest or otherwise) of Tenant, either
in one (1) transaction or a series of transactions, except for a Permitted
Transfer, shall be deemed to be an assignment under this Lease.  When Tenant
requests Landlord’s consent to such assignment or subletting, it shall notify
Landlord in writing of the name and address of the proposed assignee or
subtenant and the nature and character of the business of the proposed assignee
or subtenant and shall provide current and prior financial statements for the
proposed assignee or subtenant, which financial statements shall be audited to
the extent available and shall in any event be prepared in accordance with
generally accepted accounting principles and Tenant shall also provide Landlord
with a copy of the proposed sublease or assignment agreement, including all
material terms and conditions thereof.  Landlord shall have the option, to be
exercised within thirty (30) days of receipt of the foregoing, to (1) terminate
this Lease as of the commencement date stated in the proposed sublease for the
remainder of the Term or assignment, (2) sublease or take an assignment, as the
case may be, from Tenant of the interest, or any portion thereof, in this Lease
and/or the Premises that Tenant proposes to assign or sublease, on the same
terms and conditions as stated in the proposed sublet or assignment agreement,
(3) consent to the proposed assignment or sublease, or (4) refuse its consent to
the proposed assignment or sublease,

 

12

--------------------------------------------------------------------------------


 

providing that such consent shall not be unreasonably withheld so long as Tenant
is not then in default under this Lease beyond any applicable grace period.  In
the event Landlord elects to terminate this Lease or sublease or take an
assignment from Tenant of the interest, or portion thereof, in the Lease and/or
the Premises that Tenant proposes to assign or sublease as provided in the
foregoing clauses (1) and (2), respectively, then Landlord shall have the
additional right to negotiate directly with Tenant’s proposed assignee or
subtenant and to enter into a direct lease or occupancy agreement with such
party on such terms as shall be acceptable to Landlord in its sole and absolute
discretion, and Tenant hereby waives any claims against Landlord related
thereto, including, without limitation, any claims for any compensation or
profit related to such lease or occupancy agreement.

 

11.2                           Permitted Transfers.  Notwithstanding anything to
the contrary contained in this Lease, Landlord and Tenant agree that, so long as
no default by Tenant exists under this Lease and Dot Hill Systems Corporation or
its Permitted Transferee is the Tenant hereunder, and subject to the
satisfaction of the conditions set forth in this Section 11.2, Tenant may assign
this Lease or sublet all or a portion of the Premises, or any portion thereof,
without Landlord’s consent to a Permitted Transferee (as hereinafter defined) of
Dot Hill Systems Corporation (hereinafter, each a “Permitted Transfer”), without
the prior written consent of Landlord, but otherwise subject to all of the terms
and conditions of this Article 11, except that Tenant shall not be obligated to
pay the amounts contemplated under Section 11.4 below.  Notwithstanding the
foregoing, such assignment or sublease shall not be effective until Tenant has
given Landlord all of the following at least thirty (30) days prior to the
effective date of such Permitted Transfer:  (i) written notice of such
assignment or sublease; (ii) the identity of the Permitted Transferee and
evidence (reasonably satisfactory to Landlord) that such entity qualifies as a
Permitted Transferee of Dot Hill Systems Corporation; (iii) an executed copy of
the assignment or sublease (which shall include an undertaking by the assignee
or subtenant to assume, perform and be bound by all of the obligations of Tenant
under this Lease with respect to the portion of the Premises assigned or
subleased and which shall specify that such assignment or sublease is not
effective until the conditions in this Section 11.2 have been satisfied); and
(iv) if such assignee or subtenant is not an Affiliate (as defined below) of Dot
Hill Systems Corporation, such financial information with respect to the
assignee or subtenant as Landlord may reasonably request to verify the tangible
net worth requirements set forth below.  In no event shall any Permitted
Transfer release Dot Hill Systems Corporation as Tenant from any liability under
this Lease.  As used herein, a “Permitted Transferee” shall mean a domestic
entity (specifically excluding a joint venture) formed, existing and governed
pursuant to the laws of one of the fifty (50) states of the United States of
America (or the District of Columbia), which (i) controls, is controlled by, or
is under common control with Tenant (an “Affiliate”); (ii) results from a merger
of, reorganization of, or consolidation with Tenant; or (iii) acquires
substantially all of the stock or assets of Tenant, as a going concern, with
respect to the business that is being conducted in the Premises; provided,
however, with respect to any Permitted Transferee that is not an Affiliate of
Dot Hill Systems Corporation, such Permitted Transferee must have a tangible net
worth equal to or greater than the tangible net worth of Dot Hill Systems
Corporation as of the Effective Date of this Lease.  For purposes of this
Section 11.2, “tangible net worth” shall mean (x) total assets, minus
(y) goodwill and/or any other intangible assets, and total liabilities.  In
addition, a sale or transfer of the capital stock or interests in or memberships
in Tenant shall be deemed a Permitted Transfer if such sale or transfer occurs
in connection with any bona fide financing or capitalization for the benefit of
Dot Hill Systems Corporation, as long as such sale does not (or is not part of a
series of sales or transfers that) result in the ownership of fifty-one percent
(51%) or more of both (A) the ownership and/or economic interest, and (B) the
voting securities (or possession of the right to vote the voting interest in the
ordinary direction of the entity’s affairs), of Dot Hill Systems Corporation.

 

11.3                           Landlord Consent.  Without otherwise limiting the
criteria upon which Landlord may withhold its consent, Landlord shall be
entitled to consider all reasonable criteria including, but not limited to, the
following: (1) whether or not the proposed subtenant or assignee is engaged in a
business which, and the use of the Premises will be in an manner which, is in
keeping with the then character and nature of all other tenancies in the
Building, (2) whether the use to be made of the Premises by the proposed
subtenant or assignee will conflict with any so-called “exclusive” use then in
favor of any other tenant of the Building, and whether such use would be
prohibited by any other portion of this Lease, including, but not limited to,
any rules and regulations then in effect, or under applicable laws, and whether
such use imposes a greater load upon the Premises and the Building services then
imposed by Tenant, (3) the business reputation of the proposed individuals who
will be managing and operating the business operations of the assignee or
subtenant, and the long-term financial and competitive business prospects of the
proposed assignee or subtenant, (4) the creditworthiness and financial stability
of the proposed assignee or subtenant in light of the responsibilities involved,
and (5) whether such transaction will require the making of any Alterations to
the Premises (and if so, the nature and preliminary design of such
Alterations).  In any event,

 

13

--------------------------------------------------------------------------------


 

Landlord may withhold its consent to any assignment or sublease, if (i) the
actual use proposed to be conducted in the Premises or portion thereof conflicts
with the provisions of Section 2.1 above or with any other lease which restricts
the use to which any space in the Building may be put, (ii) the Alterations to
the Premises required for the assignment or subletting are not acceptable to
Landlord in accordance with its approval rights, if applicable, as set forth in
Article 8 above, (iii) the portion of the Premises proposed to be sublet is
irregular in shape and/or does not permit safe or otherwise appropriate means of
ingress and egress, or does not comply with governmental safety and other codes,
(iv) the proposed subtenant or assignee is either a governmental agency or an
instrumentality thereof, or (v) the proposed subtenant or assignee, or any
person or entity which directly or indirectly, controls, is controlled by, or is
under common control with, the proposed subtenant or assignee, either (x)
occupies space in the Project at the time of the request for consent, or (y) is
negotiating with Landlord or has negotiated with Landlord during the six
(6) month period immediately preceding the date Landlord receives Tenant’s
request for consent, to lease space in the Project and Landlord has space of
comparable size and quality available for lease during the relevant period.  As
a further condition to any rights Tenant may have under this Lease to sublet all
or any portion of the Premises, Tenant shall offer space for sublease at a
starting base rental rate no lower than Landlord’s then current highest asking
base rental rate for other space in the Building which is then on the market for
direct lease.  If there is space in the Project then currently on the market for
direct lease, Tenant shall offer the space for sublease at a starting base
rental rate no lower than a rate which is the average of the starting rate for
Landlord’s last two new leases and/or renewals in the Project within the last
six months, or if there is no space in the Project for direct Lease (or if
Landlord has not entered into a direct lease of space in the Project within the
six months preceding Tenant’s proposed sublease), then Tenant shall offer the
space for sublease at a starting base rental rate no lower than the fair market
rental rate.

 

11.4                           Terms of Assignment or Sublease.  If Landlord
approves an assignment or subletting as herein provided, Tenant shall pay to
Landlord, as Additional Rent, fifty percent (50%) of the excess, if any, of
(1) the rent and any additional rent payable by the assignee or subtenant to
Tenant, less reasonable and customary market-based leasing commissions,
reasonable attorneys fees, and tenant improvement costs, if any, incurred by
Tenant in connection with such assignment or sublease; minus (2) Base Rent plus
Additional Rent allocable to that part of the Premises affected by such
assignment or sublease pursuant to the provisions of this Lease, which amounts
shall, for purposes of the aforesaid calculation, be amortized on a
straight-line basis over the term of such assignment or sublease.  The
assignment or sublease agreement, as the case may be, after approval by
Landlord, shall not be amended without Landlord’s prior written consent, and
shall contain a provision directing the assignee or subtenant to pay the rent
and other sums due thereunder directly to Landlord upon receiving written notice
from Landlord that Tenant is in default beyond any applicable cure period under
this Lease with respect to the payment of Rent.  In the event that,
notwithstanding the giving of such notice, Tenant collects any rent or other
sums from the assignee or subtenant, then Tenant shall hold such sums in trust
for the benefit of Landlord and shall immediately forward the same to Landlord. 
Landlord’s collection of such rent and other sums shall not constitute an
acceptance by Landlord of attornment by such assignee or subtenant.  A consent
to one assignment, subletting, occupation or use shall not be deemed to be a
consent to any other or subsequent assignment, subletting, occupation or use,
and consent to any assignment or subletting shall in no way relieve Tenant of
any liability under this Lease.  Any assignment or subletting without Landlord’s
consent shall be void, and shall, at the option of Landlord, constitute a
default under this Lease.

 

11.5                           General Conditions.

 

11.5.1                  No Release.  Notwithstanding any assignment or
subletting, Tenant and any guarantor or surety of Tenant’s obligations under
this Lease shall at all times remain fully and primarily responsible and liable
for the payment of the Rent and for compliance with all of Tenant’s other
obligations under this Lease (regardless of whether Landlord’s approval has been
obtained for any such assignment or subletting).

 

11.5.2                  Landlord’s Fees.  Tenant shall pay Landlord’s reasonable
fees and costs (including, without limitation, the fees of Landlord’s counsel),
incurred in connection with Landlord’s review and processing of documents
regarding any proposed assignment or sublease, provide that Tenant’s liability
for such fees and costs shall not exceed Two Thousand Five Hundred Dollars
($2,500.00) for any assignment or sublease request unless Tenant request
Landlord’s certification or separate agreement with the subtenant or assignee,
in which case Tenant shall be liable for Landlord’s actual reasonable fees and
costs.

 

14

--------------------------------------------------------------------------------


 

11.5.3                  Consent Required to Further Assignment or Subletting. 
In the event Landlord consents to an assignment or subletting by Tenant in
accordance with the terms of this Article 11, Tenant’s assignee or subtenant
shall have no right to further assign this Lease or any interest therein or
thereunder or to further sublease all or any portion of the Premises without the
consent of Landlord.

 

11.5.4                  Collection of Rent From Transferee.  If this Lease is
assigned, whether or not in violation of the provisions of this Lease, Landlord
may collect Rent from the assignee.  If the Premises or any part thereof is
sublet or used or occupied by anyone other than Tenant, whether or not in
violation of this Lease, Landlord may, after a default by Tenant beyond any
applicable grace period, collect Rent from the subtenant or occupant. In either
event, Landlord may apply the net amount collected to Rent, but no such
assignment, subletting, occupancy or collection shall be deemed a waiver of any
of the provisions of this Article 11, or the acceptance of the assignee,
subtenant or occupant as tenant, or a release of Tenant from the further
performance by Tenant of Tenant’s obligations under this Lease.  The consent by
Landlord to an assignment, mortgaging, pledging, encumbering, transfer, use,
occupancy or subletting pursuant to any provision of this Lease shall not,
except as otherwise provided herein, in any way be considered to relieve Tenant
from obtaining the express consent of Landlord to any other or further
assignment, mortgaging, pledging, encumbering, transfer, use, occupancy or
subletting.  References in this Lease to use or occupancy by anyone other than
Tenant shall not be construed as limited to subtenants and those claiming under
or through subtenants but as including also licensees or others claiming under
or through Tenant, immediately or remotely.  The listing of any name other than
that of Tenant on any door of the Premises or on any directory or in any
elevator in the Building, or otherwise, shall not, except as otherwise provided
herein, operate to vest in the person so named any right or interest in this
Lease or in the Premises, or be deemed to constitute, or serve as a substitute
for, or any waiver of, any prior consent of Landlord required under this
Article 11.

 

11.5.5                  Transfer Subject to This Lease; Indemnity.  Each
subletting and/or assignment pursuant to this Article 11 shall be subject to all
of the covenants, agreements, terms, provision and conditions contained in this
Lease.   If Landlord shall consent to, or reasonably withhold its consent to,
any proposed assignment or sublease, Tenant shall indemnify, defend and hold
harmless Landlord against and from any and all loss, liability, damages, costs
and expenses (including reasonable counsel fees) resulting from any claims that
may be made against Landlord by the proposed assignee or sublessee or by any
brokers or other persons claiming a commission or similar in connection with the
proposed assignment or sublease.

 

11.5.6                  Assumption; Form of Landlord’s Consent.  Each assignee
pursuant to an Assignment as provided in this Article 11 shall assume all
obligations of Tenant under this Lease, and shall be and remain liable jointly
and severally with Tenant for the payment of Monthly Base Rent and Additional
Charges, and for the performance of all the terms, covenants, conditions and
agreements herein contained on Tenant’s part to be performed for the Term.  No
Assignment shall be binding on Landlord unless the assignee or Tenant shall
deliver to Landlord a counterpart of the Assignment and an instrument in
recordable form that contains a covenant of assumption by the assignee
satisfactory in substance and form to Landlord, but the failure or refusal of
the assignee to execute such instrument of assumption shall not release or
discharge the assignee from its liability as set forth above.  Notwithstanding
anything to the contrary in this Lease, no sublease or assignment shall be
binding on Landlord unless and until the subtenant or assignee shall agree in
writing, in Landlord’s commercially reasonable form of consent then in use by
Landlord, to attorn to Landlord on the terms and conditions of the sublease or
assignment approved by Landlord (including the obligations under this Lease to
the extent that they relate to the portion of the Premises subleased), and any
Sublease entered into by Tenant hereunder shall include an obligation by the
sublessee to so attorn to Landlord if Landlord, in Landlord’s sole discretion,
elects to recognize such Sublease upon any termination of this Lease.

 

11.5.7                  Delivery of Copy of Transfer Documents.  If Landlord
consents to a sublease or assignment in accordance with this Article 11,
(i) Tenant shall deliver to Landlord, promptly after execution, an original
executed copy of all documentation pertaining to such subletting or assignment
in form reasonably acceptable to Landlord, and (ii) Tenant shall furnish upon
Landlord’s request a complete statement, certified by an independent certified
public accountant, or Tenant’s chief financial officer, setting forth in detail
the computation of any Bonus Rent which Tenant has derived and shall derive from
such subletting or assignment.  Landlord or its authorized representatives shall
have the right at all reasonable times to audit the books, records and papers of
Tenant relating to any subletting or assignment, and shall have the right to
make copies thereof.  If the Bonus Rent respecting any Transfer shall be found
understated, Tenant shall, within thirty (30) days after demand, pay the

 

15

--------------------------------------------------------------------------------


 

deficiency plus a 5% late charge and interest on the understated amount, and if
understated by more than five percent (5%), Tenant shall additionally pay
Landlord’s costs of such audit.

 

11.6                           Occurrence of Default.  Any subletting or
assignment hereunder shall be subordinate and subject to the provisions of this
Lease, and if this Lease shall be terminated during the term of any sublease or
assignment, Landlord shall have the right to:  (i) treat such sublease or
assignment as cancelled and repossess the sublet premises by any lawful means,
or (ii) require that subtenant attorn to and recognize Landlord as its direct
landlord under any such sublease.  If Tenant shall be in default beyond any
applicable grace period under this Lease, Landlord is hereby irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any subtenant or
assignee to make all payments under or in connection with the sublease or
assignment directly to Landlord (which Landlord shall apply towards Tenant’s
obligations under this Lease) until such default is cured.  Such subtenant or
assignee shall rely on any representation by Landlord that Tenant is in default
hereunder, without any need for confirmation thereof by Tenant.  Upon any
assignment, the assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be performed or observed under this Lease.  No
collection or acceptance of rent by Landlord from any subtenant or assignee
shall be deemed a waiver of any provision of this Article 11 or the approval of
any subtenant or assignee not previously approved by Landlord or a release of
Tenant from any obligation under this Lease, whether theretofore or thereafter
accruing.  In no event shall Landlord’s enforcement of any provision of this
Lease against any subtenant or assignee be deemed a waiver of Landlord’s right
to enforce any term of this Lease against Tenant or any other person.  If
Tenant’s obligations hereunder have been guaranteed, Landlord’s consent to any
sublease or assignment shall not be effective unless the guarantor also consents
to such sublease or assignment.

 

11.7                           Space Planning and Substitution.  If as a result
of any assignment or subletting, the either the portion of Premises occupied by
Tenant or any separately-demised subleased premises is of an area of less than
fifteen thousand (15,000) rentable square feet (each, a “Fungible Space”),
Landlord shall have the right, upon providing not less than forty-five (45) days
written notice to the occupant of such Fungible Space (the “Fungible Space
Occupant”), to move such occupant to other space of comparable size in the
Building or in the Project, provided that such new space shall be provided with
improvements of comparable quality to those within the Fungible Space at the
time of such relocation.  Landlord shall pay the reasonable out-of-pocket costs
to relocate and reconnect the Fungible Space Occupant’s personal property and
equipment within the new space; provided that Landlord may elect to cause such
work to be done by its contractors and a reasonable estimate thereof is given to
Landlord within twenty (20) days following Landlord’s relocation notice.  Within
ten (10) days following request by Landlord, Tenant shall execute an amendment
to this Lease prepared by Landlord to memorialize the relocation of the Fungible
Space.  Should Tenant fail timely to execute and deliver the amendment to
Landlord for any reason (including without limitation the inability of the
parties to reach an agreement on the proposed relocation), or should Tenant or
any other Fungible Space Occupant thereafter fail to comply with the terms
thereof, then Landlord may at its option elect to either terminate this Lease or
recapture the Fungible Space (without obligation to relocate the Fungible Space
Occupant) upon not less than ninety (90) days prior written notice to Tenant. 
Upon the effective date of any termination of this Lease or the recapture of the
Fungible Space, Tenant shall vacate the Premises in accordance with Article 27
of this Lease.

 

12.                               INSURANCE AND INDEMNIFICATION.

 

12.1                           Tenant Compliance with Insurance Requirements. 
Tenant’s obligation to comply with all applicable Laws shall include, without
limitation, all applicable fire codes and rules and regulations of Landlord’s
fire insurance underwriters, and Tenant shall not, directly or indirectly, make
any use of the Building or Premises which may thereby be prohibited or be
dangerous to person or property or which may jeopardize any insurance coverage
or may increase the cost of insurance or require additional insurance coverage. 
If, by reason of the failure of Tenant to comply with the provisions of this
Section 12.1, any insurance coverage is jeopardized or insurance premiums are
increased, Landlord shall have the option, in its sole discretion, either to
terminate this Lease or to require Tenant to make immediate payment of such
increased insurance premium.  If Tenant fails to maintain any insurance, which
Tenant is required to maintain pursuant to this Article 12, Tenant shall be
liable to Landlord for any loss or costs resulting from such failure to
maintain.  Tenant may not self-insure against any risks required herein to be
covered by insurance.

 

12.2                           Tenant Indemnity.  Except to the extent arising
from and caused by the gross negligence or willful misconduct of Landlord
Parties or Landlord’s breach of this Lease, Tenant shall indemnify and hold

 

16

--------------------------------------------------------------------------------


 

Landlord harmless from and defend Landlord against any and all claims or
liability for any injury or damage to any person or property whatsoever:
(i) occurring in or on the Premises; or (ii) occurring in, on, or about any
other portion of the Project to the extent such injury or damage shall be caused
by the negligence or willful misconduct by the Tenant Parties.  Tenant further
agrees to indemnify and hold Landlord harmless from, and defend Landlord
against, any and all claims, losses, or liabilities (including damage to
Landlord’s property) arising from (x) any breach of this Lease by Tenant, (y)
any matter referred to in Section 12.8, and/or (z) the conduct of any work or
business of Tenant Parties in or about the Project, including, but not limited
to any release, discharge, storage or use of any Hazardous Substance.  In the
event of a discrepancy between the terms of this section and the terms of
Article 41 of the Lease concerning Hazardous Substance liability, the latter
shall control.

 

12.3                           Tenant’s Insurance Policies.  Tenant shall, at
its own expense, at all times during the term of this Lease provide and maintain
in effect those insurance policies and minimum limits of coverage as designated
below, and any other insurance required by law in any state where Tenant
occupies any Premises under this Lease.

 

12.3.1                  Workers’ Compensation and Employer’s Liability
Insurance.  Workers’ Compensation insurance shall be provided as required by any
applicable law or regulation and, in accordance with the provisions of the laws
of the nation, state, territory or province having jurisdiction over Tenant’s
employees at the Premises.  Employer’s Liability insurance shall be provided in
amounts not less than $1,000,000 per illness or injury.

 

12.3.2                  Commercial General Liability Insurance.  Tenant shall
carry Commercial General Liability insurance covering all operations by or on
behalf of Tenant at the Premises, and providing insurance for bodily injury,
property damage, personal injury and advertising injury, as those terms are
defined by Commercial General Liability insurance policies, with limits of not
less than $2,000,000 each occurrence and $3,000,000 in the aggregate. Tenant
shall continue to maintain the Commercial General Liability insurance required
under this Lease for a minimum of one year following termination of this Lease.
Tenant shall furnish Certificates of Insurance annually to Landlord as evidence
of this required insurance.  Landlord, its officers, directors, employees,
agents and invitees shall be included as Additional Insureds for the Commercial
General Liability coverage required to be maintained by Tenant under this Lease.

 

12.3.3                  Automobile Liability Insurance.  Tenant shall carry
Business Automobile Liability insurance, including bodily injury and property
damage for all vehicles, including but not limited to all owned, hired (or
rented) and non-owned vehicles.  The limits of liability shall not be less than
$1,000,000 combined single limit for each accident.

 

12.3.4                  Employment Practices Liability Insurance.  Tenant shall
carry Employment Practices Liability insurance providing coverage for employment
practices liability, including by way of example but not limitation, wrongful
termination, sexual or other harassment, discrimination, invasion of privacy,
employment-related defamation, and violation of the Family and Medical Leave
Act, with limits of not less than $1,000,000 per occurrence or per claim and
$1,000,000 in the annual aggregate.

 

12.3.5                  Plate Glass.  Tenant shall be responsible for the
maintenance, repair or damage of the plate glass on the Premises, and shall have
the obligation to insure the risk pursuant to Section 12.3.6 hereof.  Tenant
shall be liable for any claim, loss or damage related thereto.  Tenant’s
responsibility for maintenance, repair or damage of the plate glass includes its
replacement in the event repair of the glass would not restore the glass to its
original condition at the time of installation.

 

12.3.6                  Tenant Improvements.  Special form property damage
insurance covering all of the Tenant Improvements; and Tenant’s other leasehold
alterations and additions permitted under Article 8 hereof, and Tenant’s trade
fixtures, merchandise and all personal property from time to time in, on or upon
the Premises, in an amount not less than one hundred percent (100%) of their
full replacement cost, without depreciation, during the Lease Term, providing
protection against any peril included within the classification “Fire and
Extended Coverage”, together with insurance against sprinkler damage, vandalism
and malicious mischief and such other coverages as Landlord may from time to
time require by notice to Tenant.  Any insurance policy proceeds shall be used
for the repair or replacement of the property damaged or destroyed unless this
Lease shall cease and terminate under the

 

17

--------------------------------------------------------------------------------


 

provisions of Article 23 hereof, whereupon any proceeds of insurance covering
the Tenant Improvements and any alterations or additions permitted under
Article 8 hereof, shall be payable to Landlord or to Landlord’s designee(s). 
Insurance coverage called for hereunder shall also provide for business
interruption coverage.  Any deductible provided in such insurance shall not
exceed Five Thousand Dollars ($5,000.00) per occurrence without written approval
from Landlord.

 

12.3.7                  Tenant’s Use of Consultants and Contractors on
Premises.  In the event Tenant utilizes the services of consultants and/or
contractors on the Premises, Tenant shall require from or provide for all such
consultants and contractors the same minimum insurance requirements detailed
above, unless otherwise agreed upon by Landlord.  Landlord reserves the right to
request from Tenant copies of such consultants’ and contractors’ certificates
and/or certified copies of insurance policies when deemed necessary.

 

12.4                           Policies to be Primary.  The policies carried by
Tenant as required above shall be endorsed to stipulate that Tenant’s insurance
shall be primary to and noncontributory with any and all other insurance
maintained or otherwise afforded to Landlord, its officers, directors, employees
and agents.  Any policy or policies of fire, extended or similar casualty
insurance which either party obtains in connection with the Premises shall
include a clause or endorsement denying the insurer any rights of subrogation
against the other party to the extent any rights have been waived by the insured
prior to the occurrence of injury of loss as set forth in Article 13 below.

 

12.5                           Certificates of Insurance.   Certificates of
Insurance shall be furnished by Tenant to Landlord before the commencement of
this Lease by Tenant and within ten (10) days prior to each policy renewal. The
insurances required above shall be subject to the approval of Landlord, but any
acceptance of insurance certificates by Landlord shall not limit or relieve
Tenant of the duties and responsibilities with respect to maintaining insurance
assumed by it under this Lease.  NOTICE TO TENANT:  IN ACCORDANCE WITH THE TERMS
OF THIS LEASE, TENANT MUST PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO
LANDLORD’S MANAGEMENT AGENT PRIOR TO OCCUPANCY OF THE PREMISES.

 

12.6                           Landlord May Provide Insurance.  If Tenant does
not comply with the insurance requirements of this Lease, Landlord may, at its
option, provide insurance coverage to protect Landlord and Tenant and add the
cost of such coverage to the fees invoiced by Landlord.

 

12.7                           Landlord’s Insurance.  Landlord may, at its
election, provide any or all of the following types of insurance, with or
without deductible and in amounts and coverages as may be determined by Landlord
in its discretion:  “all risk” property insurance, subject to standard
exclusions, covering the Building or Project, and such other risks as Landlord
or its mortgagees may from time to time deem appropriate, including leasehold
improvements made by Landlord, and commercial general liability coverage. 
Landlord shall not be required to carry insurance of any kind on Tenant’s
property, including leasehold improvements, trade fixtures, furnishings,
equipment, plate glass, signs and all other items of personal property, and
shall not be obligated to repair or replace that property should damage occur. 
All proceeds of insurance maintained by Landlord upon the Building and Project
shall be the property of Landlord, whether or not Landlord is obligated to or
elects to make any repairs.  At Landlord’s option, Landlord may self-insure all
or any portion of the risks for which Landlord elects to provide insurance
hereunder.

 

12.8                           Landlord’s Security Measures.  Tenant
acknowledges that even if Landlord installs and operates security cameras or
other security equipment and/or provides any other services that could be
construed as being intended to enhance security, Landlord shall have no
obligation to Tenant or to any of Tenant’s Parties for any damage, claim, loss
or liability related to any claim that Landlord had a duty to provide security
or that the equipment or services provided by Landlord were inadequate,
inoperative or otherwise failed to provide adequate security.  Any such claim
made against Landlord by any employee, customer or invitee of Tenant shall be
included within Tenant’s obligation of indemnity and defense set forth in
Section 12.2 above.

 

13.                               WAIVER OF SUBROGATION.  Notwithstanding
anything to the contrary in this Lease, Landlord and Tenant each hereby waives
all rights of recovery against the other and the other’s agents on account of
loss and damage occasioned to the property of such waiving party to the extent
only that such loss or damage is required to be insured against under any
property insurance policies required by this Lease; provided however, that

 

18

--------------------------------------------------------------------------------


 

(i) the foregoing waiver shall not apply to the extent of Tenant’s obligations
to pay deductibles under any such policies and this Lease, and (ii) if any loss
is due to the act, omission or negligence or willful misconduct of Tenant or its
agents, employees, contractors, guests or invitees, Tenant’s liability insurance
shall be primary and shall cover all losses and damages prior to any other
insurance hereunder.  By this waiver it is the intent of the parties that
neither Landlord nor Tenant shall be liable to any insurance company (by way of
subrogation or otherwise) insuring the other party for any loss or damage
insured against under any property insurance policies required by this Lease,
even though such loss or damage might be occasioned by the negligence of such
party, its agents, employees, contractors, guests or invitees.  The provisions
of this Article 13 shall not limit the indemnification provisions elsewhere
contained in this Lease.

 

14.                               SERVICES AND UTILITIES.

 

14.1                           Building Services.  Landlord shall provide the
maintenance and repairs described in Section 9.1, except for damage occasioned
by the act or omission of Tenant or for which Tenant is responsible pursuant to
Section 9.3, which damage shall be repaired by Landlord at Tenant’s expense. 
Subject to the provisions elsewhere herein contained and to the Rules and
Regulations, Landlord, as an Expense payable by Tenant, shall arrange for,
garbage pickup, security, transportation management programs, water,
electricity, gas and heating, ventilating and air-conditioning services to the
Premises.  Tenant shall provide the maintenance, repair and replacement of those
portions of the Building Systems located in the Premises in connection with such
utilities and services.  Tenant shall cooperate fully with Landlord and abide by
all the reasonable regulations and requirements that Landlord may prescribe for
the proper functioning and protection of the Building Systems.

 

14.1.1                  HVAC.  Except as expressly provided in the foregoing
section, Landlord shall not be obligated to furnish any services to the
Premises.  Landlord shall only be obligated to provide heating, ventilation and
air conditioning (“HVAC”) systems serving the Premises, during the “Normal
Business Hours” of 8:00 A.M. until 6:00 P.M., Saturday 9:00 a.m. to 1:00 p.m.
(Sundays and holidays excepted), unless Tenant requests such additional services
as hereinafter provided.

 

14.1.2                  After-Hours HVAC.  As part of the Tenant Improvements,
Landlord shall install an HVAC override timer with an hourly counter attachment
on each floor of the Premises. Tenant’s activating said override timer to obtain
HVAC services after Normal Business Hours will engage the Building’s package,
condensing and fan coil units. Each quarter, Landlord shall determine the
operating hours that Tenant and/or other tenants has/have obtained HVAC services
in excess of the Building’s Normal Business Hours (“Excess Operating Hours”).
The total number of Excess Operating Hours derived will be multiplied by the
hourly Excess Operating Hours usage rate, which rate shall reflect no profit to
Landlord, and said resulting amount will reasonably reflect the HVAC utilities
usage for the applicable quarter and will be billed by Landlord to Tenant
proportionately to Tenant and/or other tenants who have obtained such excess
HVAC services, and shall be promptly paid by Tenant and/or such other tenants to
Landlord as Additional Rent and such costs paid by Tenant and/or other tenants
for Excess Operating Hours shall not be included in Operating Expenses. The
Landlord’s actual cost of providing such excess HVAC services shall be based on
the cost of electricity associated therewith and reasonably-estimated additional
wear and tear on the HVAC systems resulting from such excess use.  Any dispute
regarding determination of this actual after-hours costs shall be resolved by a
mutually-acceptable, independent HVAC engineer.

 

14.1.3                  Excess HVAC Loads.  If  Tenant’s concentration of
personnel or equipment adversely affects the temperature or humidity in the
Premises or the Building, Landlord may (after providing Tenant with advance
notice and ten (10) days to correct such adverse concentration of personnel or
equipment) install supplementary air conditioning units in the Premises; and
Tenant shall pay for the cost of installation and maintenance, repair and
replacement thereof (and all electrical and chilled water consumption used
thereby) within thirty (30) days after Tenant’s receipt of Landlord’s bill
therefor.

 

14.1.4                  Supplementary HVAC Loads.  In addition to Landlord’s
right to install supplementary air conditioning units during the Term, if the
Tenant Improvements or any subsequent Alterations include supplementary
air-conditioning units, Tenant shall, in addition to the cost of all electricity
and chilled water consumption associated with such units, separately maintain,
at Tenant’s sole cost and expense, a service contract, in a form and with a
contractor acceptable to Landlord, on such units, include the cost of repair and
replacement of

 

19

--------------------------------------------------------------------------------


 

such units within the coverage of Tenant’s insurance policies, and Tenant shall
directly pay for all maintenance, repair and replacement costs not covered by
insurance or Tenant’s service contract for such units.

 

14.2                           Tenant Obligations.  Tenant shall be responsible
for arranging for, and the direct payment of the costs of, telephone, cable and
digital services to the Premises.  Landlord shall cooperate with Tenant’s
efforts to arrange all such services.  Tenant shall bear the cost of replacement
of all lamps, tubes, light bulbs, ballasts and starters for lighting fixtures.

 

14.3                           Building Electricity and Metering.  As part of
the Tenant Improvements, Landlord shall arrange for a separate electrical meter
to be installed.  Landlord shall provide adequate electrical service to the
Premises for standard building lighting and for Tenant’s incidental uses, all of
the costs of which shall be directly to the electrical utility provider by
Tenant.  With respect to such incidental uses, adequate electrical service will
be furnished by Landlord to the electrical supply panel servicing the Premises,
provided that such electricity will be used only for equipment and accessories
normal to office and electronics lab usage.   Tenant shall, prior to the
Commencement Date, make arrangements with the utility company supplying
electricity to the Premises for separate billing.  In the event that for any
reason Tenant cannot be billed directly, Landlord shall forward each bill
received by it with respect to the Premises to Tenant and Tenant shall pay it
promptly in accordance with its terms.  Notwithstanding, the foregoing, Tenant
hereby acknowledges that Landlord’s agreement to allow Tenant to use the
existing 800 amp distribution panel plus an additional 800 amp distribution
panel (the “Premises Supply Panels”) for its anticipated demand electrical loads
in the Premises may result in the inability to provide other tenants of the
Building with their pro rata share of the aggregate Building electrical demand
loads, and therefore, Tenant agrees to cooperate with  Landlord in providing
other tenants of the Building with their pro rata share of the Building demand
loads, including, but not limited to the right of Landlord to submeter Tenants
second 800 amp distribution panel temporarily for other tenants, and to install
a new 1,000 amp distribution panel in the Building for use by the Building
tenants, in which case Tenant agrees to reimburse Landlord for twenty-five
percent (25%) of the cost of acquiring and installing such additional
distribution panel within thirty (30) days following Landlord’s delivery of an
invoice of such costs and written request therefor as additional rent.

 

14.4                           Excess Electrical Loads.  If Tenant installs
(i) any equipment in the Premises that uses more electricity than standard
office desktop equipment and copy machines, (ii) a computer room,
(iii) supplemental heating, ventilation and air conditioning units, (iv) a fan
coil unit, or (v) a microwave station (collectively, “Supplemental Equipment”),
all electricity, water and BTU’s supplied to such Supplemental Equipment shall
be either sub-metered or separately metered.  Any such meters shall be installed
by Landlord (or by Landlord’s preferred vendors) in compliance with the metering
system designed for the Project.  Any and all costs associated with such
sub-meters or separate meters (including, without limitation, the acquisition,
installation, operation, maintenance and repair thereof) shall be paid by
Tenant.  If the electricity supplied to the Supplemental Equipment results in
the electrical demand load in excess of the supply capacity of the Premises
Supply Panels, then in addition to Landlord’s rights under Section 14.3 above,
Landlord may, at Tenant’s expense, install an additional electrical distribution
panel in the Building along with conduits, wiring and other equipment necessary
to supply electricity to the other tenants their respective pro rata shares of
the aggregate Building electrical distribution demand loads.  Any dispute
regarding determination of the excess electrical loads of the Supplemental
Equipment shall be resolved by a mutually-acceptable, independent electrical
engineer.

 

14.5                           Conservation Programs.  Notwithstanding anything
to the contrary in this Article 14 or elsewhere in this Lease, Landlord shall
have the right to institute such policies, programs and measures as may be
necessary or desirable, in Landlord’s discretion, for the conservation and
preservation of energy or energy related services, or as may be required to
comply with any applicable laws, whether mandatory or voluntary.  If Landlord
determines that Tenant’s use or occupancy of the Premises will, in Landlord’s
reasonable judgment, cause the design loads for the Building or the Building
Systems providing HVAC, exhaust, electrical, life safety, water, sewer or other
utility or safety services to the Building to be exceeded or will adversely
affect the Building or the operation of said systems in the Premises or the
Building or cause deterioration or damages to the Building or to such systems,
then Landlord shall deliver written notice thereof to Tenant and Tenant shall
temper such excess loads and correct, repair and restore the portion of the
Building so affected and such systems in a timely and expeditious manner by
installing supplementary structural support, HVAC, exhaust, electrical, life
safety, water, sewer or other utility or safety systems in the Premises or
elsewhere in the Building where necessary at the sole cost of Tenant, payable to
Landlord from time to time as the work progresses as additional Rent within ten
(10) days after Landlord’s written

 

20

--------------------------------------------------------------------------------


 

demand therefor, from time to time.  In the event of an emergency, Landlord may,
but it shall not be required to, without notice to Tenant, correct, repair and
restore the portion of the Building so effected.  Any expense to Landlord
resulting from the operation, repair, maintenance, replacement and removal of
any such supplementary structural support, exhaust, HVAC, electrical, life
safety, water, sewer or other utility or safety systems, including rent for
space occupied by any such supplementary structural support, exhaust, HVAC,
electrical, life safety, water, sewer or other utility or safety systems
installed outside the Premises shall be borne exclusively by Tenant and shall be
paid by Tenant to Landlord as additional Rent at rates fixed by Landlord from
time to time.

 

14.6                           Interruption of Services.  Landlord shall not be
in default hereunder, nor be deemed to have evicted Tenant, nor be liable for
any damages directly or indirectly resulting from, nor shall the rental herein
reserved be abated, except as expressly provided for in the last sentence of
this section, by reason of (i) the installation, use or interruption of use of
any equipment in connection with the foregoing utilities and services;
(ii) failure to furnish or delay in furnishing any services to be provided by
Landlord when such failure or delay is caused by Acts of God or the elements,
labor disturbances of any character, any other accidents or other conditions
beyond the reasonable control of Landlord, or by the making of repairs or
improvements to the Premises or to the Building (except in the case of
Landlord’s gross negligence or willful misconduct); or (iii) the limitation,
curtailment, rationing or restriction on use of water or electricity, gas or any
other form of energy or any other service or utility whatsoever serving the
Premises or the Project.  Furthermore, Landlord shall be entitled to cooperate
with the mandatory requirements of national, state or local governmental
agencies or utilities suppliers in connection with reducing energy or other
resources consumption.  If the Premises become unsuitable for Tenant’s use as a
consequence of cessation of gas and electric utilities or other services
provided to the Premises resulting from a casualty covered by Landlord’s
insurance, then Tenant’s Monthly Base Rent and Additional Charges shall abate
during the period of time in which Tenant cannot occupy the Premises for the
Permitted Uses, but only to the extent of rental abatement insurance proceeds
received by Landlord.

 

15.                               ESTOPPEL CERTIFICATES.  Each party (the
“Responding Party”), at any time and from time to time, within ten (10) days
from receipt of  written notice from the other party (the “Requesting Party”),
will execute, acknowledge and deliver to the Requesting Party  and at the
Requesting Party’s request, to any prospective lender, tenant, purchaser, ground
or underlying lessor or mortgagee of any part of the Project, any other party
acquiring an interest in Landlord or Tenant, an estoppel certificate containing
such information as may reasonably be required by any of such persons.  It is
intended that any such estoppel certificate delivered pursuant to this
Article 15 may be relied upon by the Requesting Party and any party to whom it
is directed buy the Requesting Party to be given .

 

16.                               HOLDING OVER.  If Tenant (directly or through
any successor-in-interest of Tenant) remains in possession of all or any portion
of the Premises after the expiration or termination of this Lease, such
continued possession shall not constitute a renewal or extension of this Lease
but shall be construed to be a tenancy from month-to-month commencing on the
first (1st) day following the termination or expiration of this Lease at the
greater of the then-fair market rent for the Premises (as reasonably determined
by Landlord) or two hundred percent (200%) of the Monthly Base Rent payable in
the last full month prior to such termination or expiration (and shall be
increased in accordance with Section 4.1, together with an amount estimated by
Landlord for the monthly Additional Charges for Expenses and Real Estate Taxes
payable under this Lease, and shall otherwise be on the terms and conditions
herein specified so far as applicable.  In addition to Rent, Tenant shall pay
Landlord for all damages proximately caused by reason of the Tenant’s retention
of possession.  Landlord’s acceptance of Rent after the termination of this
Lease shall not constitute a renewal of this Lease, and nothing contained in
this provision shall be deemed to waive Landlord’s right of re-entry or any
other right hereunder or at law.  Tenant acknowledges that, in Landlord’s
marketing and re-leasing efforts for the Premises, Landlord is relying on
Tenant’s vacation of the Premises on the Expiration Date.  Accordingly, Tenant
shall indemnify, defend and hold Landlord harmless from and against all claims,
liabilities, losses, costs, expenses and damages arising or resulting directly
or indirectly from Tenant’s failure to timely surrender the Premises, including
(i) any loss, cost or damages suffered by any prospective tenant of all or any
part of the Premises, and (ii) Landlord’s damages as a result of such
prospective tenant rescinding or refusing to enter into the prospective lease of
all or any portion of the Premises by reason of such failure of Tenant to timely
surrender the Premises.  The foregoing provisions of this Article 16 are in
addition to and do not affect Landlord’s right of re-entry or any other rights
of Landlord under this Lease or at law or in equity.

 

21

--------------------------------------------------------------------------------


 

17.                               SUBORDINATION.  Without the necessity of any
additional document being executed by Tenant for the purpose of effecting a
subordination, this Lease shall be subject and subordinate at all times to: 
(i) all ground leases or underlying leases which may now exist or hereafter be
executed affecting all or any portion of the Project, (ii) any CC&Rs, and
(iii) the lien of any mortgage or deed of trust which may now exist or hereafter
be executed in any amount for which all or any portion of the Project, ground
leases or underlying leases, or Landlord’s interest or estate in any of said
items, is specified as security (any of the foregoing, a “Mortgage”, and the
beneficiary or mortgagee under any of the foregoing, a “Mortgagee”). 
Notwithstanding the foregoing, Landlord shall have the right to subordinate or
cause to be subordinated any such ground leases or underlying leases or any such
Mortgages to this Lease.  In the event that any ground lease or underlying lease
terminates for any reason or any Mortgage is foreclosed or a conveyance in lieu
of foreclosure is made for any reason, Tenant shall, notwithstanding any
subordination, attorn to and become the Tenant of the successor in interest to
Landlord at the option of such successor in interest.  Notwithstanding anything
to the contrary contained herein, this Lease shall not be subject or subordinate
to any ground or underlying lease or to any Mortgage, unless the ground lessor
or Mortgagee executes a reasonable recognition and non-disturbance agreement
which provides that Tenant shall be entitled to continue in possession of the
Premises on the terms and conditions of this Lease if and for so long as Tenant
fully performs all of its obligations hereunder.  Tenant covenants and agrees to
execute and deliver upon demand by Landlord, and in the form reasonably
requested by Landlord, any customary additional documents evidencing the
priority or subordination of this Lease with respect to any such ground leases
or underlying leases or the lien of any such Mortgage.   Tenant shall execute,
deliver and record any such documents  within ten (10) days after Landlord’s
written request.

 

18.                               RULES AND REGULATIONS.  Tenant shall
faithfully observe and comply with the rules and regulations attached to this
Lease as Exhibit D and all reasonable modifications thereof and additions
thereto from time to time put into effect by Landlord.  Landlord shall not be
responsible for the nonperformance by any other Tenant or occupant of the
Building or the Project of any said rules and regulations.  In the event of an
express and direct conflict between the terms, covenants, agreements and
conditions of this Lease and those set forth in the rules and regulations, as
modified and amended from time to time by Landlord, this Lease shall control. 
Landlord shall not be liable for failure of any person to obey such rules and
regulations.  Landlord shall  not be obligated to enforce such rules and
regulations against any person, and the failure of Landlord to enforce any such
rules and regulations shall not constitute a waiver thereof or relieve Tenant
from compliance therewith.  Any violation of such rules and regulations by, or
Landlord’s failure to enforce the same against, any other tenant, its
subtenants, assignors and occupants and their respective agents, employees,
invitees, guests or licensees shall not be deemed, constitute or construed to
(i) be a disturbance of Tenant’s quiet and peaceable possession of the Premises
or of any of Tenant’s rights under this Lease, or (ii) be an eviction, in whole
or in part, constructive or actual, of Tenant or affect Tenant’s covenants or
obligations hereunder.

 

19.                               RE-ENTRY BY LANDLORD.  Landlord reserves and
shall at all reasonable times, upon reasonable prior written or oral notice at
least twenty four (24) hours in advance (except in the case of an emergency,
when no notice shall be required), and subject to Tenant’s reasonable security
precautions and the right of Tenant to accompany Landlord at all times, have the
right to re-enter the Premises to inspect the same, to supply janitor service
and any other service to be provided by Landlord to Tenant hereunder (unless
Tenant is supplying such service), to show the Premises to prospective
purchasers, Mortgagees or tenants (as to prospective tenants, only during the
last twelve (12) months of the Term), to post notices of nonresponsibility or as
otherwise required or allowed by this Lease or by law, and to alter, improve or
repair the Premises and any portion of the Building and may for that purpose
erect, use, and maintain scaffolding, pipes, conduits, and other necessary
structures in and through the Premises where reasonably required by the
character of the work to be performed.  Landlord shall not be liable in any
manner for any inconvenience, disturbance, loss of business, nuisance or other
damage arising from Landlord’s entry and acts pursuant to this section and
Tenant shall not be entitled to an abatement or reduction of Monthly Base Rent
or Additional Charges if Landlord exercises any rights reserved in this section,
so long as Landlord uses commercially reasonable efforts to minimize
interference with Tenant’s use of the Premises.  Tenant hereby waives any claim
for damages for any injury or inconvenience to or interference with Tenant’s
business, any loss of occupancy or quiet enjoyment of the Premises, and any
other loss occasioned thereby, except for Landlord’s gross negligence or willful
misconduct.  For each of the aforesaid purposes, Landlord shall at all times
have and retain a key with which to unlock all of the doors in, upon and about
the Premises, excluding Tenant’s vaults and safes, or special security areas
(designated in advance), and Landlord shall have the right to use any and all
means which Landlord may deem necessary or proper to open said doors in an
emergency, in order to obtain entry to any

 

22

--------------------------------------------------------------------------------


 

portion of the Premises, and any entry to the Premises, or portion thereof
obtained by Landlord by any of said means, or otherwise, shall not under any
emergency circumstances be construed or deemed to be a forcible or unlawful
entry into, or a detainer of, the Premises, or an eviction, actual or
constructive, of Tenant from the Premises or any portions thereof.  Landlord
shall use commercially reasonable efforts during re-entry to not unreasonably
interfere with Tenant’s use of the Premises or its business conducted therein.

 

20.                               DEFAULT.

 

20.1                           Definition of Default.  Except as otherwise
provided in Article 21, the following events shall be deemed to be a Default
under this Lease:

 

20.1.1                  Failure to Pay.  Tenant shall fail to pay when due any
sum of money becoming due to be paid to Landlord under this Lease, whether such
sum be any installment of the rent required by this Lease, any other amount
treated as additional rent under this Lease, or any other payment or
reimbursement to Landlord required by this Lease, whether or not treated as
additional rent under this Lease, and such failure shall continue for a period
of five (5) days after written notice that such payment was not made when due
shall be a Default; provided that upon the second such failure in any twelve
(12) month period, Landlord shall only be required to provide the statutory
notice required under California Code of Civil Procedure Section 1161 or any
similar or successor statute, if any.

 

20.1.2                  Failure to Comply.  Tenant shall fail to comply with any
term, provision or covenant of this Lease which is not provided for in another
Section of this Article and shall not cure such failure within thirty (30) days
(forthwith, if the failure involves a hazardous condition) after written notice
of such failure to Tenant provided, however, that such failure shall not be a
Default if such failure could not reasonably be cured during such thirty (30)
day period, Tenant has commenced the cure within such thirty (30) day period and
thereafter is diligently pursuing such cure to completion, but the total
aggregate cure period shall not exceed one hundred twenty (120) days.

 

20.1.3                  Holding Over.  Tenant shall fail to vacate the Premises
immediately upon termination of this Lease, by lapse of time or otherwise, or
upon termination of Tenant’s right to possession only.

 

20.1.4                  Insolvency.  Tenant shall become insolvent, admit in
writing its inability to pay its debts generally as they become due, file a
petition in bankruptcy or a petition to take advantage of any insolvency
statute, make an assignment for the benefit of creditors, make a transfer in
fraud of creditors, apply for or consent to the appointment of a receiver of
itself or of the whole or any substantial part of its property, or file a
petition or answer seeking reorganization or arrangement under the federal
bankruptcy laws, as now in effect or hereafter amended, or any other applicable
law or statute of the United States or any state thereof.

 

20.1.5                  Bankruptcy.  A court of competent jurisdiction shall
enter an order, judgment or decree adjudicating Tenant bankrupt, or appointing a
receiver of Tenant, or of the whole or any substantial part of its property,
without the consent of Tenant, or approving a petition filed against Tenant
seeking reorganization or arrangement of Tenant under the bankruptcy laws of the
United States, as now in effect or hereafter amended, or any state thereof, and
such order, judgment or decree shall not be vacated or set aside or stayed
within sixty (60) days from the date of entry thereof.

 

21.                               REMEDIES.

 

21.1                           Landlord’s Remedies.  Upon the occurrence of a
Default under this Lease, whether enumerated in Article 20 or not, Landlord
shall have the option to pursue any one or more of the following remedies
without any additional notice (except as expressly provided in Article 20) or
demand whatsoever (subject, however, to any statutory notice required under
California Code of Civil Procedure Section 1161 or any similar or successor
statute, if any, provided that such statutory notice shall be deemed satisfied
by any longer notice and cure period provided under Article 20 to the fullest
extent permitted by applicable laws):

 

23

--------------------------------------------------------------------------------


 

21.1.1                  Terminate this Lease and Tenant’s right to possession of
the Premises and recover from Tenant an award of damages equal to the sum of the
following:

 

(i)                                     The Worth at the Time of Award of the
unpaid rent which had been earned at the time of termination;

 

(ii)                                  The Worth at the Time of Award of the
amount by which the unpaid rent which would have been earned after termination
until the time of award exceeds the amount of such rent loss that Tenant
affirmatively proves could have been reasonably avoided;

 

(iii)                               The Worth at the Time of Award of the amount
by which the unpaid rent for the balance of the Term after the time of award
exceeds the amount of such rent loss that Tenant affirmatively proves could be
reasonably avoided;

 

(iv)                              Any other amount necessary to compensate
Landlord for all the detriment either proximately caused by Tenant’s failure to
perform Tenant’s obligations under this Lease or which in the ordinary course of
things would be likely to result therefrom; and

 

(v)                                 All such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time under applicable
law.

 

The “Worth at the Time of Award” of the amounts referred to in parts 21.1.1.1
and 21.1.1.2 above, shall be computed by allowing interest at the lesser of a
per annum rate equal to: (i) the greatest per annum rate of interest permitted
from time to time under applicable law, or (ii) the Prime Rate plus 2%.  For
purposes hereof, the “Prime Rate” shall be the per annum interest rate publicly
announced as its prime or base rate by a federally insured bank selected by
Landlord in the State of California.  The “Worth at the Time of Award” of the
amount referred to in part 21.1.1.3, above, shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of San Francisco at
the time of award plus 1%;

 

21.1.2                  Employ the remedy described in California Civil Code
§ 1951.4 (Landlord may continue this Lease in effect after Tenant’s breach and
abandonment and recover rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations); or

 

21.1.3                  Notwithstanding Landlord’s exercise of the remedy
described in California Civil Code § 1951.4 in respect of a Default, at such
time thereafter as Landlord may elect in writing, to terminate this Lease and
Tenant’s right to possession of the Premises and recover an award of damages as
provided above in Section 21.1.1.

 

21.2                           No Waiver.  The subsequent acceptance of rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
rent.  No waiver by Landlord of any breach hereof shall be effective unless such
waiver is in writing and signed by Landlord.

 

21.3                           Waiver of 3275, 1174 ( c) and 1179.  TENANT
HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF THE CIVIL CODE OF
CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179 OF THE CODE OF CIVIL PROCEDURE OF
CALIFORNIA AND ANY AND ALL OTHER REGULATIONS AND RULES OF LAW FROM TIME TO TIME
IN EFFECT DURING THE TERM PROVIDING THAT TENANT SHALL HAVE ANY RIGHT TO REDEEM,
REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS TERMINATION BY REASON OF TENANT’S
BREACH.  TENANT ALSO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE
RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR RELATING TO THIS
LEASE.

 

21.4                           Remedies Non-exclusive.  No right or remedy
herein conferred upon or reserved to Landlord is intended to be exclusive of any
other right or remedy, and each and every right and remedy shall be

 

24

--------------------------------------------------------------------------------


 

cumulative and in addition to any other right or remedy given hereunder or now
or hereafter existing by agreement, applicable law or in equity.  In addition to
other remedies provided in this Lease, Landlord shall be entitled, to the extent
permitted by applicable law, to injunctive relief, or to a decree compelling
performance of any of the covenants, agreements, conditions or provisions of
this Lease, or to any other remedy allowed to Landlord at law or in equity. 
Forbearance by Landlord to enforce one or more of the remedies herein provided
upon a Default shall not be deemed or construed to constitute a waiver of such
Default.

 

21.5                           Enforceability.  This Article 21 shall be
enforceable to the maximum extent such enforcement is not prohibited by
applicable law, and the unenforceability of any portion thereof shall not
thereby render unenforceable any other portion.

 

21.6                           Effect on Options.  Tenant hereby acknowledges
that any and all option rights granted pursuant to this Lease are in
consideration of Tenant’s full and timely performance of its obligations
throughout the Lease Term, and if more than one (1) Default occurs during the
Lease Term, Tenant’s remaining renewal options, expansion options, purchase
options and rights of first offer and/or refusal, if any are provide in this
Lease, shall thereafter be null and void. 

 

21.7                           Landlord’s Default.  It shall be a default and
breach of this Lease by Landlord if it shall fail to perform or observe any
term, condition, covenant, or obligation required to be performed or observed by
it under this Lease for a period of thirty (30) days after written notice
thereof from Tenant; provided, however, that if the term, condition, covenant,
or obligation to be performed by Landlord is of such nature that the same cannot
reasonably be performed within such thirty (30) day period, such default shall
be deemed to have been cured if Landlord commences such performance within said
thirty (30) day period and thereafter diligently undertakes to complete the
same.  Tenant shall not have the right based upon a default of Landlord to
terminate this Lease or to withhold, offset, or abate rent, Tenant’s sole
recourse for Landlord’s default being an action for damages against Landlord for
diminution in the rental value of the Premises for the period of Landlord’s
default, which is proximately caused by Landlord’s default.  Tenant shall not
have the right to terminate this Lease or to withhold, offset, or abate the
payment of rent based upon the unreasonable or arbitrary withholding by Landlord
of its consent or approval of any matter requiring Landlord’s consent or
approval, including but not limited to any proposed assignment or subletting,
Tenant’s remedies in such instance being limited to a declaratory relief action,
specific performance, or injunctive relief.  Tenant shall not in any case be
entitled to any consequential or punitive damages based upon any Landlord
default or withholding of consent or approval..  Notwithstanding anything to the
contrary contained in this Lease, if a Landlord’s failure to perform involves a
risk to the safety or security of persons or property, Landlord shall
immediately commence curing such failure. 

 

22.                               INSOLVENCY OR BANKRUPTCY.  The appointment of
a receiver to take possession of all or substantially all of the assets of
Tenant, or an assignment of Tenant for the benefit of creditors, or any action
taken or suffered by Tenant under any insolvency, bankruptcy, reorganization or
other debtor relief proceedings, whether now existing or hereafter amended or
enacted, shall at Landlord’s option constitute a breach of this Lease by Tenant
(provided that, with respect to a petition in bankruptcy, or receiver
attachment, or other remedy pursued by a third party, such event shall not
constitute a breach of this Lease so long as it is discharged within sixty (60)
days).  Upon the happening of any such event or at any time thereafter, this
Lease shall terminate five (5) days after written notice of termination from
Landlord to Tenant.  In no event shall this Lease be assigned or assignable by
operation of law or by voluntary or involuntary bankruptcy proceedings or
otherwise and in no event shall this Lease or any rights or privileges hereunder
be an asset of Tenant under any bankruptcy, insolvency, reorganization or other
debtor relief proceedings.

 

23.                               DAMAGE BY FIRE, ETC.

 

23.1                           Restoration or Termination.  If the Premises or
the Building (including the Tenant Improvements) are damaged by fire or other
casualty, Landlord shall forthwith repair the same, provided that such repairs
can be made within two hundred ten (210) days after the date of such damage
under the laws and regulations of the federal, state and local governmental
authorities having jurisdiction thereof.  In such event, this Lease shall remain
in full force and effect except that Tenant shall be entitled to a proportionate
reduction of Monthly Base Rent and Additional Charges while such repairs to be
made hereunder by Landlord are being made.  Such reduction of Monthly Base Rent
and Additional Charges, if any, shall be based upon the greater of (i) the
proportion that the area

 

25

--------------------------------------------------------------------------------


 

of the Premises rendered untenantable by such damage bears to the total area of
the Premises; or (ii) the extent to which such damage and the making of such
repairs by Landlord shall interfere with the business carried on by Tenant in
the Premises, and shall be limited to the extent of rental abatement insurance
proceeds actually received by Landlord under Landlord’s casualty insurance
policy, with Tenant’s business interruption insurance to be primary in the event
Landlord is unable to collect such insurance proceeds to cover any period of
repair.  Within thirty (30) days after the date of such damage, Landlord shall
notify Tenant whether or not in Landlord’s reasonable opinion such repairs can
be made within two hundred ten (210) days after the date of such damage and
Landlord’s reasonable estimate of the time needed for such repairs.  If such
repairs cannot be made within two hundred ten (210) days from the date of such
damage, Landlord may within thirty (30) days after the date of such damage elect
either to terminate this Lease as of a date specified in such notice, which date
shall not be less than thirty (30) days nor more than sixty (60) days after such
notice is given and this Lease shall terminate on the date specified in such
notice; and if such repairs cannot be made within two hundred seventy (270) days
from the date of such damage, Tenant may within fifteen (15) days after the date
of receiving Landlord’s estimate elect either to terminate this Lease as of a
date specified in Tenant’s termination notice, which date shall not be less than
thirty (30) days nor more than sixty (60) days after such notice is given by
Tenant and this Lease shall terminate on the date specified in such notice.  In
case of termination by either party, the Monthly Base Rent and Additional
Charges shall be reduced by a proportionate amount based upon the extent to
which such damage interfered with the business carried on by Tenant in the
Premises, and Tenant shall pay such reduced Monthly Base Rent and Additional
Charges up to the date of termination.  Landlord agrees to refund to Tenant any
Monthly Base Rent and Additional Charges previously paid for any period of time
subsequent to such date of termination.  If neither party terminates then this
Lease shall remain in full force and effect, except for a proportionate
reduction if Monthly Base Rent and Additional Charges and Landlord shall
commence and complete the restoration or repair of the Premises. The repairs to
be made hereunder by Landlord shall not include, and Landlord shall not be
required to repair, any damage by fire or other cause to the property of Tenant
or any repairs or replacements of any paneling, decorations, railings, floor
coverings or any alterations, additions, fixtures or improvements installed on
the Premises by or at the expense of Tenant other than Tenant Improvements to
the extent they are covered by Landlord’s insurance policies; provided, however,
that to the extent Landlord’s insurance policies, if any, cover any Alterations
pursuant to Article 12, Landlord shall make available to Tenant any available
insurance proceeds with respect to any damage or destruction that affects such
Alterations, after deducting therefrom the cost, if any, to Landlord for the
recovery of such proceeds and/or of any repair to the Building or Premises or
Project for which Landlord is responsible hereunder, in order for Tenant to
repair and restore such Alterations, pursuant to disbursement procedures
established by Landlord and/or any Mortgagee.  Notwithstanding anything
contained herein to the contrary, if a Major Casualty (as defined below) occurs
with respect to any portion of the Building, and the net insurance proceeds
obtained as a result of such casualty are ninety percent (90%) or a lesser
percentage of the cost of restoration, rebuilding or replacement, then Landlord
shall not be obligated to undertake such restoration, rebuilding or replacement
unless Landlord elects to do so in writing, provided that Landlord’s election
not to restore shall be deemed Landlord’s election to terminate.  For the
purpose of this Lease, a “Major Casualty” shall mean a casualty that renders
unusable twenty-five percent (25%) or more of the Rentable Area of the Building
or which materially adversely affects the use of such Building.

 

23.2                           Casualty at End of Term.  Notwithstanding
anything to the contrary contained in this Lease, if during the six (6) months
prior to the expiration of the Term, either of the Premises or a substantial
portion thereof are damaged or destroyed by fire or other casualty, either
Tenant or Landlord shall have the option to terminate this Lease as of the date
of such damage or destruction by written notice to the other party given within
thirty (30) days after such damage or destruction, in which event Landlord shall
make a proportionate refund to Tenant of such Rent as may have been paid in
advance.  For purposes of this section, a “substantial portion” shall mean fifty
percent (50%) of the Premises.

 

23.3                           Uninsured Casualty.  Notwithstanding Section 23.1
and subject to the termination right in Section 23.2, in the event of a total or
partial destruction of the Premises (i) by a casualty of a type not required to
be insured against by Landlord under the terms of this Lease, or (ii) under
circumstances where Landlord has been required by any Mortgagee to utilize
substantially all of the insurance proceeds to pay down the Mortgage, which
destruction exceeds five percent (5%) of the replacement cost of the Building,
this Lease shall automatically terminate, unless (x) Landlord elects to
reconstruct the Building (not including the Tenant Improvements), and (y) the
damage can be reconstructed within two hundred seventy (270) days after the date
of such damage.  If Landlord elects to reconstruct, the cost incurred by
Landlord for such reconstruction shall be amortized over the useful life of the
Building and such amortization shall be reimbursed by Tenant to Landlord as an
Additional Charge

 

26

--------------------------------------------------------------------------------


 

together with interest at the Default Rate;  provided, however, that Tenant
shall not be obligated to pay for any portion of the useful life of the Building
which extends beyond the Expiration Date.  If Landlord reconstructs the Building
pursuant to this Section 23.3, Tenant shall be obligated to reconstruct the
Tenant Improvements, at Tenant’s cost.

 

23.4                           Waiver.  Tenant hereby waives any and all rights
under and benefits of  Sections 1932(2) and 1933(4) of the California Civil
Code, or any similar or successor Regulations or other laws now or hereinafter
in effect.

 

24.                               EMINENT DOMAIN.  If any part over fifteen
percent (15%) of the Premises shall be taken or appropriated under the power of
eminent domain or conveyed in lieu thereof, Tenant shall have the right to
terminate this Lease at its option. In such event, Landlord shall receive (and
Tenant shall assign to Landlord upon demand from Landlord) any income, rent,
award or any interest therein which may be paid in connection with the exercise
of such power of eminent domain, and Tenant shall have no claim against Landlord
for any part of sum paid by virtue of such proceedings,  whether or not
attributable to the value of the unexpired term of this Lease except that Tenant
shall be entitled to petition the condemning authority for the following,
without reducing Landlord’s award:  (i) the then unamortized cost of any
Alterations or Tenant Improvements paid for by Tenant from its own funds (as
opposed to any allowance, including the Tenant Allowance, provided by Landlord);
(ii) the value of Tenant’s trade fixtures taken by the condemning authority;
(iii) Tenant’s relocation costs; and (iv) Tenant’s goodwill.  If a part of the
Premises shall be so taken or appropriated or conveyed and neither party hereto
shall elect to terminate this Lease and the Premises have been damaged as a
consequence of such partial taking or appropriation or conveyance, Landlord
shall restore the Premises continuing under this Lease at Landlord’s cost and
expense; provided, however, that Landlord shall not be required to repair or
restore any injury or damage to the property of Tenant or to make any repairs or
restoration of any Alterations or any Tenant Improvements installed on the
Premises by or at the expense of Tenant.  Thereafter, the Monthly Base Rent and
Additional Charges to be paid under this Lease for the remainder of the Term
shall be proportionately reduced, such that thereafter the amounts to be paid by
Tenant shall be in the ratio that they are of the portion of the Premises not so
taken bears to the total area of the Premises prior to such taking. 
Notwithstanding anything to the contrary contained in this Article 24, if the
temporary use or occupancy of any part of the Premises shall be taken or
appropriated under power of eminent domain during the Term, this Lease shall be
and remain unaffected by such taking or appropriation and Tenant shall continue
to pay in full all Monthly Base Rent and Additional Charges payable hereunder by
Tenant during the Term.  In the event of any such temporary appropriation or
taking, Tenant shall be entitled to receive that portion of any award which
represents compensation for the use of or occupancy of the Premises during the
Term, and Landlord shall be entitled to receive that portion of any award which
represents the cost of restoration of the Premises and the use and occupancy of
the Premises after the end of the Term.  If such temporary taking is for a
period longer than two hundred and seventy (270) days and unreasonably
interferes with Tenant’s use of the Premises or the Common Area, then Tenant
shall have the right to terminate the Lease.  In the event there shall be a
taking of the parking area such that Landlord can no longer provide sufficient
parking to comply with this Lease, Landlord may substitute reasonably equivalent
parking in a location reasonably close to the Building.  Landlord and Tenant
understand and agree that the provisions of this Article 24 are intended to
govern fully the rights and obligations of the parties in the event of a Taking
of all or any portion of the Premises.  Tenant hereby waives any and all rights
under and benefits of Section 1265.130 of the California Code of Civil
Procedure, or any similar or successor Regulations or other laws now or
hereinafter in effect.

 

25.                               LIABILITY OF LANDLORD.  To the extent not
prohibited by Law or caused by the Landlord’s breach of this Lease, the gross
negligence or willful misconduct of Landlord or Landlord’s Indemnitees (as
defined below), and except as provided below, Tenant hereby expressly releases
Landlord, its property manager and their respective officers, agents, directors,
representatives, shareholders, members, subsidiaries, affiliates, related
entities, partners, employees and lenders (collectively, “Landlord’s
Indemnitees”) from, and waives all claims for, damage or injury to person,
theft, loss of use of or damage to property and loss of business sustained by
Tenant and resulting from the Building or the Premises or any part thereof or
any equipment therein or appurtenances thereto becoming in disrepair, or
resulting from any damage, accident or event in or about the Building or any
negligent act or omission of any of Landlord’s Indemnitees or any other tenant
of the Building.  Without limiting the generality of the foregoing, this
section shall apply particularly, but not exclusively, to flooding, damage
caused by Building equipment and apparatus, water, snow, frost, steam, excessive
heat or cold, broken glass, sewage, gas, odors, excessive noise or vibration,
death, loss, conversion, theft, robbery, assault, battery, murder, or the
bursting or

 

27

--------------------------------------------------------------------------------


 

leaking of pipes, plumbing fixtures or sprinkler devices.  Without limiting the
generality of the foregoing, Tenant waives all claims and rights of recovery
against Landlord, and Landlord’s Indemnitees for any loss or damage to any
property of Tenant, which loss or damage is insured against, or required to be
insured against, by Tenant pursuant to Article 12 of this Lease, whether or not
such loss or damage is due to the fault or negligence of Landlord, or Landlord’s
Indemnitees, and regardless of the amount of insurance proceeds collected or
collectible under any insurance policies in effect, and Tenant further agrees
that all such property of Tenant shall be at the risk of Tenant only and
Landlord and Landlord’s Indemnitees shall not be liable for any loss or damage
thereto or theft or conversion thereof and Tenant completely releases and
exculpates Landlord and Landlord’s Indemnitees therefrom.  If Landlord sells or
otherwise conveys its interest in the Premises, Landlord shall be relieved of
its obligations under the Lease from and after the date of sale or conveyance,
only when the successor assumes in writing the obligations to be performed by
Landlord on and after the effective date of the transfer, whereupon Tenant shall
attorn to such successor.  Redress for any claim against Landlord under this
Lease shall be limited solely to and enforceable only against the lesser of
(i) Five Million Dollars ($5,000,000) or (ii)  Landlord’s equity interest, if
any, in the Building. 

 

26.                               RIGHT OF LANDLORD TO PERFORM.  All covenants
and agreements to be performed by Tenant under any of the terms of this Lease
shall be performed by Tenant at Tenant’s sole cost and expense and without any
abatement of Monthly Base Rent or Additional Charges, except as expressly set
forth to the contrary in this Lease.  If Tenant shall  default in the payment of
any sum of money, other than Monthly Base Rent or Additional Charges, required
to be paid by it hereunder or shall fail to perform any other act on its part to
be performed hereunder (including, without limitation, Tenant’s obligation to
maintain and repair the Premises and Building Systems pursuant to Section 9.2),
and either (i) such failure continues, and Tenant does not commence cure of such
failure, for ten (10) days after notice thereof by Landlord as provided in
Section 20.1.2 (except in the event of emergency, when no cure period shall be
required but Landlord shall make reasonable good faith efforts to notify Tenant
prior to commencing such emergency cure), or (ii) having commenced such cure
Tenant does not diligently prosecute the curing thereof, or (iii) if Landlord
is, in Landlord’s reasonable business judgment, in a better position to
accomplish such cure or can accomplish such cure in a more efficient or
cost-effective manner than Tenant, or (iv) if a default under any Mortgage is,
in Landlord’s reasonable judgment, likely to occur due to Tenant’s  failure to
cure such failure in a timely manner, then in any such situation Landlord may,
but shall not be obligated so to do, and without waiving or releasing Tenant
from any obligations of Tenant, make any such payment or perform any such act on
Tenant’s part to be made or performed as provided in this Lease.  All sums so
paid and costs so incurred by Landlord, together with interest thereon at the
Default Rate from the date Landlord makes such payment or incurs such cost,
shall be payable as Additional Charges to Landlord within thirty (30) days after
receipt by Tenant of a bill or statement therefor.

 

27.                               SURRENDER OF PREMISES.

 

27.1                           End of Term Obligations.  At the end of the Term
or any renewal thereof or other sooner termination of this Lease, Tenant will
peaceably deliver to Landlord possession of the Premises, together with all
improvements or additions upon or belonging to Landlord , by whomsoever made, in
substantially the same condition as received, or first installed, subject to the
terms of Articles 8, 24, and 41, subject to normal wear and tear and the rights
and obligations of Tenant concerning casualty damage pursuant to Article 23.  
Tenant may, upon the termination of this Lease, remove all movable furniture and
equipment belonging to Tenant, at Tenant’s sole cost, provided that Tenant
repairs any damage caused by such removal.  Property not so removed by the
Expiration Date (or in the event of an earlier termination, within five (5) days
of such earlier termination date) shall be deemed abandoned by Tenant, and title
to the same shall thereupon pass to Landlord.  Upon such expiration or sooner
termination of the Term, Tenant shall upon demand by Landlord at Tenant’s sole
cost and expense, forthwith and with all due diligence remove any Tenant
Improvements or Alterations made by or for the account of Tenant, designated by
Landlord to be removed provided that prior to installation of such Alterations,
Landlord advised Tenant in writing at that time whether or not such Alterations
must be removed upon the expiration or sooner termination of this Lease), and
restore the Premises to its original condition as of the Delivery Date, subject
to the foregoing.  If any property of Tenant, Tenant Improvements and/or
Alterations required to be removed as a condition to Tenant’s effective
surrender of the Premises under this Section 27.1 are not removed by Tenant
prior to the expiration of the Lease Term (or within forty-eight (48) hours
after a termination of this Lease for any other reason), Landlord shall be
permitted to take the following actions:  (a) remove any or all of items of
property deemed abandoned and dispose of the same in any manner or store the
same in a public warehouse or elsewhere for the account and at the expense and
risk of Tenant, and if Tenant shall fail to pay the cost of storing any such

 

28

--------------------------------------------------------------------------------


 

property after it has been stored for a period of ninety (90) days or more,
Landlord may sell any or all of such property at public or private sale, in such
manner and at such times and places as Landlord, in its sole discretion, may
deem proper, without notice or to demand upon Tenant, for the payment of all or
any part of such charges or the removal of any such property, and shall apply
the proceeds of such sale:  first, to the cost and expense of such sale,
including reasonable attorneys’ fees for services rendered; second, to the
payment of the cost of or charges for storing any such property; third, to the
payment of any other sums of money which may then or thereafter be due to
Landlord from Tenant under any of the terms hereof; and fourth, the balance, if
any, to Tenant; and (b) remove any or all of those Tenant Improvements and
Alterations required to be removed by tenant in accordance with this
Section 27.1 and dispose of the same in any manner at the expense and risk of
Tenant.

 

27.2                           No Merger.  The voluntary or other surrender of
this Lease by Tenant, or a mutual cancellation thereof, shall not work a merger,
and shall, at the option of Landlord, terminate all or any existing subleases or
subtenancies, or may, at the option of Landlord, operate as an assignment to it
of any or all such subleases or subtenancies.

 

28.                               WAIVER.  If either Landlord or Tenant waives
the performance of any term, covenant or condition contained in this Lease, such
waiver shall not be deemed to be a waiver of any subsequent breach of the same
or any other term, covenant or condition contained herein.  Furthermore, the
acceptance of Rent or Additional Charges by Landlord shall not constitute a
waiver of any preceding breach by Tenant of any term, covenant or condition of
this Lease, regardless of Landlord’s knowledge of such preceding breach at the
time Landlord accepted such Monthly Base Rent or Additional Charges.  Failure by
Landlord to enforce any of the terms, covenants or conditions of this Lease for
any length of time shall not be deemed to waive or to decrease the right of
Landlord to insist thereafter upon strict performance by Tenant.  Waiver by
Landlord of any term, covenant or condition contained in this Lease may only be
made by a written document signed by Landlord.

 

29.                               NOTICES.  Tenant shall immediately furnish
Landlord with a copy of any written notice received, or a written summary of an
oral notice received, from any governmental or quasi-governmental authority,
insurance company, inspection bureau or any other third party as it relates to
the Building and/or Premises.  Except as otherwise expressly provided in this
Lease, any bills, statements, notices, demands, requests or other communications
given or required to be given under this Lease shall be effective only if
rendered or given in writing, sent by certified mail, return receipt requested,
reputable overnight carrier, or delivered personally, (i) to Tenant (A) at
Tenant’s address set forth in the Basic Lease Information, if sent prior to
Tenant’s taking possession of the Premises, or (B) at the Premises if sent
subsequent to Tenant’s taking possession of the Premises, or (C) at any place
where Tenant may be found if sent subsequent to Tenant’s vacating, deserting,
abandoning or surrendering the Premises; or (ii) to Landlord at Landlord’s
address set forth in the Basic Lease Information; or (iii) to such other address
as either Landlord or Tenant may designate as its new address for such purpose
by notice given to the other in accordance with the provisions of this
Article 29.  Any such bill, statement, notice, demand, request or other
communication shall be deemed to have been rendered or given on the date the
return receipt indicates delivery of or refusal of delivery if sent by certified
mail, the day upon which recipient accepts and signs for delivery from a
reputable overnight carrier, or on the date a reputable overnight carrier
indicates refusal of delivery,  or upon the date personal delivery is made.  If
Tenant is notified in writing of the identity and address of any Mortgagee or
ground or underlying lessor, Tenant shall give to such Mortgagee or ground or
underlying lessor notice of any Default by Landlord under the terms of this
Lease in writing sent by registered or certified mail, and such Mortgagee or
ground or underlying lessor shall be given  the opportunity to cure such Default
(as defined in Article 20) prior to Tenant exercising any remedy available to
it. 

 

30.                               TAXES PAYABLE BY TENANT.   Prior to
delinquency Tenant shall pay all taxes levied or assessed upon Tenant’s
equipment, furniture, fixtures and other personal property located in or about
the Premises.  If the assessed value of Landlord’s property is increased by the
inclusion therein of a value placed upon Tenant’s equipment, furniture, fixtures
or other personal property, Tenant shall pay to Landlord, upon written demand,
the taxes so levied against Landlord, or the proportion thereof resulting from
said increase in assessment.

 

31.                               ABANDONMENT.  Tenant shall not abandon the
Premises and cease performing its financial and maintenance obligations under
this Lease at any time during the Term, and if Tenant shall abandon and cease
performing its financial and maintenance obligations under this Lease, or
surrender the Premises or be dispossessed by process of law or pursuant to the
terms of this Lease, any personal property belonging to Tenant and left on the

 

29

--------------------------------------------------------------------------------


 

Premises shall, at the option of Landlord, be deemed to be abandoned and title
thereto shall thereupon pass to Landlord.  Notwithstanding anything to the
contrary contained herein, Tenant shall not be allowed to vacate the Premises
for any period of time unless either (a) such vacation would not result in a
termination of, limitation on, or other adverse effect on, Landlord’s insurance
policies, or (b) Tenant pays the incremental premium costs, and assumes
responsibility for any increased deductible amounts, to the extent required to
cause Landlord’s insurance policies to not be terminated, limited or adversely
affected as a result of such vacation.  For purposes of this Article 31, the
Tenant shall not be deemed to have abandoned the Premises solely because the
Tenant is not occupying the Premises.

 

32.                               SUCCESSORS AND ASSIGNS.  Subject to the
provisions of Article 11, the terms, covenants and conditions contained herein
shall be binding upon and inure to the benefit of the parties hereto and their
respective legal and personal representatives, successors and assigns.

 

33.                               ATTORNEY’S FEES.  If Tenant or Landlord brings
any action for any relief against the other, declaratory or otherwise, arising
out of this Lease, including any suit by Landlord for the recovery of Rent or
possession of the Premises, the losing party shall pay to the prevailing party a
reasonable sum for attorney’s fees and costs, which shall be deemed to have
accrued on the commencement of such action and shall be paid whether or not the
action is prosecuted to judgment.

 

34.                               LIGHT AND AIR.  Tenant covenants and agrees
that no diminution of light, air or view by any structure which may hereafter be
lawfully erected (whether or not by Landlord) shall entitle Tenant to any
reduction of rent under this Lease, result in any liability of Landlord to
Tenant, or in any other way affect this Lease or Tenant’s obligations
hereunder.  Landlord has informed Tenant that it has no intention of
constructing additional facilities at the Project except those facilities needed
to service the Project.

 

35.                               CORPORATE AUTHORITY; FINANCIAL INFORMATION. 
If Tenant signs as a corporation each of the persons executing this Lease on
behalf of Tenant does hereby covenant and warrant that Tenant is a duly
authorized and existing corporation, that Tenant has and is qualified to do
business in California, that the corporation has full right and authority to
enter into this Lease, and that each and both of the persons signing on behalf
of the corporation were authorized to do so. If Tenant signs as a partnership or
limited liability company, each of the persons executing this Lease on behalf of
Tenant does hereby covenant and warrant that Tenant is a duly authorized and
existing partnership or limited liability company, as applicable, that Tenant
has and is qualified to do business in California, that Tenant has full right
and authority to enter into this Lease, and that each and both of the persons
signing on behalf of the Tenant were authorized to do so and by their signatures
bind the Tenant.  Upon Landlord’s request, Tenant shall provide Landlord with
evidence reasonably satisfactory to Landlord confirming the foregoing covenants
and warranties.  Upon Landlord’s request, Tenant shall provide Landlord with
evidence reasonably satisfactory to Landlord confirming the foregoing covenants
and warranties.  Tenant, for the reliance of Landlord, any lender holding or
anticipated to acquire a lien upon the Premises or any prospective purchaser of
the Building, prior to the execution of this Lease and thereafter within thirty
(30) days after Landlord’s request therefor, shall deliver to Landlord the then
current audited financial statements of Tenant (including interim periods
following the end of the last fiscal year for which annual statements are
available) which statements shall be prepared or compiled by a certified public
accountant and shall present fairly the financial condition of Tenant at such
dates and the result of its operations and changes in its financial positions
for the periods ended on such dates.  If an audited financial statement has not
been prepared, Tenant shall provide Landlord with an unaudited financial
statement and/or such other information, the type and form of which are
acceptable to Landlord in Landlord’s reasonable discretion, which reflects the
financial condition of Tenant.  If Tenant’s stock is not publicly-traded on a
national domestic exchange of the United States, or if so traded and Tenant’s
audited financial statements are not made publicly available at the SEC Edgar
website, then no more than once in any twelve-month period, within fifteen (15)
days following Landlord’s request, Tenant shall deliver to Landlord Tenant’s
audited financial statements, certified by a certified public accountant
acceptable to Landlord, including a balance sheet and profit and loss statement
for the most recent prior year, all prepared in accordance with generally
accepted accounting principles consistently applied.   Tenant hereby further
covenants and warrants to Landlord that all financial information and other
descriptive information regarding Tenant’s business, which has been or shall be
furnished to Landlord, is and shall be accurate and complete at the time of
delivery to Landlord. 

 

30

--------------------------------------------------------------------------------


 

36.                               PARKING.  Tenant shall have the right to use,
at no additional rent during the initial Lease Term (and during any renewal term
at the parking rental rate from time to time established by Landlord for the
Project, if any), a license to use the number of undesignated and nonexclusive
parking passes set forth in the Basic Lease Information for the non-exclusive
use of unreserved spaces as specified therein, on those portions of the Common
Area designated by Landlord for parking.  In the event Tenant elects to
designate any reserved parking spaces as set forth in the Basic Lease
Information, then Tenant’s use of such reserved parking spaces designated for
Tenant’s exclusive use shall be subject to Tenant’s payment of parking rent,
payable to Landlord as an Additional Charge, at the parking rental rate for
reserved parking spaces charged from time to time by Landlord to other tenants
of the Project.  Landlord shall exercise reasonable efforts to insure that the
spaces associated with such passes are available to Tenant for its use, but
Landlord shall not be required to enforce Tenant’s right to use the same. 
Landlord agrees that so long as not required by an applicable governmental
entity, there shall be no additional Monthly Base Rent charged for parking (not
to be confused with the Expenses charged pursuant to Section 4.1).  Except as
caused by the gross negligence or willful misconduct of Landlord, Landlord shall
not be liable for any loss, injury or damage to persons using the Project
parking areas or automobiles or other property therein, it being agreed that, to
the fullest extent permitted by law, the use of such parking areas shall be at
the sole risk of Tenant, its employees and invitees.  Landlord shall have the
right to establish, and from time to time amend, and to enforce against all
users all reasonable rules and regulations (including the designation of areas
for employee parking) that Landlord may deem necessary and advisable for the
proper and efficient operation and maintenance of parking within the Common
Areas.  In enforcing such rules and regulations, Landlord shall have the right,
without notice, in addition to such other rights and remedies that Landlord may
have, to remove or tow away the vehicle involved and charge the costs to Tenant,
only after providing advance notice to Tenant and an opportunity to cause the
vehicle to be moved.  Tenant shall not assign or sublease any of the Tenant’s
parking spaces without the consent of Landlord, which may be withheld in
Landlord’s sole discretion, except in connection with an assignment of this
Lease or sublease of the Premises that is approved by Landlord in accordance
with this Lease.  Tenant shall be liable for any damage to the parking areas
caused by Tenant or Tenant’s employees, suppliers, shippers, customers or
invitees, including without limitation damage from excess oil leakage. 

 

37.                               MISCELLANEOUS.

 

37.1                           Definitions.  The term “Premises” wherever it
appears herein includes and shall be deemed or taken to include (except where
such meaning would be clearly repugnant to the context) the office space demised
and improvements now or at any time hereafter comprising or built in the space
hereby demised.  The section headings herein are for convenience of reference
and shall in no way define, increase, limit or describe the scope or intent of
any provision of this Lease.  The term “Landlord” shall include Landlord and its
successors and assigns.  If Tenant is comprised of more than one party, each
such party shall be jointly and severally liable for Tenant’s obligations under
this Lease.  The term “Tenant” or any pronoun used in place thereof shall
indicate and include the masculine or feminine, the singular or plural number,
individuals, firms or corporations, and their and each of their respective
successors, executors, administrators, and permitted assigns, according to the
context hereof.  This Lease shall be given a fair and reasonable interpretation
of the words contained in it without any weight being given to whether a
provision was drafted by one party or its counsel.

 

37.2                           Time of the Essence.  Time is of the essence of
this Lease and all of its provisions. 

 

37.3                           Governing Law.  This Lease shall in all respects
be governed and interpreted in accordance with the laws of the State of
California.  Tenant irrevocably consents to the service of process of any action
or proceeding at the address of the Premises, as long as a copy is sent to the
address for notice set forth herein contemporaneously with such service. 
Nothing in this paragraph shall affect the right to serve process in any other
manner permitted by law.

 

37.4                           Entire Agreement.  This Lease, together with its
exhibits, contains all the agreements of the parties hereto and supersedes any
previous negotiations, oral agreements, understandings and/or practices, except
those contained in this Lease.  Tenant waives its rights to rely on any
representations or promises made by Landlord or others which are not contained
in this Lease.  No verbal agreement or implied covenant shall be held to modify
the provisions of this Lease, any statute, law, or custom to the contrary
notwithstanding.  There have been no representations made by the Landlord or
Tenant or understandings made between the parties other than those set

 

31

--------------------------------------------------------------------------------


 

forth in this Lease and its exhibits.  This Lease may not be modified except by
a written instrument by the parties hereto.

 

37.5                           Partial Invalidity.  Any provision of this Lease
which is contrary to a law, which the parties cannot legally waive or contract
against (such, for example, as labor laws and anti-trust laws) is and shall be
void and not binding on either party hereto; provided, however, that the
invalidity or unenforceability of any provision of this Lease shall not affect
or impair any other provision of this Lease.

 

37.6                           Quiet Enjoyment.  Upon Tenant paying the Monthly
Base Rent and Additional Charges and performing all of Tenant’s obligations
under this Lease, Tenant shall have quiet and peaceful enjoyment of the Premises
during the Term as against all persons or entities lawfully claiming by, through
or under Landlord; subject, however, to the provisions of this Lease.

 

37.7                           Survival of Covenants.  All covenants of Landlord
or Tenant which reasonably would be intended to survive the expiration or sooner
termination of this Lease, including without limitation any warranty or
indemnity hereunder, shall so survive and continue to be binding upon and inure
to the benefit of the respective parties and their successors and assigns.

 

37.8                           No Recordation.  Tenant shall not record this
Lease without the prior written consent of Landlord.  Tenant, upon the request
of Landlord, shall execute and acknowledge a “short form” memorandum of this
Lease for recording purposes.

 

37.9                           Intentionally Deleted.

 

37.10                     Force Majeure.  In the event that Landlord shall be
delayed, hindered in or prevented from the performance of any act or obligation
required under this Lease by reason of acts of God, strikes, lockouts, labor
troubles or disputes, inability to procure or shortage of materials or labor,
failure of power or utilities, delay in transportation, fire, vandalism,
accident, flood, severe weather, other casualty, changes in zoning and other
governmental requirements, riot, insurrection, civil commotion, sabotage,
explosion, war, natural or local emergency, acts or omissions of others,
including Tenant, or other reasons of a similar or dissimilar nature not solely
the fault of, or under the exclusive control of, Landlord, then performance of
such act or obligation shall be excused for the period of the delay and the
period for the performance of any such act or obligation shall be extended for
the period equivalent to the period of such delay.

 

37.11                     Partial Payment.  No payment by Tenant or receipt by
Landlord of an amount less than the Base Rent or Additional Rent or any other
sum due and payable under this Lease shall be deemed to be other than a payment
on account of the Base Rent, Additional Rent or other such sum, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment be deemed an accord and satisfaction, nor preclude Landlord’s right to
recover the balance of any amount payable or Landlord’s right to pursue any
other remedy provided in this Lease or at law.

 

37.12                     WAIVER OF JURY TRIAL.  LANDLORD AND TENANT EACH
ACKNOWLEDGES THAT IT IS AWARE OF AND HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE
WITH RESPECT TO ITS RIGHTS TO TRIAL BY JURY, AND EACH PARTY DOES HEREBY
EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL SUCH RIGHTS TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST
THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR
SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR
IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES,
AND/OR ANY CLAIM OF INJURY OR DAMAGE.

 

 

/s/RCS

 

/s/ PSR

 

 

Landlord’s Initials

Tenant’s Initials

 

32

--------------------------------------------------------------------------------


 

38.                               REAL ESTATE BROKERS.  Each party represents
that it has not had dealings with any real estate broker, finder or other person
with respect to this Lease in any manner, except for any broker named in the
Basic Lease Information, whose fees or commission, if earned, shall be paid as
provided in the Basic Lease Information.  Each party shall hold harmless the
other party from all damages resulting from any claims that may be asserted
against the other party by any other broker, finder or other person with whom
the other party has or purportedly has dealt.  The foregoing agreement shall
survive the termination of this Lease.  If Tenant fails to take possession of
the Premises or if this Lease otherwise terminates prior to the Expiration Date
as the result of failure of performance by Tenant, Landlord shall be entitled to
recover from Tenant, in addition to Landlord’s other remedies at law or in
equity, the unamortized portion of any brokerage commission funded by Landlord
in addition to any other damages to which Landlord may be entitled.

 

39.                               LEASE EFFECTIVE DATE.  Submission of this
instrument for examination or signature by Tenant does not constitute a
reservation of or option for lease, and it is not effective as a lease or
otherwise until execution and delivery by both Landlord and Tenant.  Execution
and delivery of this Lease by Tenant to Landlord shall constitute an irrevocable
offer by Tenant to lease the Premises on the terms and conditions set forth
herein, which offer may not be revoked for thirty (30) days after such delivery.

 

40.                               SIGNAGE.  Tenant shall not erect or maintain
any temporary or permanent sign on or about the Premises, the Building, or the
Project, or visible from the Common Areas or exterior, without obtaining prior
written approval from Landlord, which may be granted or withheld in Landlord’s
reasonable discretion.  Any request for approval of a sign shall be made in such
detail as Landlord shall reasonably request.  Subject to the terms of this
Article and provided that Tenant continues to lease and occupy the entire
Premises, Tenant shall be entitled to, at Tenant’s sole cost and expense,
(i) place identification of Tenant’s business name at one (1) location on the
existing parking lot monument sign for the Building, with Tenant to have one
(1) slot at such location as determined by Landlord, (ii) display Tenant’s
business name on one (1) “eyebrow” sign above the Premises affixed to the
exterior of the south elevation of the west side of the Building facing Faraday
Avenue with a total square footage not to exceed Tenant’s Share of the total
square footage of “eyebrow” signage permitted by the applicable laws,
ordinances, rules, regulations, permits, covenants, conditions, restrictions,
and easements pertaining to signs, including, but not limited to, the City of
Carlsbad approved plan, which right shall be subject to the existing rights of
tenants in the Project and (iii) identify Tenant’s business name at the interior
suite entrance to the Premises and on the directory board for the Building.  The
monument signage and Building signage described in clauses (i) and (ii) above
are to be provided in a location designated by Landlord at its sole discretion,
subject, however, to reasonable visibility from Faraday Avenue.  All Tenant
signage shall be designed, fabricated, constructed, installed, maintained, and
removed at Tenant’s sole cost and expense, and the lettering, design, color and
size of Tenant’s business name for the monument sign shall be consistent with
the design of such monument sign.  Tenant’s rights under this Article 40 shall
be transferable to an assignee or subtenant pursuant to an Assignment of this
Lease or a Sublease of the entire Premises which is approved or permitted under
Article 11.  All signs, whether erected by Landlord or Tenant, shall conform to
Landlord’s building standard signage and comply with all laws, ordinances,
rules, regulations, permits, covenants, conditions, restrictions, and easements
pertaining to signs, including, but not limited to, the City of Carlsbad
approved plan.  In the event of a violation of the foregoing by Tenant, Landlord
may remove same without any liability, and may charge the expense incurred in
such removal to Tenant.  Tenant shall remove all approved signs which it has
erected upon the termination of the Lease and repair all damage caused by such
removal.

 

41.                               HAZARDOUS SUBSTANCE LIABILITY.

 

41.1                           Definition.  For the purpose of this Lease,
“Hazardous Substances” shall be defined, collectively, as oil, flammable
explosives, asbestos, radioactive materials, hazardous wastes, toxic or
contaminated substances or similar materials, including, without limitation, any
substances which are “hazardous substances,” “hazardous wastes,” “hazardous
materials” or “toxic substances” under applicable environmental laws, ordinance
or regulation.  Except for incidental amounts of toxic materials typically used
in connection with normal office use, Tenant shall not be entitled to use nor
store any Hazardous Substances on, in, or about the Premises, the Building, the
Common Areas and the Project, or any portion of the foregoing, without, in each
instance, obtaining Landlord’s prior written consent thereto; provided, however,
that Landlord acknowledges that Tenant may request the right to use and store
small amounts of solvents and soldering materials associated with Tenant’s
electronics lab in the Premises, which may contain Hazardous Substances;
provided, however, that prior to introducing any such materials

 

33

--------------------------------------------------------------------------------


 

into the Premises, such materials shall be subject to Landlord’s prior written
approval as disclosed to Landlord on a hazardous material list stating the
identity, amount and storage location of such materials (the “Hazardous
Materials List”), and such materials shall only be used and disposed of in
accordance with applicable Laws.  If Landlord so consents to any such usage or
storage, then Tenant shall be permitted to use and/or store only those Hazardous
Substances that are necessary for Tenant’s business and expressly approved by
Landlord in writing, and only to the extent of the quantities of Hazardous
Substances expressly approved by Landlord in writing, and provided further that
such usage and storage is in full compliance with any and all applicable Laws,
currently existing and as amended, enacted, issued or adopted in the future
which are or become applicable to Tenant or all or any portion of the Premises. 
Tenant agrees that any changes to the type and/or quantities of Hazardous
Substances expressly approved by Landlord in writing may be implemented only
with the prior written consent of Landlord, which consent may be given or
withheld in Landlord’s sole discretion.  Tenant shall not be entitled nor
permitted to install any tanks under, on or about the Premises for the storage
of Hazardous Substances without the express written consent of Landlord, which
may be given or withheld in Landlord’s sole discretion.  Landlord shall have the
right at all times during the Term of this Lease, upon reasonable advance notice
to Tenant, to (i) inspect the Premises, (ii) conduct tests and investigations to
determine whether Tenant is in compliance with the provisions of this
Article 41, and (iii) request lists of all Hazardous Substances used, stored or
otherwise located on, under or about the Premises, the Common Areas and/or the
Project.  The cost of all such inspections, tests and investigations shall be
borne solely by Landlord, unless Tenant is directly or indirectly responsible in
any manner for any contamination revealed by such inspections, tests and
investigations.  The aforementioned rights granted herein to Landlord and its
representatives shall not create (a) a duty on Landlord’s part to inspect, test,
investigate, monitor or otherwise observe the Premises or the activities of
Tenant with respect to Hazardous Substances, including without limitation,
Tenant’s operations, use and any remediation efforts related thereto, or
(b) liability on the part of Landlord and its representatives for Tenant’s use,
storage, disposal or remediation of Hazardous Substances used by Tenant, it
being understood that Tenant shall be solely responsible for all liability in
connection therewith.  Tenant, at its sole cost and expense, covenants and
warrants to promptly investigate, clean up, remove, restore and otherwise
remediate (including, without limitation, preparation of any feasibility studies
or reports and the performance of any and all closures) any spill, release,
discharge, disposal, emission, migration or transportation of Hazardous
Substances arising from or related to the intentional or negligent acts or
omissions of Tenant such that the affected portions of the Project and any
adjacent property are returned to the condition required by applicable law.  Any
such investigation, clean up, removal, restoration and other remediation shall
only be performed after Tenant has obtained Landlord’s prior written consent. 
If Tenant fails to so promptly investigate, clean up, remove, restore, provide
closure or otherwise so remediate, Landlord may, but without obligation to do
so, take any and all steps necessary to rectify the same and Tenant shall
promptly reimburse Landlord, upon demand, for all reasonable costs and expenses
to Landlord of performing investigation, clean up, removal, restoration, closure
and remediation work. 

 

41.2                           Release.  Tenant releases Landlord from any
liability for, waives all claims against Landlord and shall indemnify, defend
and hold harmless Landlord, its employees, partners, agents, subsidiaries and
affiliate organizations against any and all claims, suits, loss, costs
(including costs of investigation, clean up, monitoring, restoration and
reasonably attorney fees), damage or liability, whether foreseeable or
unforeseeable, by reason of property damage (including diminution in the value
of the property of Landlord, damages for the loss of or restriction on the use
of rentable or usable space, and from any adverse impact of Landlord’s marketing
of any space within the Buildings and/or Project), suits, administrative
proceedings and costs (including, but not limited to, reasonable attorneys’ and
consultant fees and court costs), personal injury or death arising at any time
during or after the Term of this Lease in connection with or related to,
directly or indirectly, the use, presence, transportation, storage, disposal,
migration, removal, spill, release or discharge of Hazardous Substances on, in
or about the Premises, or in any Common Areas or any other portion of the
Project as a result (directly or indirectly) of the intentional or negligent
acts or omissions of Tenant or its employees, partners, agents, subsidiaries and
affiliate organizations, licensees, vendors, contractors and invitees
(collectively, “Tenant’s Representatives”).  Neither the written consent of
Landlord to the presence, use or storage of Hazardous Substances in, on, under
or about any portion of the Premises, the Building, the Common Areas and the
Project, nor the strict compliance by Tenant with Laws shall excuse Tenant from
its obligations of indemnification pursuant hereto.  Tenant shall not be
relieved of its indemnification obligations under the provisions of this
Section 41.2 as a result of Landlord’s status as either an “owner” or “operator”
under any applicable Laws.  The provisions of this Section 41.2 regarding
Tenant’s indemnity relating to Hazardous Substances shall survive the
termination of the Lease.

 

34

--------------------------------------------------------------------------------


 

41.3                           Landlord’s Representation and Warranty.  Landlord
hereby represents and warrants to Tenant that to the best of Landlord’s
knowledge, based solely on those environmental reports for the Project in
Seller’s possession or within Seller’s control as of the Effective Date, there
are no Hazardous Materials currently in, on or under the Project that are
required to be remediated by any applicable law or that pose a hazard to human
health or safety.

 

41.4                           Tenant Certificate.  In addition to the Hazardous
Materials List, Tenant shall deliver to Landlord, within thirty (30) days after
Tenant’s receipt of Landlord’s written request, a certificate stating (i) that
the Hazardous Substances set forth on the Hazardous Materials List are the only
Hazardous Substances (other than those contained in typical office supplies)
that Tenant has permitted to be located in the Premises within the last twelve
(12) month period; (ii) the use or purpose of each such Hazardous Substance;
(ii) the approximate quantity of each such Hazardous Substance; (iii) such other
information as Landlord may reasonably require; and (iv) Tenant’s written
certification that neither Tenant nor any of its agents or employees has
released, discharged or disposed of any Hazardous Substances in or about the
Project, or transported any Hazardous Substances to or from the Project, in
violation of any applicable Hazardous Materials Laws.

 

42.                               TELECOMMUNICATIONS.

 

42.1                           Certain Definitions.  The following definitions
are applicable to this Article 42:

 

(a)                                  “Telecom Equipment” means telephone,
internet and any other communications equipment and any technological evolution
or replacement thereof. 

 

(b)                                 “Connections” means any wires, cables, fiber
optic lines, antennas, switches and other equipment or infrastructure located in
the Building, but outside the Premises, that are installed by or on behalf of
Tenant for, or related to, the operation of other Telecom Equipment.  All
Connections are also Telecom Equipment.

 

(c)                                  “Telecom Provider” means a provider of
Telecom Equipment or services using Telecom Equipment.

 

(d)                                 “Telecom Services” means services provided
by a Telecom Provider using Telecom Equipment.

 

42.2                           New Provider Installations.

 

42.2.1                  Consent Required.  Tenant may not utilize the services
of a Telecom Provider whose equipment is not then servicing the Building, nor
may Tenant require or request that a Telecom Provider materially expand the
Telecom Services or Connections it currently provides or has provided in or to
the Building, without first securing the prior written approval of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed by
Landlord as long as the Telecom Provider executes and delivers to Landlord,
Landlord’s standard Landlord’s Telecommunications License Agreement as required
pursuant to Section 42.2.2. 

 

42.2.2                  Landlord’s License Agreement.  Tenant’s Telecom Provider
must execute and deliver Landlord’s form license agreement regarding the
installation and/or operation of the Telecom Provider’s Telecom Equipment in the
Building in the form attached hereto as Exhibit G, and outside the Premises
prior to such Telecom Provider commencing any installation or other work in the
Building.  Landlord will bear no responsibility for (and the Commencement Date
will not be affected by) delays in installing Telecom Equipment resulting from
failure of Tenant’s Telecom Provider to execute and deliver such agreement to
Landlord prior to the commencement of any installation or other work in the
Building; and

 

42.2.3                  Guidelines.  Both Tenant and its Telecom Provider(s)
will comply with the Telecommunications Guidelines attached hereto as Exhibit F,
together with any other of Landlord’s requirements regarding use of the existing
Building conduits and pipes or use of contractors.  Wireless access points for
internal

 

35

--------------------------------------------------------------------------------


 

use within the Premises as long as such equipment does not interfere with the
telecommunications equipment of any other tenant of the Building.

 

42.3                           Consent to Equipment Required.  Tenant will not
utilize any Telecom Equipment (other than usual and customary cellular
telephones and wire-based telephone and internet technology or similar
telephones), including antennae and satellite dishes, within the Premises and/or
within or on the Building without Landlord’s prior written consent.  Such
consent may be granted, conditioned or withheld in Landlord’s sole discretion,
and may be conditioned in such a manner so as to protect Landlord’s financial
interests and the interests of the Building.  In addition, Landlord may require
that Tenant execute a written agreement concerning any such Telecom Equipment,
in form and substance acceptable to Landlord, in its sole discretion.

 

42.4                           No Reservation of Space Without Consent.  Until
Tenant’s Telecom Provider or Tenant, as the case may be, executes the
Telecommunications License Agreement in the for attached hereto as Exhibit G,
Landlord shall have no obligation to reserve space for Tenant for Telecom
Equipment anywhere in the common areas or common conduits, risers or overhead
areas of the Building.

 

42.5                           Plans and Specifications.  Upon Tenant’s vacating
or surrender of the Premises, either Tenant or Tenant’s Telecom Provider will
provide Landlord with as-built plans and specifications of any Telecom Equipment
of Tenant or Tenant’s Telecom Provider that remains in the Building.

 

42.6                           Responsibility for Installation, Maintenance and
Removal, etc.  Tenant acknowledges and agrees that all Telecom Equipment will be
obtained, installed, maintained, repaired, replaced and removed at the sole
expense of Tenant.  Unless Landlord otherwise requests or consents in writing,
all of Tenant’s Telecom Equipment (other than any Connections) will be and
remain solely in Tenant’s Premises, in accordance with the Telecommunications
Guidelines attached hereto on Exhibit F, together with any other rules and
regulations adopted by Landlord from time to time.  Landlord will have no
responsibility for the operation, maintenance, repair, replacement or removal of
Tenant’s Telecom Equipment, including, without limitation, Tenant’s
Connections.  Tenant agrees that, to the extent any Telecom Services are
interrupted, curtailed or discontinued, Landlord will have no obligation or
liability with respect thereto, and it will be the sole obligation of Tenant at
its expense to obtain substitute Telecom Services.  No approval by Landlord
under this Article 42 will be deemed any kind of warranty or representation by
Landlord, including, without limitation, any warranty or representation as to
the suitability, competence or financial strength of any Telecom Provider or the
quality or fitness for any particular purpose of any Telecom Equipment or
Telecom Services.  Landlord does not make, and expressly disclaims, any
representation, warranty or endorsement regarding or relating to any Telecom
Provider, Telecom Services or Telecom Equipment.

 

42.7                           Interruption.  Landlord will have the right to
interrupt Tenant’s Telecom Services or disable Tenant’s Telecom Equipment in the
event of emergency or as necessary in connection with repairs to the Building or
installation of Telecom Equipment for other tenants or occupants of the
Building.  Landlord will provide Tenant with reasonable prior notice of any such
interruption or disabling, except in the event of an emergency, in which case
Landlord will provide Tenant as much advance notice as reasonably possible. 
Landlord will exercise commercially reasonable efforts to perform any scheduled
interruptions during non-business hours.

 

42.8                           Indemnity.  In the event that Telecom Equipment,
including, without limitation, wiring, cabling or satellite and antenna
equipment of any type installed by or at the request of Tenant within the
Premises, on the roof or elsewhere within or on the Building causes interference
to equipment (including Telecom Equipment) used by another party, Tenant will be
responsible for, and will protect, indemnify, defend and hold harmless Landlord,
its partners, managers, members, officers, directors, subsidiaries, affiliates,
lenders, employees and agents and Property Manager, from and against all
liability related to such interference.  Tenant will use its best efforts, and
will cooperate with Landlord and other parties, to immediately eliminate such
interference.  In the event that Tenant is unable to eliminate such interference
within twenty-four (24) hours, Tenant will promptly substitute alternative
equipment.  If such interference persists after such alternative equipment is
installed, Tenant will discontinue the use of its Telecom Equipment as necessary
to discontinue such interference, and, at Landlord’s discretion, remove such
Telecom Equipment according to specifications required by Landlord.

 

42.9                           Removal.  Prior to the expiration or earlier
termination of the Term, Tenant will remove any and all Telecom Equipment
installed in the Premises or elsewhere in the Building by or on behalf of
Tenant,

 

36

--------------------------------------------------------------------------------


 

including all Connections, at Tenant’s sole cost; provided, however, that
Landlord will have the right, upon at written notice to Tenant given at least
ninety (90) days prior to the expiration of the Term, to require Tenant to
abandon and leave in place, without additional payment to Tenant or credit
against Rent, any and all Connections or selected components thereof, whether
located in the Premises or elsewhere in the Building, and to the extent Landlord
suffers or permits any such Connections or any other Telecom Equipment to remain
in the Premises, Tenant shall provide Landlord with the as-built plans required
by Section 42.5 above.  The terms and conditions of this Section 42.9 will
survive expiration or earlier termination of the Lease.

 

42.10                     No Third Party Beneficiaries. Notwithstanding any
provision of the preceding paragraphs to the contrary, the provisions of this
Lease, including this Article 42, may be enforced solely by Tenant and Landlord,
are not for the benefit of any other party (including any subtenant), and
specifically, but without limitation, no Telecom Provider will be deemed a third
party beneficiary of this Lease or this Article 42.

 

43.                               EXTENSION OPTION. 

 

43.1                           Extension Term;  Extension Exercise Date.  Tenant
shall have two (2) options to extend the Term of this Lease, each for an
additional period of five (5) years, which will commence, if at all, on the day
following the last day of the Term or the first Extension Term, as applicable
(each an “Extension Term”).  The option for each Extension Term may be exercised
by Tenant only by written notice given to Landlord not earlier than the date
which is fifteen (15) months prior and not later than the date which is twelve
(12) months prior to the expiration of the initial Term or the first Extensions
Term, as applicable (the “Extension Exercise Date”).  Except as stated below in
this Article 43, all of the terms and conditions of this Lease in effect
immediately prior to the commencement of an Extension Term shall equally pertain
in all respects to that Extension Term.

 

43.2                           Personal.  The option to extend granted to Tenant
in this Lease is personal to the original Tenant and any Permitted Transferee
and may be exercised only by the original Tenant or Permitted Transferee while
occupying the Premises who does so without the intent of thereafter assigning
this Lease or subletting the Premises or any portion thereof, and may not be
exercised or be assigned, voluntarily or involuntarily, by or to any person or
entity other than Tenant or Permitted Transferee.  The options to extend herein
granted to Tenant are not assignable separate and apart from this Lease, nor may
any option be separated from this Lease in any manner, either by reservation or
otherwise.

 

43.3                           Market Rental Value.  The Monthly Base Rent
during each Extension Term will be the Market Rental Value of the Premises (as
defined and determined pursuant to Section 43.5) for that period.

 

43.4                           Landlord’s Notice.  Landlord’s estimate of the
Market Rental Value will be designated by notice to Tenant (“Landlord’s Notice”)
pursuant and subject to Section 43.6 no later than five (5) months prior to
expiration of the period of the initial Term or first Extension Term, as
applicable.

 

43.5                           Method of Determination; Outside Agreement Date. 
The Market Rental Value of the Premises will be the market rent and all
additional charges and additional rent for the Premises determined as of the
date of Landlord’s Notice equal to the rental rates then being obtained by
landlords of comparable space in Carlsbad, California of the same approximate
age, quality, condition and level of amenities, as adjusted on account of
pertinent differences such as the heights of the floors in question, incentives
for initial occupancy such as free rent, existing lease takeover and assumption
costs, brokerage commissions and demolition and improvement costs (or the
inapplicability of such incentives in the case of renewals or extensions), size
of space, length of term and anticipated commencement date with respect to such
renewal and any other economic concessions.  If Landlord and Tenant fail to
reach agreement within thirty (30) days following Tenant’s receipt of Landlord’s
Notice (the “Outside Agreement Date”), then the Market Rental Value shall be
determined as set forth in Section 43.6 below.

 

43.6                           Submittal to Arbitration.  Each party shall make
a separate determination of the Market Rental Value within five (5) business
days after the Outside Agreement Date, concurrently exchange such determinations
and such determinations shall be submitted to arbitration in accordance with
this Section.  Landlord and Tenant shall each appoint one arbitrator who shall
by profession be a real estate broker who shall have been active over the five
(5) year period ending on the date of such appointment in the leasing of
comparable commercial projects in the Carlsbad, California area.  The
determination of the arbitrators shall be limited solely to the issue of

 

37

--------------------------------------------------------------------------------


 

whether Landlord’s or Tenant’s submitted Market Rental Value is the closest to
the actual Market Rental Value, as determined by the arbitrators taking into
account the requirements in this Article 43 (i.e., the arbitrators may only
select Landlord’s or Tenant’s determination and shall not be entitled to make a
compromise determination).  Each such arbitrator shall be appointed within
fifteen (15) business days after the applicable Outside Agreement Date.  The two
(2) arbitrators so appointed shall within five (5) days of the date of the
appointment of the last appointed arbitrator agree upon and appoint a third
arbitrator who shall be qualified under the same criteria set forth hereinabove
for qualification of the initial two (2) arbitrators.  The three (3) arbitrators
shall within five (5) days of the appointment of the third arbitrator reach a
decision as to whether the parties shall use Landlord’s or Tenant’s submitted
Market Rental Value and shall notify Landlord and Tenant thereof.  The decision
of the majority of the three (3) arbitrators shall be binding upon Landlord and
Tenant.  If either Landlord or Tenant fails to appoint an arbitrator within
fifteen (15) business days after the applicable Outside Agreement Date, the
arbitrator appointed by one of them shall reach a decision, notify Landlord and
Tenant thereof, and such arbitrator’s decision shall be binding upon Landlord
and Tenant.  If the two (2) arbitrators fail to agree upon and appoint a third
arbitrator, or both parties fail to appoint an arbitrator, then the appointment
of the third arbitrator or any arbitrator shall be dismissed and the Market
Rental Value to be decided shall be forthwith submitted to arbitration under the
provisions of the American Arbitration Association, but subject to the
instruction set forth in this Section 43.6.  The cost of the third arbitrator
shall be split equally by Landlord and Tenant, and Landlord and Tenant shall
each be responsible for the fees and costs of the arbitrator which it appoints. 
If the Monthly Base Rent shall not have been determined by the commencement date
of the Extension Term, then until it is determined, Tenant shall pay Monthly
Base Rent in effect at the end of the initial Term or the first Extension Term,
as applicable, and when the actual adjusted Monthly Base Rent is determined,
Tenant shall pay to Landlord any additional rent due for the months which have
elapsed in the Extension Term, or Landlord shall credit any excess payment for
the elapsed months to the next Monthly Base Rent becoming due.

 

43.7                           Effect of Default.  If Tenant is in default
beyond any applicable grace period when it may otherwise exercise the option,
then any attempt to exercise the option shall be null, void, and of no force or
effect.  If Tenant exercises the option and if Tenant is in default beyond any
applicable grace period at any time after exercise of the option or on the first
day for commencement of the Extension Term, then the exercise of the option by
Tenant shall be null, void, and of no force or effect.  No condition of the
Premises, including, without limitation, any alteration or improvement made by
Tenant, oral intention expressed by Tenant or detrimental reliance by Tenant on
any statement, act, or omission by Landlord shall vest any rights in Tenant for
exercise of the option set forth herein or to possess the Premises during any
period set for extension of the Term in such option, or stop Landlord from
eviction of Tenant after the end of the Term of this Lease then in effect, or
give rise to any equitable defense to such eviction.  Tenant hereby waives any
and all equitable remedies with respect to the option set forth herein unless
Tenant has complied in all respect with the written notice requirements set
forth herein. The sole and exclusive method for exercise of the option set forth
herein shall be delivery of the written notice called for herein by Tenant to
Landlord on a timely basis.  Landlord and Tenant hereby agree that time is of
the essence with respect to delivery of any notice of exercise by Tenant to
Landlord.  The date for delivery of any notice required or permitted in the
option set forth herein shall be determined by the provisions for delivery of
notice contained in this Lease.

 

 

[Remainder of Page Intentionally Blank; Signature Page Follows]

 

38

--------------------------------------------------------------------------------


 

[Signature Page to Lease Agreement dated September 1, 2005; 2200 Faraday Avenue,
Carlsbad, CA]

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.

 

TENANT:

LANDLORD:

 

 

DOT HILL SYSTEMS CORPORATION,
a Delaware corporation

EQUASTONE 2200 FARADAY, LLC,
a Delaware limited liability company

 

 

By:

/s/ James L. Lambert

 

By:

Equastone Faraday, LLC,

Name:

James L. Lambert

 

 

a Delaware limited liability company,

Its:

Chief Executive Officer

 

 

its Manager

 

 

By:

/s/ Preston S. Romm

 

 

By:

Equastone Manager, LLC,

Name:

Preston S. Romm

 

 

 

a Delaware limited liability

Its:

Chief Financial Officer

 

 

 

company, its Manager

 

 

 

 

By:

/s/ Chad M. Carpenter

 

 

 

Name:

Chad M. Carpenter

 

 

 

Its:

President and CEO

 

 

 

 

 

 

By:

/s/ Roger C. Simsiman

 

 

 

Name:

Roger C. Simsiman

 

 

 

Its:

Chief Operating Officer

 

 

39

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

PREMISES

 

 

[g164631kg03i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

PROJECT

 

 

[g164631kg03i002.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

TENANT IMPROVEMENT AGREEMENT

 

CONSTRUCTION BY TENANT

 

THIS TENANT IMPROVEMENT AGREEMENT (the “Work Letter Agreement”) forms a part of
the Lease Agreement (the “Lease”) made and entered into on September 1, 2005, by
and between EQUASTONE 2200 FARADAY, LLC, a Delaware limited liability company
(“Landlord”) and DOT HILL SYSTEMS CORPORATION, a Delaware corporation
(“Tenant”).  Terms which are used herein as defined terms but which are not
otherwise defined shall have the same meanings which are given to such terms in
the Lease. For the considerations set forth in the Lease and the mutual
covenants hereinafter contained, Landlord and Tenant covenant and agree as
follows:

 

SECTION 1

 

GENERAL CONSTRUCTION OF THE PREMISES

 

Landlord shall deliver the Building shell and core (i) of the Premises and
(ii) of the floor of the Building on which the Premises is located
(collectively, the “Base, Shell, and Core”) on or before the Entry Date set
forth in Section 2.4 of the Lease.  Landlord covenants to Tenant that, as of the
Entry Date:  (a) the roof of the Building shall be watertight and in good
condition, and the existing HVAC, plumbing and electrical systems of the Base,
Shell, and Core shall be in good working order; and (b) the Base, Shell, and
Core and the common areas of the Project shall comply with all applicable laws,
codes, ordinances and regulations, including the Americans with Disabilities
Act.  If the foregoing covenants are not true and correct as of the Entry Date,
Landlord shall correct such item(s) at Landlord’s own cost and not as an
Operating Expense nor as part of the T.I. Allowance within thirty (30) days
after Landlord receives notice of such defect from Tenant; provided, however,
that such notice shall be delivered to Landlord, if at all, within thirty (30)
days following the Entry Date, and if by the nature of such correction more than
thirty (30) days is required to effect such correction, Landlord shall not be in
default hereunder if such correction is commenced within such thirty (30) day
period and is diligently pursued to completion.  If Landlord has not performed
the replacement or repair of defective elements within the thirty (30) day
period provided for in this Section 1, above, then Tenant may provide Landlord
with an additional written notice stating that Tenant intends to perform such
work following an additional ten (10) day Landlord cure period, and if Landlord
does not commence such replacement or repair within such additional ten (10) day
period, Tenant shall have the right to replace or repair such defective element
and Tenant shall be entitled to prompt reimbursement by Landlord of Tenant’s
actual, reasonable costs in taking such action, including Tenant’s reasonable
out-of-pocket supervisory and administrative costs, provided that (i) Tenant
will pursue, to the extent Landlord’s cooperation is not required (or if
Landlord’s cooperation is required, then to the extent such cooperation is
provided), any applicable construction warranties and guaranties prior to
retaining any other contractor to perform such work, and (ii) if such
contractors are unwilling or are unable to perform, or timely perform, such
work, Tenant may utilize the services of any other qualified contractor which
normally and regularly performs similar work in first-class office buildings in
the Faraday Business Park.  Notwithstanding the foregoing, if Landlord disputes
an item in question, any reimbursement shall be subject to reconciliation
following the final determination of the disputed item.

 

SECTION 2

 

CONSTRUCTION DRAWINGS

 

2.1                                 Selection of Architect and Engineer. 
Tenant’s architect shall be Dan Pittman, and Tenant’s engineers shall be Michael
Wall Engineering (electrical engineer ) and Walsh Engineering (mechanical
engineering).  Landlord hereby approves such architect and engineers for the
design of the Tenant Improvements.  Notwithstanding the foregoing, Tenant may,
at its option, retain an architect or engineer other than those listed above,
subject to Landlord’s reasonable approval, which approval shall not be
unreasonably withheld.  All

 

--------------------------------------------------------------------------------


 

mechanical, electrical and plumbing engineering plans, specifications and
documents shall be prepared at Tenant’s cost, subject to reimbursement from the
T.I. Allowance.

 

2.2                                 Preliminary Construction Documents.  Tenant
shall prepare, at Tenant’s sole cost and expense, preliminary drafts of
construction drawings and specifications including complete sets of detailed
architectural, structural, mechanical, electrical and plumbing working drawings
(the “Preliminary Construction Documents”) for all Tenant Improvements desired
by Tenant in the Premises, including, without limitation, communications and
data cabling, roof-mounted antennae and/or satellite dishes, millwork,
cabinetry, woodwork, interior and exterior signage, and customized fixtures.
Tenant shall deliver the Preliminary Construction Documents to Landlord as such
documentation is prepared by Tenant’s architect, through the schematic, design
development and final construction drawings phases of the Preliminary
Construction Documents.  Landlord acknowledges that the Preliminary Construction
Documents may be delivered to Landlord in partial packages relating to certain
components of the Tenant Improvements to be installed in the Premises (a
“Subphase”); provided, however that Landlord shall not be required to approve
any partial package of Preliminary Construction Documents if such package does
not contain sufficient information to allow Landlord to approve the portion of
the Tenant Improvements identified in such partial package.  The Preliminary
Construction Documents shall (i) include architectural drawings and
specifications for Tenant’s partition layout, reflected ceiling, telephone and
electrical outlets, and finish schedule; and (ii) mechanical plans and
specifications where necessary for installation of the air-conditioning system
and ductwork and heating and electrical facilities.  Tenant’s architect and
engineer shall be responsible for designing the Tenant Improvements at Tenant’s
sole cost and expense, subject, however, to reimbursement of such costs and
expenses from the T.I. Allowance.

 

2.3                                 Landlord’s Approval.  The Preliminary
Construction Documents shall be subject to Landlord’s approval, which shall not
be unreasonably withheld, provided, however, that Landlord’s approval rights as
to the Preliminary Construction Documents shall be limited to a review of the
Preliminary Construction Documents to confirm that: (i) the Tenant Improvements
are reasonably compatible with (and not damaging to) the structural, mechanical,
electrical, plumbing and other systems of the Building, (ii) the Tenant
Improvements do not materially adversely impact (in Landlord’s reasonable
judgment) either the exterior appearance or operations of the Building or the
appearance or operations of the public areas of the Building and (iii) the
Tenant Improvements comply with all any law, statute, ordinance, order, rule,
regulation or requirement of any governmental or quasi-governmental authority
(collectively, “Legal Requirements”).  Within ten (10) Business Days after
delivery of a complete set of the Preliminary Construction Documents for any
Subphase to Landlord, Landlord shall either approve such Preliminary
Construction Documents or notify Tenant of the specific item(s) of such
Preliminary Construction Documents of which Landlord disapproves and a detailed
description of the reason(s) for such disapproval.  If Landlord disapproves any
of the Preliminary Construction Documents for any Subphase, within ten
(10) business days after receipt of Landlord’s disapproval notice, Tenant shall
revise and resubmit same to Landlord for approval, which approval shall not be
unreasonably withheld (the “Revised Construction Documents”). If Landlord does
not respond to the Preliminary Construction Documents or the Revised
Construction Documents within ten (10) Business Days after receipt of same, such
drawings shall be deemed approved as most recently submitted. The above process
shall be repeated until such time as Landlord has approved or is deemed to have
approved the Revised Construction Documents. Both parties agree to use their
best efforts to conclude final preparation and approval of the Revised
Construction Documents for each Subphase within thirty (30) days after the date
on which the Preliminary Construction documents for such Subphase are initially
submitted by Tenant to Landlord.

 

2.4                                 Final Construction Documents and Other
Information.  The Preliminary Construction Documents or the Revised Construction
Documents, as approved (or deemed approved) by Landlord, are hereinafter
referred to as the “Final Construction Documents.” Tenant may request changes to
the Final Construction Documents.  Any changes shall be subject to Landlord’s
approval, to the extent Landlord’s approval was originally required with respect
thereto pursuant to this Section 2.4.  Upon approval (or deemed approval) of the
Preliminary Construction Documents or the Revised Construction Documents for any
Subphase, Landlord shall not be entitled to subsequently disapprove any changes
therein unless such changes results in a material change to, material deviation
or material addition to the Tenant Improvements identified in the Preliminary
Construction Documents and/or the Revised Construction Documents previously
approved or deemed approved by Landlord.  Additionally, Tenant shall submit to
Landlord in writing the following information at least seven (7) days prior to
the commencement of construction of the Tenant Improvements:

 

--------------------------------------------------------------------------------


 

(i)                                     The name and address of Tenant’s General
Contractor if other than White Construction (who is hereby approved by Landlord
as the General Contractor) and the names of the plumbing, mechanical and
electrical subcontractors, if any, which General Contractor intends to engage in
the construction of the Tenant Improvements.  All such subcontractors shall be
subject to Landlord’s reasonable prior written approval;

 

(ii)                                  The actual commencement date of
construction and estimated date of completion of Tenant’s Work (as defined
below); and

 

(iii)                               Evidence of insurance required under
Section 2.7 of this Work Letter Agreement.

 

If Landlord requires the purchase of payment or performance bonds in connection
with the construction of the Tenant Improvements, Landlord will pay the costs
associated therewith and will not charge any portion of such costs to Tenant or
against the Improvement Allowance.

 

2.5                                 Tenant’s Covenants.  Tenant, at its sole
cost and expense, shall perform all work required to complete the Tenant
Improvements substantially in accordance with the Final Construction Documents
(the “Tenant’s Work”) to a finished condition ready for the conduct of
business.  All of the Tenant’s Work shall comply in all material respects with
applicable federal, state, county municipal statutes, ordinances, regulations,
laws, codes and requirements. Landlord’s review and approval of the Final
Construction Documents shall not render Landlord liable to Tenant for any
defects therein, or constitute a representation or warranty by Landlord that the
Tenant Improvements as described in the Final Construction Documents are in
compliance with all Legal Requirements or will be suitable for Tenant’s use.
Tenant shall be solely responsible for ensuring that the Tenant Improvements as
set forth in the Final Construction Documents comply with all Legal Requirements
and are suitable for Tenant’s use. All required building and other permits in
connection with the construction and completion of the Tenant Improvements shall
be obtained and paid for by Tenant.

 

2.6                                 Landlord’s Covenants.  Tenant and Tenant’s
General Contractor, at the expense of Tenant or Tenant’s General Contractor,
shall be allowed to utilize power, water and other existing utility facilities
as necessary and required in connection with the Tenant’s Work in the Premises. 
Landlord shall repair any damage to the Building caused by Tenant or Tenant’s
General Contractor which has a material adverse effect on the structural or
watertight integrity, or the physical appearance, of the Building, which repairs
shall be at the sole cost and expense of Tenant (to the extent not covered by
any insurance maintained by Landlord as an Expense subject to reimbursement by
Tenant during Tenant’s construction of the Tenant Improvements) and Tenant
agrees to pay to Landlord within thirty (30) days following presentation of a
statement therefor all costs incurred by Landlord in connection with any such
repairs.

 

2.7                                 Insurance.  Tenant shall provide, or shall
cause Tenant’s General Contractor to provide, insurance with companies
authorized to do business in the State of California which satisfy the
requirements of Section 9.5 of the Lease, which include a waiver of subrogation
in favor of Landlord as provided in Article 13 of the Lease, and shall insure
Landlord, Landlord’s mortgagee and property manager and Tenant, as their
respective interests may appear, and shall also provide insurance during the
course of construction with respect to the following:

 

2.7.1                        Liability Insurance.  Liability insurance as
required by Section 12.3.2 of the Lease shall be in an aggregate amount, which
may include umbrellas, of not less than $3,000,000, and shall name Landlord and
Landlord’s mortgagee and property manager as additional insureds;

 

2.7.2                        Worker’s Compensation Insurance.  Worker’s
Compensation insurance as required by Section 12.3.1 of the Lease, covering all
persons employed in connection with the Tenant’s Work and with respect to whom
death or bodily injury claims could be asserted against Landlord; and

 

2.7.3                        Automobile Liability coverage.  Automobile
Liability coverage with bodily injury limits of at least $1,000,000.00 per
accident.

 

--------------------------------------------------------------------------------


 

2.8                                 Indemnification.  EXCEPT TO THE EXTENT SUCH
COSTS, LOSSES, LIABILITIES OR ACTIONS RESULT FROM LANDLORD’S GROSS NEGLIGENCE
AND/OR WILLFUL MISCONDUCT, TENANT SHALL INDEMNIFY AND HOLD LANDLORD HARMLESS
FROM AND AGAINST ALL COSTS (INCLUDING REASONABLE ATTORNEY’S FEES AND COSTS OF
SUIT), LOSSES, LIABILITIES OR CAUSES OF ACTION ARISING OUT OF OR RELATING TO
TENANT’S CONSTRUCTION OF THE TENANT IMPROVEMENTS, INCLUDING, BUT NOT LIMITED TO,
ANY MECHANIC’S OR MATERIALMEN’S LIENS ASSERTED IN CONNECTION THEREWITH.

 

2.9                                 Project Schedule.  The schedule of the
design, construction, and completion of the Tenant’s Work shall be governed by
the Work Letter Agreement and the Project Schedule attached as Schedule 1 (the
“Project Schedule”).  Each party shall perform its obligations in accordance
with the Project Schedule, subject to the Force Majeure provisions of
Section 37.10 of the Lease.

 

2.10                           Cooperation.  During the entire course of the
construction process, Tenant and Landlord each shall respond to requests for
information or decisions with reasonable dispatch.  Without limiting the
foregoing, each party shall cooperate with the other to facilitate and expedite
the efficient design and construction of the Tenant Improvements.  Tenant agrees
to take all action necessary to cause the Tenant’s General Contractor to
construction the Tenant Improvements in a good and workmanlike manner in
accordance with the Final Construction Documents and with all any law, statute,
ordinance, order, rule, regulation or requirement of any governmental or
quasi-governmental authority (collectively, “Legal Requirements”).

 

2.11                           Landlord Delays.  If completion of construction
of the Tenant Improvements or delivery of possession of the Leased Premises is
delayed by a Landlord Delay, the Commencement Date shall be extended by each day
that there is a Landlord Delay on a day-for-day basis.  A “Landlord Delay” means
delay in Substantial Completion of the Tenant Improvements to the extent solely
attributable to:  (a) Landlord’s failure to comply with its obligations under
the Project Schedule in a timely manner; or (b) Landlord’s failure to respond
within five (5) business days to any Tenant or Contractor request for
information or decision reasonably required in connection with the construction
of the Tenant Improvements pursuant to the Final Construction Documents
initially approved by Landlord and not provided for on the Project Schedule or
in this Work Letter Agreement, unless Landlord’s failure to respond is due to
delay in obtaining the opinion or advice of any applicable design professional
or the approval of Landlord’s construction lender, in which case the period
allowed for Landlord’s response shall be extended accordingly.

 

2.12                           Substantial Completion.  Within ten (10) days
after Substantial Completion (as defined below) of the Tenant Improvements,
Landlord and Tenant shall acknowledge in writing that the Tenant Improvements
were constructed in accordance with the “as built” plans provided by Tenant (or
indicate any known discrepancies).  “Substantial Completion” means that
construction has been sufficiently completed such that the Premises can be
occupied and used to conduct Tenant’s business without material interference.

 

SECTION 3

 

TENANT IMPROVEMENT ALLOWANCE

 

3.1                                 Allocation of Costs.  Tenant shall be
entitled to a one-time tenant improvement allowance (the “T.I. Allowance”) in
the amount of up to, but not exceeding Twenty Two Dollars ($22.00) per usable
square foot of the Premises, for the costs relating to the initial design and
construction of Tenant’s improvements which are permanently affixed to the
Premises (the “Tenant Improvements”), including the cost of all labor and
materials for the construction and installation of the Tenant Improvements; the
cost of all permits, licenses, and fees; all amounts paid to Tenant’s
contractors under and pursuant to contracts for the construction and
installation of the Tenant Improvements; all architectural, engineering, space
planning, and other consultant’s fees; all amounts paid for mechanical drawings,
plans, specifications, shop drawings, designs, and layouts, a construction
management fee to Landlord in the amount of Seventeen Thousand Five Hundred
Dollars ($17,500.00) and reasonable incidental costs related to the foregoing. 
In no event shall Landlord be obligated to make disbursements to Tenant for the
cost of the Tenant Improvements pursuant to this Tenant Work Letter in a total
amount which exceeds the T.I. Allowance.  Within ten (10) business days after
Tenant delivers to Landlord written notice requesting payment from Landlord for
one-half of the actual costs to construct the structural elements of the
demising wall (i.e., the demising wall studs)

 

--------------------------------------------------------------------------------


 

separating the Premises from the remainder of the first floor (which costs shall
expressly not include, without limitation, dry walling cost, finish cost, or
costs related to the installation of electrical systems, unless required by
code) (the “Demising Wall Costs”) and a detailed line item budget for the such
actual costs, Landlord agrees that it shall reimburse Tenant for one-half of the
Demising Wall Costs.

 

3.2                                 Tenant Cost Proposal; Excess Costs.  After
the Final Construction Documents are approved and signed by Landlord and Tenant,
Tenant shall provide Tenant with the “Cost Proposal.”  For purposes of this
Tenant Work Letter, the “Cost Proposal” shall consist of (i) the GMP bid from
the General Contractor, and (ii) as nearly as possible, the cost of all Tenant
Improvements to be constructed by Tenant.  As part of the Cost Proposal, Tenant
and shall identify the amount (the “Over-Allowance Amount”) equal to the
difference between (i) the amount of the Cost Proposal and (ii) the amount of
the remaining T.I. Allowance as of the date of delivery of the Cost Proposal . 
Unless Tenant elects to provide a completion bond to Landlord for the completion
of the Tenant Improvements, the Over-Allowance Amount shall be delivered to
Landlord prior to commencement of construction of the Tenant Improvements.  In
the event that any revisions, changes, or substitutions shall be made to the
Final Construction Documents or the Tenant Improvements, any additional costs
which arise in connection with such revisions, changes or substitutions or any
other additional costs shall be paid by Tenant to Landlord immediately upon
Landlord’s request as an addition to the Over-Allowance Amount.  In addition, if
the Final Construction Documents or any amendment thereof or supplement thereto
shall require alterations in the Base, Shell and Core (as contrasted with the
Tenant Improvements), and if Landlord in its sole and exclusive discretion
agrees to any such alterations, and notifies Tenant of the need and cost for
such alterations, then Tenant shall pay the cost of such required changes upon
receipt of bills therefor.  The Over-Allowance Amount shall reflect the
reduction of the remaining T.I. Allowance by previous payments made by Landlord
and the amount of the Landlord’s supervision fee set forth in Section 3.1 above.

 

3.3                                 Disbursement of T.I. Allowance.  The Tenant
Improvements will be constructed in accordance with the Final Construction
Documents.  Landlord will disburse the T.I. Allowance following disbursement of
the Over-Allowance Amount funds, if deposited by Tenant with Landlord, or if not
deposited after Tenant provides Landlord with evidence that such amount has been
expended by Tenant.  Landlord shall have no obligation to disburse any portion
of the T.I. Allowance after the Commencement Date.  After the T.I. Allowance has
been exhausted, Landlord shall have no further obligation to expend Landlord’s
funds on Tenant Improvements.  Landlord shall perform the services of fund
control with respect to the construction costs and shall disburse the costs of
the Tenant Improvements monthly upon Landlord’s receipt of a certified invoice
from Tenant’s contractor for such costs.  When all the Tenant Improvements are
substantially complete, if the cost of the Tenant Improvements is less than the
sum of the T.I. Allowance plus Over-Allowance Amount deposited by Tenant with
Landlord, then Landlord shall refund to Tenant the amount by which the actual
Tenant Improvement costs exceeds the amount expended by Landlord from the fund
control.  All items of Tenant Improvements shall be the property of Tenant
during the Term of this Lease and shall remain on the Premises at all times
during the Term of this Lease, except as otherwise provided in the Lease and
upon termination shall become the property of Landlord; provided, however, that
Tenant shall replace or dispose of (after giving Landlord a reasonable
opportunity to remove such improvements from the Premises) any such improvements
which become obsolete for Tenant’s business operations, or which become
inoperable or inefficient due to normal wear and tear.

 

3.4                                 Landlord Audit Right.  At Landlord’s
request, Tenant shall deliver to Landlord a detailed statement of the costs of
construction of the Tenant Improvements within thirty (30) days after the
Substantial Completion of the tenant Improvements.  Upon request, Tenant shall
furnish to Landlord any further information, documents or materials related to
the work or the cost thereof in Tenant’s possession or control.  Tenant shall
maintain records of all costs of construction of the Tenant Improvements. 
Landlord shall have the right to inspect all such records upon reasonable prior
notice within thirty (30) business days after Tenant’s statement is received. 
Tenant shall cooperate in good faith with Landlord and the Landlord’s accountant
to provide the information upon which the Landlord’s certification of the costs
of construction is to be based.  If such certification of the actual costs of
construction of the Tenant Improvements discloses that such costs of
construction were overstated, such overstated amount shall be promptly refunded
to Landlord, and if overstated by more than five percent (5%), then Landlord’s
reasonable out-of-pocket costs for the performance of the review of Tenant’s
books and records shall be paid for by Tenant.

 

--------------------------------------------------------------------------------


 

3.5                                 Unused Allowances.  In the event Tenant does
not utilize all of the T.I Allowance or the Relocation Allowance, such amounts
shall be forfeited by Tenant without any reduction or credit against Tenant’s
Lease payment obligations.

 

SECTION 4

 

MISCELLANEOUS

 


4.1                                 REPRESENTATIVES.  LANDLORD HEREBY APPOINTS
ROGER SIMSIMAN OF EQUUS REALTY ADVISORS, INC. (“LANDLORD’S REPRESENTATIVE”) TO
ACT AS THE LANDLORD’S REPRESENTATIVE IN ALL MATTERS COVERED BY THIS AGREEMENT.
 TENANT HEREBY APPOINTS KIRT GILLILAND OF IRVING HUGHES (“TENANT’S
REPRESENTATIVE”) TO ACT AS TENANT’S REPRESENTATIVE IN ALL MATTERS COVERED BY
THIS AGREEMENT. ALL INQUIRIES, REQUESTS, INSTRUCTIONS, AUTHORIZATIONS AND OTHER
COMMUNICATIONS WITH RESPECT TO THE MATTERS COVERED BY THIS AGREEMENT WILL BE
MADE TO LANDLORD’S REPRESENTATIVE OR TENANT’S REPRESENTATIVE, AS THE CASE MAY
BE. EITHER PARTY MAY CHANGE ITS REPRESENTATIVE UNDER THIS AGREEMENT AT ANY TIME
BY GIVING TEN (10) DAYS WRITTEN NOTICE TO THE OTHER PARTY DELIVERED IN
ACCORDANCE WITH THE NOTICE PROVISIONS OF THE LEASE..


 

4.2                                 Contractor’s Warranties and Guaranties. 
Tenant hereby assigns to Landlord all warranties and guaranties by General
Contractor relating to the Tenant Improvements and shall cause Landlord to be
named a third-party beneficiary under the construction agreement with the
General Contractor, and Tenant hereby waives all claims against Landlord
relating to, or arising out of the construction of, the Tenant Improvements.

 

4.3                                 Tenant’s Covenants.  Tenant hereby
indemnifies Landlord for any loss, claims, damages or delays arising from the
actions of Architect or General Contractor, and their respective employees,
agents, vendors and sub-contractors, on the Premises or in the Building.  Within
ten (10) days after completion of construction of the Tenant Improvements,
Tenant shall cause Contractor and Architect to cause a Notice of Completion to
be recorded in the office of the County Recorder of the San Diego County in
accordance with Section 3093 of the Civil Code of the State of California or any
successor statute and furnish a copy thereof to Landlord upon recordation,
failing which, Landlord may itself execute and file the same on behalf of Tenant
as Tenant’s agent for such purpose.  In addition, immediately after the
Substantial Completion of the Premises, Tenant shall have prepared and delivered
to the Building a copy of the “as built” plans and specifications (including all
working drawings) for the Tenant Improvements.

 

4.4                                 Meetings.  Tenant’s and Landlord’s
Representatives shall hold regular meetings at a reasonable time (but in no
event to be required more often than weekly), with the Architect and the General
Contractor regarding the progress of construction of the Tenant Improvements,
which meetings shall be held at a location designated by Tenant on the Project
site, or as otherwise mutually agreed by Landlord and Tenant, and Landlord
and/or its agents shall receive prior notice of, and shall have the right to
attend, all such meetings.  In addition, minutes shall be taken at all such
meetings, a copy of which minutes shall be promptly delivered to Landlord.  One
such meeting each month shall include the review of General Contractor’s current
request for payment.

 

4.5                                 Labor Harmony.  Tenant shall not use (and
upon notice from Landlord shall cease using) contractors, services, workmen,
labor, materials or equipment that, in Landlord’s reasonable judgment, would
disturb labor harmony with the workforce or trades engaged in performing other
work, labor or services in or about the Building or the Project common areas.

 

4.6                                 Time of the Essence in This Tenant Work
Letter.  Unless otherwise indicated, all references herein to a “number of days”
shall mean and refer to calendar days.

 

4.7                                 Tenant’s Lease Default.  Notwithstanding any
provision to the contrary contained in this Lease, if an event of an economic
default as described in the Lease, or an economic default by Tenant under this
Tenant Work Letter, has occurred at any time on or before the Substantial
Completion of the Premises, then (i) in addition to all other rights and
remedies granted to Landlord pursuant to the Lease, Landlord shall have the
right to withhold payment of all or any portion of the T.I. Allowance and/or
Landlord may cause the General Contractor to cease the construction of the
Tenant Improvements (in which case, Tenant shall be responsible for any delay in
the Substantial

 

--------------------------------------------------------------------------------


 

Completion of the Premises caused by such work stoppage and such stoppage shall
not be a Landlord Delay), and (ii) all other obligations of Landlord under the
terms of this Tenant Work Letter shall be forgiven until such time as such
default is cured pursuant to the terms of the Lease.

 

IN WITNESS WHEREOF, the parties hereto have executed this Work Letter Areement
to be effective as of the Effective Date of the Lease.

 

TENANT:

LANDLORD:

 

 

DOT HILL SYSTEMS CORPORATION,
a Delaware corporation

EQUASTONE 2200 FARADAY, LLC,
A Delaware limited liability company

 

 

By:

/s/ James L. Lambert

 

By:

Equastone Faraday, LLC,

Name:

James L. Lambert

 

 

a Delaware limited liability company,

Its:

Chief Executive Officer

 

 

its Manager

 

 

By:

/s/ Preston S. Romm

 

 

By:

Equastone Manager, LLC,

Name:

Preston S. Romm

 

 

 

a Delaware limited liability

Its:

Chief Financial Officer

 

 

 

company, its Manager

 

 

 

 

By:

/s/ Chad M. Carpenter

 

 

 

Name:

Chad M. Carpenter

 

 

 

Its:

President and CEO

 

 

 

 

 

 

By:

/s/ Roger C. Simsiman

 

 

 

Name:

Roger C. Simsiman

 

 

 

Its:

Chief Operating Officer

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PROJECT SCHEDULE

 

1.                                       Tenant agrees that Landlord (and its
contractor, as appropriate) may participate in periodic project meetings with
Tenant’s representatives and the architect as the Plans are developed in order
to keep informed with respect to progress of the design and to contribute
information in aid of the design.

 

2.                                       Tenant shall provide Landlord with a
final set (including final mechanical, electrical and plumbing plans) of
Preliminary Construction Documents on or before forty-five (45) days after
Landlord and Tenant execute this Lease.  Landlord shall approve or disapprove
the Preliminary Construction Documents within ten (10) business days after
receipt.  If Landlord disapproves of the Preliminary Construction Documents,
Landlord shall specify the matters to which it objects.

 

3.                                       Tenant shall submit an application to
the City of Carlsbad for a building permit within five (5) days after Tenant’s
receipt of Final Construction Documents approved by both parties.

 

4.                                       Tenant shall commence construction of
the Tenant Improvements within ten (10) days after the City of Carlsbad issues
the building permit.

 

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

COMMENCEMENT DATE MEMORANDUM

 

THIS MEMORANDUM, made as of                        , 20   , by and between
EQUASTONE 2200 FARADAY, LLC (herein called “Landlord”), and DOT HILL SYSTEMS
CORPORATION (herein called “Tenant”).

 

Recitals:

 

A.                                   Landlord and Tenant are parties to that
certain Lease, dated for reference September 1, 2005 (the “Lease”) for certain
premises (the “Premises”) consisting of approximately 58,452 square feet at the
building located at 2200 Faraday Avenue, Carlsbad, California.

 

B.                                     Tenant is in possession of the Premises
and the Term of the Lease has commenced.

 

C.                                     Landlord and Tenant desire to enter into
this Memorandum confirming the Commencement Date, the Expiration Date and other
matters under the Lease.

 

NOW, THEREFORE, Landlord and Tenant agree as follows:

 

1.                                       The actual Commencement Date is
                                 .

 

2.                                       The actual Expiration Date is
                                 .

 

3.                                       Capitalized terms not defined herein
shall have the same meaning as set forth in the Lease.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written. **

 

TENANT:

LANDLORD:

 

 

DOT HILL SYSTEMS CORPORATION,
a Delaware corporation

EQUASTONE 2200 FARADAY, LLC,
a Delaware limited liability company

 

 

By:

 

 

By:

Equastone Faraday, LLC,

Name:

 

 

 

a Delaware limited liability company,

Its:

 

 

 

its Manager

 

 

By:

 

 

 

By:

Equastone Manager, LLC,

Name:

 

 

 

a Delaware limited liability

Its:

 

 

 

company, its Manager

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

RULES AND REGULATIONS

 

1.                                       No sign, placard, picture,
advertisement, name or notice (collectively referred to as “Signs”) shall be
installed or displayed on any part of the outside of the Building without the
prior written consent of the Landlord which consent shall be in Landlord’s sole
discretion.  All signs or lettering on doors shall conform to Landlord’s sign
criteria for the Building.  All approved Signs shall be printed, painted,
affixed or inscribed at Tenant’s expense by a person or vendor approved by
Landlord and shall be removed by Tenant at Tenant’s expense upon vacating the
Premises. Landlord shall have the right to remove any Sign installed or
displayed in violation of this rule at Tenant’s expense and without notice.

 

2.                                       If Landlord objects in writing to any
curtains, blinds, shades or screens attached to or hung in or used in connection
with any window or door of the Premises or Building, Tenant shall immediately
discontinue such use.  No awning shall be permitted on any part of the
Premises.  Tenant shall not place anything or allow anything to be placed
against or near any glass partitions or doors or windows which may appear
unsightly, in the opinion of Landlord, from outside the Premises.

 

3.                                       Tenant shall not alter any lock or
other access device or install a new or additional lock or access device or bolt
on any door of its Premises without the prior written consent of Landlord. 
Tenant, upon the termination of its tenancy, shall deliver to Landlord the keys
or other means of access to all doors.

 

4.                                       If Tenant requires telephone, data,
burglar alarm or similar service, the cost of purchasing, installing and
maintaining such service shall be borne solely by Tenant.  No boring or cutting
for wires will be allowed without the prior written consent of Landlord. 
Landlord shall direct electricians as to where and how telephone, data, and
electrical wires are to be introduced or installed.  The location of burglar
alarms, telephones, call boxes or other office equipment affixed to the Premises
shall be subject to the prior written approval of Landlord.

 

5.                                       Tenant shall not place a load upon any
floor of its Premises, including mezzanine area, if any, which exceeds the load
per square foot that such floor was designed to carry and that is allowed by
law. Heavy objects shall stand on such platforms as determined by Landlord to be
necessary to properly distribute the weight. Landlord will not be responsible
for loss of or damage to any such equipment or other property from any cause,
and all damage done to the Building by maintaining or moving such equipment or
other property shall be repaired at the expense of Tenant.

 

6.                                       Tenant shall not install any radio or
television antenna, satellite dish, loudspeaker or other device on the roof or
exterior walls of the Building or in any other area of the Project without
Landlord’s prior written consent which consent shall be in Landlord’s sole
discretion.

 

7.                                       Tenant shall not mark, drive nails,
screw or drill into the partitions, woodwork, plaster or drywall (except for
pictures and general office uses) or in any way deface the Premises or any part
thereof.  Tenant shall not affix any floor covering to the floor of the Premises
or paint or seal any floors in any manner except as approved by Landlord. 
Tenant shall repair any damage resulting from noncompliance with this rule.

 

8.                                       No cooking shall be done or permitted
on the Premises, except that Underwriters’ Laboratory approved microwave ovens
or equipment for brewing coffee, tea, hot chocolate and similar beverages shall
be permitted, provided that such equipment and use is in accordance with all
applicable federal, state and city laws, codes, ordinances, rules and
regulations.

 

9.                                       Tenant shall not use any hand trucks
except those equipped with the rubber tires and side guards, and may use such
other material-handling equipment as Landlord may approve.  Tenant shall not
bring any other

 

--------------------------------------------------------------------------------


 

vehicles of any kind into the Building. Forklifts which operate on asphalt areas
shall only use tires that do not damage the asphalt.

 

10.                                 Tenant shall not use the name of the
Building or the Project or any photograph or other likeness of the Building or
the Project in connection with or in promoting or advertising Tenant’s business
except that Tenant may include the Building or the Project name in Tenant’s
address. Landlord shall have the right, exercisable without notice and without
liability to any tenant, to change the name and address of the Building or the
Project.

 

11.                                 All trash and refuse shall be contained in
suitable receptacles at locations approved by Landlord. Tenant shall not place
in the trash receptacles any personal trash or material that cannot be disposed
of in the ordinary and customary manner of removing such trash without violation
of any law or ordinance governing such disposal.

 

12.                                 Tenant shall comply with all safety, fire
protection and evacuation procedures and regulations established by Landlord or
any governing authority.

 

13.                                 Tenant assumes all responsibility for
securing and protecting its Premises and its contents including keeping doors
locked and other means of entry to the Premises closed.

 

14.                                 Tenant shall not use any method of heating
or air conditioning other than that supplied by Landlord without Landlord’s
prior written consent.

 

15.                                 No person shall go on the roof without
Landlord’s permission.

 

16.                                 Tenant shall not permit any animals, other
than seeing-eye dogs, to be brought or kept in or about the Premises or any
common area of the property.

 

17.                                 Tenant shall not permit any motor vehicles
to be washed or mechanical work or maintenance of motor vehicles to be performed
on any portion of the Premises or parking lot.

 

18.                                 These Rules and Regulations are in addition
to, and shall not be construed to in any way modify or amend, in whole or in
part, the terms, covenants, agreements and conditions of any lease of any
premises in the Building or the Project.  Landlord may waive any one or more of
these Rules and Regulations for the benefit of any tenant or tenants, and any
such waiver by Landlord shall not be construed as a waiver of such Rules and
Regulations for any or all tenants.

 

19.                                 Landlord reserves the right to make such
other and reasonable rules and regulations as in its judgment may from time to
time be needed for safety and security, for care and cleanliness of the Building
and the Project and for the preservation of good order in and about the Building
and the Project.  Tenant agrees to abide by all such rules and regulations
herein stated and any additional rules and regulations which are adopted. 
Tenant shall be responsible for the observance of all of the foregoing rules by
Tenant’s employees, agents, clients, customers, invitees and guests.

 

20.                                 Any toilet rooms, toilets, urinals, wash
bowls and other apparatus shall not be used for any purpose other than that for
which they were constructed and no foreign substance of any kind whatsoever
shall be thrown into them.  The expense of any breakage, stoppage or damage
resulting from the violation of this rule shall be borne by the Tenant who, or
whose employees or invitees, shall have caused it.

 

21.                                 Tenant shall not permit smoking or carrying
of lighted cigarettes or cigars in areas reasonably designated by Landlord or
any applicable governmental agencies as non-smoking areas.

 

22.                                 Any directory of the Building or the
Project, if provided, will be exclusively for the display of the name and
location of tenants only and Landlord reserves the right to charge for the use
thereof and to exclude any other names.

 

--------------------------------------------------------------------------------


 

23.                                 Canvassing, soliciting, distribution of
handbills or any other written material in the Building or the Project is
prohibited and each tenant shall cooperate to prevent the same. No tenant shall
solicit business from other tenants or permit the sale of any goods or
merchandise in the Building or the Project without the written consent of
Landlord.

 

24.                                 Any equipment belonging to Tenant which
causes noise or vibration that may be transmitted to the structure of the
Building or to any space therein to such a degree as to be objectionable to
Landlord or to any tenants in the Building or the Project shall be placed and
maintained by Tenant, at Tenant’s expense, on vibration eliminators or other
devices sufficient to eliminate the noise or vibration.

 

25.                                 Driveways, sidewalks, halls, passages,
exits, entrances and stairways (“Access Areas”) shall not be obstructed by
tenants or used by tenants for any purpose other than for ingress to and egress
from their respective premises. Access areas are not for the use of the general
public and Landlord shall in all cases retain the right to control and prevent
access thereto by all persons whose presence, in the judgment of Landlord, shall
be prejudicial to the safety, character, reputation and interests of the
Building, the Project or its tenants.

 

26.                                 Landlord reserves the right to designate the
use of parking areas and spaces.  Tenant shall not park in visitor, reserved, or
unauthorized parking areas. Tenant and Tenant’s guests shall park between
designated parking lines only and shall not park motor vehicles in those areas
designated by Landlord for loading and unloading. Vehicles in violation of the
above shall be subject to being towed at the vehicle owner’s expense. Vehicles
parked overnight without prior written consent of the Landlord shall be deemed
abandoned and shall be subject to being towed at vehicle owner’s expense. Tenant
will from time to time, upon the request of Landlord, supply Landlord with a
list of license plate numbers of vehicles owned or operated by its employees or
agents.

 

27.                                 No trucks, tractors or similar vehicles can
be parked anywhere other than in Tenant’s own truck dock area. Tractor-trailers
which must be unhooked or parked with dolly wheels beyond the concrete loading
areas must use steel plates or wood blocks under the dolly wheels to prevent
damage to the asphalt paving surfaces. No parking or storing of such trailers
will be permitted in the parking areas or on streets adjacent thereto.

 

28.                                 During periods of loading and unloading,
Tenant shall not unreasonably interfere with traffic flow and loading and
unloading areas of other tenants.  All products, materials or goods must be
stored within the Tenant’s Premises and not in any exterior areas, including,
but not limited to, exterior dock platforms, against the exterior of the
Building, parking areas and driveway areas. Tenant agrees to keep the exterior
of the Premises clean and free of nails, wood, pallets, packing materials,
barrels and any other debris produced from their operation.

 

29.                                 Tenant shall comply with all documents,
instruments and covenants recorded against the Project at any time.

 

30.                                 Subject to compliance with the rules and
regulations set forth below so long as the Lease to which this Exhibit is
attached remains in effect, Tenant or persons designated by Tenant shall be
entitled to non-exclusive use of One Hundred Seventy Five (175) unreserved
surface parking areas located at the Project.  All persons utilizing the Project
parking facilities shall comply with the rules and regulations set forth below. 
Landlord reserves the right to modify and/or adopt such other reasonable and
non-discriminatory rules and regulations for the Project parking as it deems
necessary.  Landlord may refuse to permit any person who violates the rules and
regulations to park in the Project parking facilities.  Any violation of this
Parking Agreement shall subject the violator’s car to removal from the Project
parking facilities at the violator’s expense.

 

(a)                                  Cars must be parked entirely within the
stall lines painted on the floor.

 

(b)                                 All directional signs and arrows must be
observed.

 

(c)                                  The speed limit shall be 5 miles per hour.

 

(d)                                 Parking is prohibited:

 

--------------------------------------------------------------------------------


 

(1)                                  In areas not striped for parking;

 

(2)                                  In fire lanes;

 

(3)                                  Where “no parking” signs are posted;

 

(4)                                  In cross-hatched areas; and

 

(5)                                  In such other areas as may be designated by
Landlord.

 

(e)                                  Every parker is required to park and lock
his or her own car.  All responsibility for theft and/or damage to cars, other
personal property or persons is assumed by the parker.

 

(f)                                    No more than one vehicle may be parked in
any one parking space.   Washing, waxing, cleaning or servicing of any vehicle
by a parker and/or his agents is prohibited.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

TELECOMMUNICATIONS RULES

 

These Telecommunications Rules apply to Tenant’s use of the Building outside of
the Premises, including, without limitation, the telecommunications closets
(each, a “TC”) on each floor of the Building.  Any questions about what is
allowed in the Building should be directed to Landlord’s property manager.

 

A.                                    WRITTEN AGREEMENT REQUIRED.

 

1.                                       Tenant will be required to secure
Landlord’s property manager’s approval in writing before installing any cable or
wire outside the Premises.

 

2.                                       Before any new installations are
commenced, even if Tenant has existing facilities in the Building, either Tenant
or Tenant’s telecommunications provider must execute the Telecommunications
License Agreement in the form attached to the Lease as Exhibit I.  Wires or
cable installed without such agreement are subject to removal by Landlord’s
property manager, at Tenant’s sole cost.

 

3.                                       Neither Landlord, its property manager
nor any of their respective employees, contractors or agents will be responsible
for any damage or theft to Tenant equipment.

 

B.                                    INSTALLATION AND OTHER WORK.

 

1.                                       Tenant shall give Landlord’s property
manager prior notice, in writing or by email, of all times that Tenant will work
in or will have work done in the TC or outside the Premises.  Such notice shall
include the purpose and detail of the work to be done, as well as the day and
time the work will be performed.

 

2.                                       All welding and/or core drilling or
installation of equipment on the roof must be approved by Landlord’s property
manager in writing prior to any of the work being started.  Landlord’s property
manager will require drawing(s) and detailed information on any welding and/or
core drilling or installation of equipment on the roof.  Landlord’s property
manager requires a minimum of one (1) week for this review process.  All floors
requiring core drilling must be x-rayed to determine placement of core drill
locations.  Landlord’s property manager reserves the right, in its sole and
absolute discretion, to deny approval of any requested core drilling or welding,
and the Landlord’s property manager will have the right to supervise any and all
such drilling and/or welding.

 

C.                                    LOCATION OF EQUIPMENT.

 

1.                                       No Tenant-owned or leased
telecommunications equipment (i.e., PBXs key service units, hubs, bridges,
amplifiers/paging equipment, routers, cable TV, security systems, patch panel or
storage of any kind) shall be located in a TC.  The TC’s are not designed to
handle the operation of electronic computing or communication equipment, but
only to allow Tenant’s to connect to carrier or provider service.

 

2.                                       All telecommunications equipment
(including blocks and brackets) owned and controlled by Tenant shall be located
in the Premises, and Tenant will be solely responsible for control of access to,
security of and maintenance of such equipment.  Notwithstanding the foregoing,
if Tenant has already installed its equipment in a TC, it will not be required
to remove it, but if Tenant relocates or expands its Premises within the
Building, it will be required to move its telecommunications equipment into the
Premises.

 

3.                                       All station wiring for individual
telephones, fax machines, modems, Local Area Networks (each a “LAN”) and similar
equipment will be terminated within the Premises.  No LAN equipment, such as
concentrators and patch panels, will be installed in a TC.

 

4.                                       Any equipment to be placed on the roof
must be approved in writing by Landlord’s property manager as to weight,
specification, placement, mounting assembly and any other pertinent features. 
Any roof

 

--------------------------------------------------------------------------------


 

penetrations require the written approval of Landlord’s property manager with
the work to be performed by Landlord’s property manager’s designated roofing
contractor, and supervised by the Building’s chief engineer, all at Tenant’s
expense.

 

D.                                    SPECIFICATIONS.

 

1.                                       If Tenant has not yet occupied the
Premises, Tenant will install, or cause to be installed, at Tenant’s sole cost,
a minimum of 3/4” non-combustible plywood back board for mounting wiring blocks,
telephone system and other peripheral equipment.  The backboard is required to
be painted with two coats of fire retardant paint matching the Tenant’s room
decor.  A wall-to-floor mounted rack designed for this purpose may be
substituted for the back board.  Tenant will be responsible for all costs.

 

2.                                       Tenant shall provide a minimum of one
plenum-rated 25-pair cable for connecting its equipment room to the floor TC. 
For building housekeeping reasons and management of the Premises, only cables
with 25-pair or more cables will be permitted to connect the Premises and a
floor TC.  Each such cable (a) shall be supported and attached in an approved
manner and meet all requirements for firewall penetration, (b) be equipped with
a “male” 50-pin connector at the TC end and (c) be plugged into a standard RJ21X
block with an orange-hinged cover.  This block shall be labeled with Tenant’s
name and suite number(s), and each circuit shall be properly labeled.

 

3.                                       All Tenant horizontal cabling installed
within the Premises shall be installed as per TIA/EIA 568-A standards unless
otherwise approved in writing by the Landlord’s property manager.

 

4.                                       All wire and cable installed above
ceilings shall be plenum-rated, be properly supported or attached to the
Building on their own hangers designed specifically for low voltage wire
support, and be labeled with Tenant’s name, contact person and telephone
number.  Tenant will install, or cause to be installed, all wires, cables and
their connections installed in compliance with all applicable governmental
codes, rules, regulations and laws.

 

5.                                       Tenant will cause all new installations
in common areas of the Building to be contained in raceway (EMT or rigid
conduit) with the outside of the raceway properly located in accordance with the
aforementioned standards.  Tenant can be exempt from using raceway if and only
if such exemption is specifically contained in a written license agreement
referred to above in Section A.2 of this Exhibit F.

 

6.                                       If a pull box is required because of
distances or bends, a locking pull box must be installed.  The pull box must
identify Tenant, the pull box’s contents and a contact person.

 

E.                                      PLANS AND DIAGRAMS.

 

1.                                       In accordance with Section 42.5 of the
Lease, if Landlord suffers or permits any of Tenant’s or its Telecom Provider’s
telecommunications wiring to remain in the Building upon the expiration or
earlier termination of the Lease, Tenant shall provide Landlord’s property
manager with a wiring diagram (including a riser diagram) of the Premises
showing all cable numbers and locations of any such remaining cable systems, and
with a set of as-built drawings of such cable systems equipment and other
non-wiring improvements.

 

2.                                       Tenant shall provide to the Landlord’s
property manager with a diagram of any existing cabling in the Premises, showing
locations and numbers, prior to the space being vacated.

 

F.                                      REMOVAL.

 

1.                                       Wires and cables installed by or for
Tenant shall be removed at the expense of Tenant at the end of the Term, unless
Landlord agrees otherwise in writing.

 

--------------------------------------------------------------------------------


 

2.                                       Any unidentified or terminated cable
and/or equipment located in the Building and outside of a tenant’s premises,
including in a TC or on the roof, becomes the property of Landlord and, as such,
can be removed and disposed by Landlord’s property manager at its sole
discretion.

 

G.                                    GENERALLY.

 

1.                                       Tenant and its employees, contractors
and agents will comply with the Landlord’s property manager ‘s sign-out/sign-in
system for access to the TC’s and/or the roof.

 

2.                                       All capitalized terms not defined
herein have the meanings given them in the Lease.  In the event of any conflict
or ambiguity between the terms of these Rules and the Lease, the terms of the
Lease will govern.

 

3.                                       These Rules may be updated, amended or
otherwise modified from time to time in the discretion of Landlord.

 

4.                                       All contractors will comply with the
Building contractor’s rules and regulations.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

TELECOMMUNICATIONS LICENSE AGREEMENT

 

This License Agreement (the “Agreement”) made as of                            ,
        , between EQUASTONE 2200 FARADAY, LLC, a Delaware limited liability
company, with a management office at Equus Realty Advisors, LLC, 800 Silverado
Street, Suite 300, La Jolla, California 92037 (“Licensor”), and
                                       , a                            , with an
office at
                                                                                 
(“Licensee”).

 

WHEREAS, Licensor recognizes that Licensee is authorized to provide public
utility telecommunications services in the building owned by Licensor located at
2200 Faraday Avenue, Carlsbad, California (the “Building”) under the conditions
described herein;

 

WHEREAS, the parties hereto wish to provide for the terms and conditions
relating to the provision of such services.

 

NOW, THEREFORE, in consideration of the mutual covenants herein expressed and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Licensee and Licensor agree as follows:

 

1.                                      Grant.

 

1.1.1                        Licensor hereby grants to Licensee a non-exclusive
license (the “License”) to install, operate, maintain, repair and replace fiber
optic cable and associated equipment (the “Facilities”) within portions of the
Building, limited to location of the equipment and cable as described herein
within the Building.  Notwithstanding the foregoing or any other term of this
Agreement, if the Facilities are not completely installed in the Building by no
later than six (6) months after the date of this Agreement, the license granted
herein shall terminate automatically and Licensee shall promptly remove any and
all equipment located in the Building and have no further rights hereunder.

 

1.1.2                        Licensor shall provide approximately       square
feet of floor space located in the Building in a vacant location reasonably
acceptable to Licensor and Licensee.  Said floor space, together with all other
locations wherein the Facilities are located within the Building are referred to
herein as the “Equipment Space.”  The rental charge for the Equipment Space
shall be $         per month during the Initial Term (defined below in
Section 9), payable on the first day of each month.  The Equipment Space will be
used by Licensee as the Building service site.

 

1.1.3                        The Equipment Space shall include reasonable access
to vertical and horizontal shafts within the Building to enable Licensee to
provide Licensee’s public utility telecommunications services to occupants of
the Building, provided, however, that Licensee agrees not to interrupt or
interfere with any existing tenants’ business or other telecommunications
provider operating within the Building.

 

1.1.4                        Following notice to and approval of Licensor, as
set forth in Section 4 herein, Licensee shall have reasonable right of access to
the Building and the right to construct, where necessary and at its expense,
building point of entry and conduit facilities associated with installing the
Facilities in the Building.

 

1.1.5                        Licensee shall have the right to permit tenants of
the Building to locate such tenant’s telecommunications equipment in the
Equipment Space, with all such access controlled by and the responsibility of
Licensee.

 

1.1.6                        The License granted herein is not exclusive and is
subject to termination as provided herein.  Licensor hereby reserves the right
to grant, renew or extend similar licenses to others on such terms and
conditions as Licensor desires.

 

1

--------------------------------------------------------------------------------


 

1.1.7                        Nothing contained herein shall be construed as
granting to Licensee any property or ownership rights in the Building or to
create a partnership or joint venture between Licensor and Licensee.

 

2.                                      Use.  Licensee shall use the Facilities
installed within the Building solely to provide public utility
telecommunications services to or for the benefit of tenants of the Building and
to no other party or parties (with such restriction being deemed to include but
not limited to other telecommunication companies), and for no other use or
purpose.

 

3.                                      Electric Utilities.  At the request of
the Licensor, Licensee shall pay the cost associated with the installation of a
separate electrical panel and meter for the Facilities in the Equipment Space
and shall be responsible for the electrical and any HVAC costs attributable to
such Facilities in excess of that typically provided to tenants in the Building.

 

4.                                      Construction.  Prior to the commencement
of any work, Licensee shall, at its sole cost and expense, prepare and deliver
to Licensor working drawings, plans and specifications (the “Plans”), detailing
the location and size of the Facilities and specifically describing the proposed
construction and work including the route from the fiber optic network in the
street to the Building.  No work shall commence until Licensor has approved the
Plans, which approval will not be unreasonably withheld or unduly delayed.  Upon
receipt, Licensor shall have fifteen (15) days to review and approve the Plans. 
Subject to all governmental laws, rules and regulations, Licensee shall:

 

4.1.1                        perform such construction in a safe manner
consistent with the Plans and generally accepted construction standards;

 

4.1.2                        perform such construction and work in such a way as
to not cause interference with the operation of the Building;

 

4.1.3                        obtain, prior to the commencement of any
construction and work, necessary federal, state and municipal permits, licenses
and approvals; and

 

4.1.4                        provide insurance certificates as required by
Licensor providing for the insurance coverages as required herein and naming
Licensor and parties designated by Licensor as additional insureds under
Licensee’s insurance.

 

5.                                      Licensee’s Covenants.  Licensee hereby
covenants and agrees:

 

5.1.1                        to keep the Facilities in good order, repair and
condition throughout the Term (as hereinafter defined) and promptly and
adequately repair all damage to the Building caused by Licensee, other than
ordinary wear and tear;

 

5.1.2                        to comply with federal, state and municipal laws,
orders, rules and regulations applicable to the Facilities;

 

5.1.3                        not to disrupt, adversely affect or interfere with
other providers of services in the Building or with any occupant’s use and
enjoyment of his leased premises or the common areas of the Building;

 

5.1.4                        Upon expiration of the Term, or upon earlier
termination of this Agreement, Licensee shall quit and surrender possession of
the Equipment Space to Licensor in as good order and condition as when Licensee
took possession and as thereafter improved by Licensee, reasonable wear and tear
excepted.  Upon such expiration or termination, Licensee shall, without expense
to Licensor, promptly remove or cause to be removed all Facilities and personal
property of Licensee and repair any damage caused thereby and remove all debris
and rubbish as directed by Licensor.  Any Facilities not so removed within
sixty (60) days after termination shall, at Licensor’s option, become property
of Licensor.

 

2

--------------------------------------------------------------------------------


 

6.                                      Facilities.  The Facilities, and any
other personal property in the Building which belongs to Licensee, shall be
there at the sole risk of Licensee, and Licensor shall not be liable for damage
thereto or theft, misappropriation or loss thereof, unless caused solely by
Licensor’s negligence or wilful misconduct and such damage or loss is not
covered by Licensee’s insurance required to be maintained under the terms of
this Agreement.

 

7.                                      Condition of Equipment Space and
Building.  Licensor makes no warranty or representation that the Building is
suitable for the use described in Section 2 of this Agreement, it being assumed
that Licensee has satisfied itself thereof.  Licensee has inspected the
Building, accepts the same “as is” and agrees that Licensor is under no
obligation to perform any work or provide any materials to prepare the Building
for Licensee.

 

8.                                      Access.  Licensor shall provide Licensee
reasonable access to the Building, twenty-four (24) hours a day, seven (7) days
a week, three hundred sixty-five (365) days a year, so that Licensee may perform
installation, operation, maintenance, replacement and repair functions all in
accordance with Licensor’s rules and regulations.  Licensee will check in with
Building security personnel prior to any inspection or commencement of any such
work.

 

9.                                      Term.  Commencing on the date first
written above, this Agreement shall have a term of                       (  )
years.  The License granted hereby may not be revoked during the Term, except as
provided in Section 15 and in the Addendum (as described below).

 

10.                               Relocation of Equipment.  Licensor reserves
the right to cause Licensee to relocate the Facilities of Licensee contained
within the Equipment Space to other areas during the Term of this Agreement at
Licensor’s discretion provided that (i) Licensor shall supervise the relocation,
(ii) any and all costs of such relocation shall be borne by Licensor and
(iii) Licensor acknowledges that Licensee needs to provide telecommunication
services to its customers and Licensor agrees that any such relocation shall be
made in conjunction with Licensee and in a manner so as to avoid any material,
adverse interruption in the services provided by Licensee.

 

11.                               Insurance.

 

11.1                           Licensee shall during the entire Term maintain,
at Licensee’s expense, the following insurance coverage:

 

11.1.1                  Commercial General Liability Insurance for personal
injury and property damage claims arising out of Licensee’s occupation or use of
the Equipment Space and from its business operations, and including liability
arising under any indemnity set forth in this Agreement in amounts of not less
than $5 million for each occurrence and $5 million for all occurrences each
year.

 

11.1.2                  The Licensee will maintain in force all required
workers’ compensation or other similar insurance pursuant to all applicable
state and local statutes.

 

If Licensee at any time fails to maintain the insurance as required herein,
Licensor shall have right and option, but not the obligation, to maintain any or
all of the insurance which is required in this Section 11.1 at Licensee’s
expense.

 

11.2                           The minimum insurance requirements set forth in
this Agreement shall not limit the liability of Licensee under this Agreement. 
The Licensor, and any parties specified by the Licensor, shall be named as
additional insured under the Licensee’s insurance.  All insurance companies
providing insurance pursuant to this Section 11 shall be rated at least A-XII in
the Best’s Key Rating Guide and shall be otherwise reasonably acceptable to
Licensor and licensed and qualified to do business in the State of California. 
Insurance provided by the Licensee shall be primary as to all covered claims and
any insurance carried by Licensor is not excess and is non-contributing. 
Licensee’s insurance policies must not be cancelable or modifiable except upon
thirty (30) days prior written notice to Licensor and any specified mortgagee of
Licensor.  Copies of the original certificates, as well as endorsements, of
insurance with respect to each policy shall be delivered to the Licensor or its
agent upon execution of this Agreement, and thereafter, at least thirty (30)
days before the expiration of each existing policy.

 

3

--------------------------------------------------------------------------------


 

11.3                           Licensor has the right at any time, but not the
obligation, to change, cancel, decrease or increase any insurance required or
specified under this Agreement, but in no event shall any such increased amounts
of insurance or such other reasonable types of insurance be in excess of that
required by comparable landlords in Southern California.  Licensor at its option
may obtain any of the required insurance directly or through umbrella policies
covering the Building and other assets owned by Licensor.

 

11.4                           Licensee releases Licensor and its agents and
employees from all liability, or anyone claiming through or under them, by way
of subrogation or otherwise, for any loss or damage to property caused by or
resulting from risks insured against this Agreement, pursuant to insurance
policies carried by the parties which are in force at the time of the loss or
damage or required to be carried hereunder.  Licensee will request its insurance
carrier to include in policies provided pursuant to this Agreement an
endorsement recognizing this waiver of subrogation.

 

12.                               Liens.  Licensee shall be responsible for the
satisfaction or payment of any liens for any provider of work, labor, material
or services claiming by, through or under Licensee.  Licensee shall also
indemnify, hold harmless, defend and protect Licensor against any such liens,
including the reasonable fees of Licensor’s attorneys.  Such liens shall be
discharged by Licensee within thirty (30) days after notice of filing thereof by
bonding, payment or otherwise, provided that Licensee may contest, in good faith
and by appropriate proceedings, any such liens, so long as there is no cloud on
the Building’s title during and/or as a result of such contest.

 

13.                               Performance at Work.  Licensee may contract or
subcontract any portion of construction and/or installation work within the
Building contemplated by this Agreement to any person or entity competent to
perform such work; provided, however, that Licensor has reasonable approval
rights regarding such contractors and subcontractors, and if Licensor objects to
any such person or entity, Licensee shall contract or subcontract with another
person or entity approved by Licensor.  In no event shall such subcontract
relieve Licensee of any of its obligations under this Agreement.

 

14.                               Events of Default.  Each of the following
occurrences shall constitute an “Event of Default” under this Agreement:

 

14.1.1                  Failure of Licensee to pay any monetary or other
obligation within five (5) days of when due.

 

14.1.2                  If Licensee abandons or deserts the Facilities after
written notice from Licensor during the Term hereof for a period of more than
ten (10) consecutive days or Licensee removes from the Building (and does not
immediately replace or substitute equipment for) all of the Facilities.

 

14.1.3                  Interference caused to pre-existing telecommunications
facilities of Building systems by the installation, operation, maintenance,
replacement or repair of Licensee’s Facilities, or interference caused by any
changes made by Licensee in its Facilities, where not cured within five (5) days
after written notice to Licensee.

 

14.1.4                  Failure of Licensee to comply with any other provision
herein within fifteen (15) days after written notice from Licensor.

 

15.                               Termination: Remedies.  If the Licensee shall
have failed to cure the Event of Default within the applicable cure period, if
any, Licensor may elect to terminate this Agreement, whereupon Licensee shall
forthwith remove its Facilities from the Equipment Space and elsewhere in the
Building in a neat and orderly manner and as of the date of such removal neither
party shall have any claim against the other, except for claims that may have
arisen prior to such termination, or provisions of this Agreement which survive
termination and this Agreement shall be deemed terminated and of no further
force and effect.

 

16.                               Assignment.  Licensee shall not assign or
transfer this Agreement without the written consent of Licensor, which consent
will not be unreasonably withheld or unduly delayed; except that, upon
fifteen (15) days prior written notice to the Licensor, Licensee may, without
obtaining Licensor’s prior consent, make such

 

4

--------------------------------------------------------------------------------


 

assignment to: (a) any firm or corporation which Licensee controls, is
controlled by or is under common control with; (b) any partnership in which
Licensee has controlling interest; or (c) to any entity which succeeds to all or
substantially all of Licensee’s assets whether by merger, sale or otherwise;
provided that the assignee assumes in full the obligation of Licensee under this
Agreement and further provided that Licensee shall not be released and shall
remain liable for the full performance of all of the terms and conditions of the
Agreement by any such assignee.

 

17.                               Notice.  Every notice required or permitted
hereunder shall be in writing and shall be deemed to have been duly given (i) if
mailed, three (3) business days after mailed by certified or registered mail,
returned receipt requested, or (ii) upon receipt if by personal delivery or
telecopy or (iii) the next business day if sent by overnight service, to the
party’s address set forth in the introductory paragraph of the Agreement. 
Either party may change its address for the purpose of notice hereunder by
providing the other party with notice of the new address in writing.

 

18.                               Governing Law.  This Agreement shall be
governed by and construed under the laws of the State of California.

 

19.                               Interference.  Licensee warrants and
represents that neither its equipment nor the installation thereof will
interfere with the computer, software, communication, information or other
electronic equipment or systems of any other tenant or telecommunications
provider or occupant of the Building.  If Licensor demonstrates that Licensee is
the source of the interference, Licensee shall immediately stop the operation of
its equipment and systems until such interference is cured, and if necessary,
pay any and all cost incurred by the interference with the affected party(ies).

 

20.                               Insurance Rates.  If any equipment,
installation or activity of Licensee within the Building shall increase
Licensor’s insurance rates Licensee shall upon demand promptly pay to the
Licensor the amount of such increase for each insurance policy term during the
Term of this Agreement.

 

21.                               Addendum to License Agreement.  The Addendum
to License Agreement (“Addendum”) attached hereto is incorporated herein and
made a part hereof by this reference.  In the event of any inconsistency between
the terms and provisions of this Agreement and the Addendum, the Addendum shall
control.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

Licensor:

 

 

 

EQUASTONE 2200 FARADAY, LLC,
a Delaware limited liability company

 

 

 

By:

Equastone Faraday, LLC,

 

 

a Delaware limited liability company,

 

 

its Manager

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

 

Licensee:

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

5

--------------------------------------------------------------------------------


 

ADDENDUM TO TELECOMMUNICATIONS LICENSE AGREEMENT

 

This Addendum to Telecommunications License Agreement (“Addendum”) is attached
to and made a part of that certain Telecommunications License Agreement dated as
of                           ,              by and between EQUASTONE 2200
FARADAY, LLC, a Delaware limited liability company(“Licensor”), and
                          , a                           , (“Licensee”) (the
“Agreement”).  In addition to the terms and conditions of the Agreement,
Licensor and Licensee agree as follows:

 

1.                                      Interference.  If any third party or any
other licensee shall interfere with the enjoyment by Licensee of the rights
granted under this Agreement, Licensee shall have the right to take appropriate
action against such interfering party or to terminate this Agreement upon thirty
(30) days prior written notice to Licensor provided, however, that Licensor
shall not be liable in any manner to Licensee for any expenses or damages which
it may suffer as a result of such interference and/or termination of this
Agreement by Licensee.

 

2.                                      Indemnification and Exculpation.  To the
fullest extent permitted by law, Licensee hereby agrees to indemnify, defend and
protect Licensor and Licensor’s partners, officers, affiliates, agents and
employees (collectively the “Licensor Parties”) against and hold Licensor and
Licensor Parties harmless from any and all costs (including reasonable
attorneys’ fees and costs both incurred in connection with the matters described
herein and incurred in enforcing Licensee’s obligations and agreements in this
Section 2), claims, losses, proceedings, liabilities, expenses or causes of
action (collectively “Liabilities and Costs”) which allegedly result from or
arise out of or are in connection with (i) any act, or omission or negligence of
Licensee or any of Licensee’s contractors, licensees, agents or employees
wheresoever the same may occur, or (ii) any use of any areas of the Building or
adjacent areas by Licensee including, but not limited to, Liabilities and Costs
which result from or arise out of or are in connection with Licensee’s conduct
of its business and related matters, or (iii) any accident, injury, death or
damage to any person or property occurring in, on or about the Building that is
allegedly caused by Licensee or Licensee’s contractors, agents or employees or
Licensee’s equipment, or the operation of Licensee’s business, or (iv) any
default by Licensee under this Agreement.  In no event shall Licensor be
responsible to Licensee for any loss or interruption of use of Licensee’s
business operations as a result of interruption of utilities, or otherwise,
Licensee acknowledging and agreeing that Licensee, will maintain business
interruption insurance to protect itself against such events.  To the fullest
extent permitted by law, Licensee waives all claims in law, equity or otherwise
against Licensor and Licensor Parties arising out of, and knowingly and
voluntarily assumes the risk of, and agrees that Licensor and Licensor Parties
shall not be liable to Licensee for any injury or death of any person or loss
of, injury or damage to or destruction of any property of Licensee, including
the resulting loss of use, economic losses and consequential damages of any kind
from any cause, providing that the foregoing exculpation shall not apply to
claims against Licensor or Licensor Parties to the extent that a final judgment
of a court of competent jurisdiction establishes that the injury, loss, damage
or destruction was approximately caused by Licensors’ or Licensor Parties’
negligence or willful injury, subject to the other provisions of this Agreement.

 

3.                                      Licensor Right to Terminate.  In
addition to any termination rights of Licensor in Section 15 of the Agreement,
Licensor shall also have the right to terminate this Agreement in the event
(i) of any damage or destruction to the Building or project of which the
Building is a part, where Licensor elects not to rebuild or where it is not
feasible in Licensor’s judgment to continue this Agreement, (ii) of any
condemnation including the Building or project of which the Building is a part,
where it is not feasible, in Licensor’s judgment, to continue this Agreement.

 

4.                                      Rules and Regulations.  Licensee will
comply with all rules and regulations of the Building as reasonably enacted by
Licensor from time to time.

 

5.                                      Alterations by Licensee.  Licensee
agrees that Licensee will not make any alterations to the raceways or equipment
space without the prior written consent of Licensor.  Licensee shall not place
signs in any of the doors or corridors leading to the raceways or equipment
space or elsewhere in the Building without first obtaining the prior consent of
Licensor.  Licensor shall have the right at its option, at Licensee’s costs, to
remove such signs placed by Licensee without Licensor’s prior written consent.

 

1

--------------------------------------------------------------------------------


 

6.                                      Protection of Equipment.  Licensee
acknowledges that interruptions in utility services are not uncommon in
facilities such as the Building and that any sensitive electronic equipment
which may be used in the raceways or equipment space will be protected by
Licensee from utility service interruptions through use of backup power
supplies, surge protectors and other appropriate safety systems.  Licensee
acknowledges that it has taken all precautionary steps that it deems necessary
to protect such equipment in the Building.

 

7.                                      Security.  Licensee understands that the
equipment space, if any, must be kept locked and secured at all times and that
the electrical or telephone rooms must not be available or open to the public. 
If Licensor maintains limited access to the Building at any time, Licensee shall
be provided with means of access (such as by way of keys, or card entry
system).  Licensor may charge a reasonable deposit for each key or entry card. 
Licensor shall have no liability to Licensee, its employees, agents or invitees
due to theft or burglary or for damages done by unauthorized persons in the
equipment or mechanical rooms of the Building.  Licensee shall fully cooperate
with Licensor’s efforts to maintain security in the Building and shall follow
all regulations promulgated by Licensor with respect thereto.  Licensee further
agrees to surrender all keys or entry cards upon expiration or earlier
termination of this Agreement.

 

8.                                      Connections to Public Streets, Utilities
or Other Buildings.  Licensee acknowledges that Licensor has no obligation to
ensure or guarantee Licensee necessary connections to public streets, utilities,
or adjacent buildings that may be necessary for the operation of Licensee’s
telecommunications equipment in the Building.  It is solely the responsibility
of Licensee to negotiate agreements with public utilities or third parties for
these connections.  Notwithstanding the above, in areas owned, controlled or
managed by Licensor within the immediate area of the Building, Licensor shall
provide Licensee access necessary for operation of Licensee’s telecommunications
equipment.

 

9.                                      Hazardous Substances.

 

9.1                                 Prohibition of Use.  Licensee shall not
cause or permit any Hazardous Substance to be used, stored, generated, or
disposed of on or in the Building by Licensee, Licensee’s agents, employees,
contractors, or invitees without first obtaining Licensor’s written consent.  If
Hazardous Substances are used, stored, generated, or disposed of on or in the
Building except as permitted above, or if the Building becomes contaminated in
any manner for which Licensee is legally liable, Licensee shall protect,
indemnify, defend and hold harmless the Licensor and Licensor Parties from any
and all claims, damages, protect, fines, judgments, penalties, costs,
liabilities, or losses (including, without limitation, a decrease in value of
the Building, damages caused by loss or restriction of rentable or usable space,
or any damages caused by adverse impact on marketing of the space, and any and
all sums paid for settlement of claims, litigation expenses, attorneys’ fees,
consultant, and expert fees) of whatever kind or nature, known or unknown,
contingent or otherwise, arising during or after the Term of this Agreement and
arising as a result of that contamination by Licensee.  This indemnification
includes, without limitation, any and all costs incurred because of any
investigation of the site or any cleanup, removal, or restoration mandated by a
federal, state, or local agency or political subdivision.  Without limitation of
the foregoing, if Licensee causes or permits the presence of any Hazardous
Substance on the Building and that results in contamination, Licensee shall
promptly, at its sole expense, take any and all necessary actions to return the
Building to the condition existing prior to the presence of any such Hazardous
Substance in the Building.  Licensee shall first obtain Licensor’s approval for
any such remedial action.  The provisions of this Paragraph shall be in addition
to any other obligations and liabilities Licensee may have to Licensor at law or
equity and shall survive the transactions contemplated herein and shall survive
the termination of this Agreement.

 

9.2                                 Definition.  As used herein, “Hazardous
Substance” means any substance that is toxic, ignitable, reactive, or corrosive
and that is now or hereafter regulated by any local government, the State of
California, or the United States Government.  “Hazardous Substance” includes any
and all material or substances that are defined as “hazardous waste,” 
“extremely hazardous waste,” or a “hazardous substance” pursuant to state,
federal, or local governmental law.  “Hazardous Substance” includes, but is not
restricted to, asbestos, polychlorobiphenyls (“PCB’s”), and petroleum.

 

9.3                                 Containers.  Any Hazardous Substance
permitted as provided in Paragraph 10.1 and all containers therefor, shall be
used, kept, stored, and disposed of in a manner that complies with all federal,
state, and local laws or regulations applicable to Hazardous Substance.

 

2

--------------------------------------------------------------------------------


 

9.4                                 Releases.  Licensee shall not discharge,
leak, or emit, or permit to be discharged, leaked, or emitted, any material into
the atmosphere, ground, sewer system, or any body of water, if that material (as
is reasonably determined by the Licensor, or any governmental authority) does or
may pollute or contaminate the same, or may adversely affect (a) the health,
welfare, or safety of persons, whether located in the Building or elsewhere, or
(b) the condition, use or enjoyment of the Building or any other real or
personal property.

 

9.5                                 Hazardous Substance List.  At the
commencement of each year, Licensee shall disclose to Licensor the names and
approximate amounts of all Hazardous Substance that Licensee intends to store,
use, or dispose of in the Building in the coming year, if any.  In addition, at
the commencement of each year, beginning with the second year, Licensee shall
disclose to Licensor the names and amounts of all Hazardous Substances that were
actually used, stored, or disposed of in the Building if those materials were
not previously identified to Licensor at the commencement of the previous year.

 

10.                               Estoppel Certificates.  Within ten (10) days
following a request by Licensor, Licensee shall execute and deliver to Licensor
an estoppel certificate containing such information as reasonably requested by
Licensor, Licensor’s mortgagee or prospective mortgagee or any prospective
investor or purchaser of the Building.  The failure of Licensee to timely
execute and deliver such estoppel certificate shall constitute a default under
this Agreement.

 

11.                               Subordination.  As this Agreement is a
license, the License granted herein shall be subject and subordinate to any and
all matters whether or not of record, including but not limited to, any
covenants, conditions and restrictions or the lien of any mortgage or deed of
trust now existing or hereafter executed in any amount for which the Building or
any portion of the project of which the Building is a part.  At the election of
any party which constitutes a successor in interest to Licensor, Licensee shall,
notwithstanding any subordination, attorn to and become the Licensee of such
successor in interest.  In addition to the foregoing, Licensee covenants and
agrees to execute and deliver within five (5) days after request by Licensor, in
the form requested by Licensor, any additional documents evidencing the
subordination of this Agreement to any such items.  The failure of Licensee to
execute such documents within this time frame shall constitute a default
hereunder.

 

12.                               General Provisions.

 

12.1                           Exculpation.  The obligations of Licensor under
this Agreement do not constitute personal obligations of Licensor, or its
partners, directors, officers, shareholders or agents and Licensee shall look
solely to the Building and to no other assets of Licensor for satisfaction of
any liability with respect to this Agreement and will not seek recourse against
the partners, directors, officers, shareholders, or agents of Licensor herein,
nor against any of their personal assets for such satisfaction.  In addition
(i) no partner or officer or agent of Licensor shall be sued or named as a party
in any suit or action (except as may be necessary to secure jurisdiction over
Licensor), (ii) no service of process shall be made against any partner or
officer or agent of Licensor (except as may be necessary to secure jurisdiction
over Licensor), (iii) no partner or officer or agent of Licensor shall be
required to answer or otherwise plead to any service of process and no judgment
will be taken against any partner or officer or agent of Licensor, (iv) no writ
of execution will ever be levied against the assets of any partner or officer or
agent of Licensor and (v) these covenants and agreements are enforceable both by
Licensor and also by any partner or officer or agent of Licensor.

 

12.2                           Sale of Building.  Any conveyance by Licensor of
its interest in the Building shall release and discharge Licensor from all
obligations hereunder, and Licensee agrees to look solely to such transferee for
all obligations of Licensor and agrees to attorn to such successor in interest.

 

12.3                           Attorneys’ Fees.  If either party commences
litigation against the other for the specific performance of this Agreement, for
damages for the breach hereof or otherwise for enforcement of any remedy
hereunder, the parties hereto agree to and hereby do waive any right to a trial
by jury and, in the event of any such commencement of litigation, the prevailing
party shall be entitled to recover from the other party such costs and
reasonable attorneys’ fees as may have been incurred.

 

12.4                           Lender Modification.  If, in connection with
obtaining any loans or refinancing for the Building, a lender shall request
reasonable modifications to this Agreement as a condition to such financing,

 

3

--------------------------------------------------------------------------------


 

Licensee will not unreasonably withhold, delay or defer its consent thereto,
provided that such modifications do not increase the obligations of Licensee
hereunder or materially adversely affect Licensee’s rights hereunder.

 

12.5                           Brokers.  Licensor and Licensee hereby warrant to
each other that they have had no dealings with any real estate broker or agent
in connection with the negotiation of this Agreement, and that they know of no
real estate broker or agent who is entitled to a commission in connection with
this Agreement.  Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, and costs and expenses (including,
without limitation, reasonable attorneys’ fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of the
indemnifying party’s dealings with any real estate broker or agent.

 

12.6                           Entire Agreement.  The Agreement together with
this Addendum contain the entire agreement of the parties as to the License as
described herein, and may only be amended in writing, executed by both parties.

 

12.7                           Licensor Right to Cure Licensee Default.  If
Licensee defaults in any obligation hereunder, Licensor shall have the right,
but not the obligation, to cure such default without waiving its right based
upon such default and without releasing Licensee from any obligations
hereunder.  Upon such cure, Licensee shall pay to Licensor within five (5) days
after delivery by Licensor to Licensee of a statement therefor:  (i) sums equal
to expenditures reasonably made and obligations incurred by Licensor in
connection with the remedying by Licensor of Licensee’s defaults; and (ii) sums
equal to all losses, costs, liabilities, damages and expenses relating thereto.

 

12.8                           Authority.  If Licensee is a corporation or
partnership, or if any general partner(s) of Licensee is a corporation, then
each individual executing this Agreement on behalf of Licensee hereby represents
and warrants that Licensee (or such corporate partner, as the case may be) is a
duly formed and existing entity qualified to do business in California and that
Licensee (or such corporate partner, as the case may be) has full right and
authority to execute and deliver this Agreement and that each person signing on
behalf of Licensee (or such corporate partner, as the case may be) is authorized
to do so.

 

IN WITNESS WHEREOF, Licensor and Licensee have executed this Addendum
concurrently with executing the Agreement to which this Addendum is attached.

 

 

Licensor:

 

 

 

EQUASTONE 2200 FARADAY, LLC,
a Delaware limited liability company

 

 

 

By:

Equastone Faraday, LLC,

 

 

a Delaware limited liability company,

 

 

its Manager

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

 

Licensee:

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

4

--------------------------------------------------------------------------------